Exhibit 10.1

Execution Version

AMENDMENT NO. 1, dated as of March 16, 2018 (this “Amendment No.1”), to the
Third Amended and Restated Credit Agreement, dated as of May 15, 2017 (as in
effect immediately prior to the Amendment No. 1 Effective Date, the “Original
Credit Agreement”), by and among LAMAR MEDIA CORP., a Delaware corporation (the
“Company” or the “Borrower”), LAMAR ADVERTISING COMPANY, a Delaware corporation
(solely with respect to Sections 5, 6 and 7 hereof, “Holdings”), the SUBSIDIARY
GUARANTORS party hereto, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Borrower has requested an amendment to the Original Credit
Agreement which would (a) create a new Class of Term Loans (the “Term B Loans”)
in an aggregate principal amount of $600,000,000 and (b) amend certain other
provisions of the Original Credit Agreement pursuant to the terms hereof and by
operation of this Amendment No. 1;

WHEREAS, the Borrower will use the proceeds of the Term B Loans to reduce
outstandings under its existing revolving facility and to refinance a portion of
its existing 2022 Senior Subordinated Notes;

WHEREAS, the Lender listed on Schedule I hereto has agreed to provide a Term B
Loan Commitment (as defined in Exhibit A hereto) in the amount set forth
opposite such Lender’s name on Schedule I hereto (the “Term B Loan Commitment”).

WHEREAS, in order to effectuate the foregoing, each of the Borrower and the
other parties hereto desire to amend, as of the Amendment No. 1 Effective Date
(as defined below), the Original Credit Agreement, on the terms and subject to
the conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Borrower, Holdings (solely with respect to Sections 5 and 7
hereof), the Lenders party hereto and the Administrative Agent hereby agree as
follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement (as defined
below).

SECTION 2. Amendment of the Original Credit Agreement. The Original Credit
Agreement is, effective as of the Amendment No. 1 Effective Date, hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto (the “Credit Agreement”).

SECTION 3. Effectiveness. This Amendment No.1 Agreement shall become effective
on the date the following conditions are satisfied (the “Amendment No. 1
Effective Date”):

(a) Amendment No.1 Agreement Counterparts. The Administrative Agent shall have
received executed counterparts to the Amendment No. 1 from each of the Company,
Holdings, the Subsidiary Guarantors, the Required Lenders (as defined in the
Original Credit Agreement) and each Lender listed on Schedule I hereto.



--------------------------------------------------------------------------------

(b) Opinion of Counsel to Credit Parties. The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Amendment No. 1 Effective Date) of (i) Kean Miller
LLP, counsel to the Credit Parties, in a form satisfactory to the Administrative
Agent and (ii) Locke Lord LLP, New York counsel to the Credit Parties, in a form
satisfactory to the Administrative Agent and, in each case, covering such
matters as the Administrative Agent shall request.

(c) Corporate Matters. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent may reasonably request
relating to the organization, existence and good standing of each Credit Party,
the authorization of the Amendment No. 1, the Term B Loans and the use of
proceeds therefrom and any other legal matters relating to the Credit Parties,
the Amendment No. 1, the Term B Loans, and the other Loan Documents, all in form
and substance reasonably satisfactory to the Administrative Agent.

(d) Financial Officer Certificate. The Administrative Agent shall have received
a certificate, dated the Amendment No. 1 Effective Date and signed by the
President, a Vice President or a Financial Officer of the Company, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 5.02 of the Credit Agreement.

(e) Solvency Certificate. The Administrative Agent shall have received a
certificate from a Financial Officer of the Company to the effect that, as of
the Amendment No. 1 Effective Date, after giving effect to the Term B Loans
hereunder and the use of proceeds therefrom:

(i) the aggregate value of all properties of the Company and its Subsidiaries at
their present fair saleable value (i.e., the amount that may be realized within
a reasonable time, considered to be six months to one year, either through
collection or sale at the regular market value, conceiving the latter as the
amount that could be obtained for the property in question within such period by
a capable and diligent businessman from an interested buyer who is willing to
purchase under ordinary selling conditions), exceed the amount of all the debts
and liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of the Company and its Subsidiaries,

(ii) the Company and its Subsidiaries will not, on a consolidated basis, have an
unreasonably small amount of capital with which to conduct their business
operations as heretofore conducted and

(iii) the Company and its Subsidiaries will have, on a consolidated basis,
sufficient cash flow to enable them to pay their debts as they mature.

(f) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request with respect to the Term B Loans in accordance with Section 2.03 of the
Credit Agreement.

(g) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or any Lender shall have reasonably
requested.

 

-2-



--------------------------------------------------------------------------------

(h) Fees and Expenses. The Company shall have paid to the Amendment No. 1 Lead
Arrangers such fees as have been agreed, including (i) pursuant to that
Engagement Letter, dated February 12, 2018, among the Lead Arrangers and the
Company, (ii) an upfront fee for the account of each Lender listed on Schedule I
hereto in an amount as previously agreed to with the Lead Arrangers, and
(iii) all other amounts due and payable, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Company, in each case on or prior to the Amendment No.1 Effective
Date.

The Administrative Agent shall notify the Company and the Lenders of the
Amendment No.1 Effective Date, and such notice shall be conclusive and binding.

SECTION 4. Counterparts. This Amendment No. 1 may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment No. 1 by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment No. 1.

SECTION 5. Reaffirmation. (A) Each of Holdings, the Borrower and the Subsidiary
Guarantors (each, a “Reaffirming Party”) hereby (a) affirms and confirms its
guarantees, pledges, grants of Liens, covenants, agreements and other
commitments under the Loan Documents to which it is a party and (b) agrees that
(i) each Loan Document to which it is a party shall continue to be in full force
and effect, (ii) all obligations and liabilities of the Borrower under the
Original Credit Agreement, as amended pursuant to this Amendment No. 1
(including without limitation, all obligations and liabilities of the Company in
respect of the Term B Loans), constitute “Guaranteed Obligations” under and as
defined in each of the Holdings Guaranty and Pledge Agreement and the Credit
Agreement and are guaranteed by and entitled to the benefits of each of the
Holdings Guaranty and Pledge Agreement and the guarantees of the Subsidiary
Guarantors set forth in Article III of the Credit Agreement, (iii) all
obligations and liabilities of the Borrower and the Subsidiary Guarantors under
the Original Credit Agreement, as amended pursuant to this Amendment No. 1
(including without limitation, all obligations and liabilities of such Credit
Parties in respect of the Term B Loans or any guarantee thereof, as applicable)
constitute “Secured Obligations” under and as defined in the Pledge Agreement
and are secured by and entitled to the benefits of the Pledge Agreement,
(iv) all obligations and liabilities of Holdings under the Holdings Guaranty and
Pledge Agreement (including without limitation, all obligations and liabilities
of Holdings in respect of its guarantee of the Term B Loans) constitute “Secured
Obligations” under and as defined in the Holdings Guaranty and Pledge Agreement
and are secured by and entitled to the benefits of the Holdings Guaranty and
Pledge Agreement and (iv) all guarantees, pledges, grants of Liens, covenants,
agreements and other commitments under the Loan Documents shall continue to be
in full force and effect and shall accrue to the benefit of the Secured Parties
and shall not be impaired or discharged hereby or by the transactions
contemplated hereby.

(B) The representations and warranties of each Reaffirming Party set forth in
the Loan Documents to which it is a party are, after giving effect to hereto,
true and correct in all material respects on and as of the Amendment No. 1
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date in which case they shall be true and correct in all material
respects as of such earlier date.

 

-3-



--------------------------------------------------------------------------------

(C) After giving effect hereto, neither the amendment of the Original Credit
Agreement effected pursuant hereto nor the execution, delivery, performance or
effectiveness of this Amendment No. 1 (i) impairs the validity, effectiveness or
priority of the Liens granted pursuant to any Loan Document, and such Liens
continue unimpaired with the same priority to secure repayment of all Secured
Obligations, whether heretofore or hereafter incurred; or (ii) requires that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.

(D) Each of the Borrower and the Subsidiary Guarantors represents and warrants
to the Administrative Agent and each Lender that after giving effect to this
Amendment No. 1, no Default or Event of Default has occurred and is continuing.

SECTION 6. No Novation. The execution and delivery of this Amendment No. 1 and
the effectiveness shall not act as a novation of the Original Credit Agreement
and, except as specifically contemplated by this Amendment No. 1 shall not serve
to discharge or release any Obligation or Lien under the Loan Documents. This
Amendment No. 1 shall be a Loan Document for all purposes of the Amendment No. 1
Credit Agreement.

SECTION 7. Applicable Law; Waiver of Jury Trial.

(A) THIS AMENDMENT NO.1 AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT NO. 1 AND FOR
ANY COUNTERCLAIM HEREIN.

SECTION 8. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment No. 1 and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment No. 1.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the day and year
first written above.

 

LAMAR MEDIA CORP. By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:  
Executive Vice President/
Chief Financial Officer

 

LAMAR ADVERTISING COMPANY (solely with respect to Sections 5, 6 and 7 hereof)
By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President/
Chief Financial Officer

[Lamar - Amendment No. 1]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS COLORADO LOGOS, INC. KANSAS LOGOS, INC. LAMAR AIRPORT
ADVERTISING COMPANY LAMAR ADVERTISING OF MICHIGAN, INC. LAMAR ADVERTISING OF
YOUNGSTOWN, INC. LAMAR ADVERTISING SOUTHWEST, INC. LAMAR ELECTRICAL, INC. LAMAR
OCI SOUTH CORPORATION LAMAR OHIO OUTDOOR HOLDING CORP. LAMAR PENSACOLA TRANSIT,
INC. MICHIGAN LOGOS, INC. MINNESOTA LOGOS, INC. NEBRASKA LOGOS, INC. NEVADA
LOGOS, INC. NEW MEXICO LOGOS, INC. OHIO LOGOS, INC. SOUTH CAROLINA LOGOS, INC.
TENNESSEE LOGOS, INC. TLC PROPERTIES, INC. UTAH LOGOS, INC.

 

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Financial Officer

[Lamar - Amendment No. 1]



--------------------------------------------------------------------------------

ARIZONA LOGOS, L.L.C. DELAWARE LOGOS, L.L.C. GEORGIA LOGOS, L.L.C. KENTUCKY
LOGOS, LLC LOUISIANA INTERSTATE LOGOS, L.L.C. MAINE LOGOS, L.L.C. MISSISSIPPI
LOGOS, L.L.C. MISSOURI LOGOS, LLC MONTANA LOGOS, LLC NEW JERSEY LOGOS, L.L.C.
OKLAHOMA LOGOS, L.L.C. VIRGINIA LOGOS, LLC WASHINGTON LOGOS, L.L.C. WISCONSIN
LOGOS, LLC

 

By:   Interstate Logos, L.L.C., its Managing Member By:   Lamar Media Corp., its
Managing Member

 

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Financial Officer

 

FLORIDA LOGOS, LLC By:   Interstate Logos TRS, LLC, its Managing Member

 

By:   Lamar TRS Holdings, LLC, its Managing Member

 

By:   Lamar Media Corp., its Managing Member

 

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Executive Officer

[Lamar - Amendment No. 1]



--------------------------------------------------------------------------------

INTERSTATE LOGOS, L.L.C. INTERSTATE LOGOS TRS, LLC LAMAR CENTRAL OUTDOOR, LLC
THE LAMAR COMPANY, L.L.C. LAMAR TRS HOLDINGS, LLC

 

By:   Lamar Media Corp., its Managing Member

 

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Financial Officer

[Lamar - Amendment No. 1]



--------------------------------------------------------------------------------

LAMAR ADVERTISING OF COLORADO SPRINGS, L.L.C. LAMAR ADVERTISING OF LOUISIANA,
L.L.C. LAMAR ADVERTISING OF SOUTH DAKOTA, L.L.C. LAMAR AIR, L.L.C. LAMAR
FLORIDA, L.L.C. LAMAR OCI NORTH, L.L.C. LAMAR TENNESSEE, L.L.C.

 

By:   The Lamar Company, L.L.C., its Managing Member By:   Lamar Media Corp.,
its Managing Member

 

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Financial Officer

 

LAMAR TEXAS LIMITED PARTNERSHIP By:   The Lamar Company, L.L.C., its General
Partner By:   Lamar Media Corp., its Managing Member

 

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Financial Officer

 

TLC FARMS, L.L.C.

TLC Properties, L.L.C.

By:   TLC Properties, Inc., its Managing Member

 

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Financial Officer

 

LAMAR ADVANTAGE GP COMPANY, LLC
LAMAR ADVANTAGE LP COMPANY, LLC
TRIUMPH OUTDOOR HOLDINGS, LLC

[Lamar - Amendment No. 1]



--------------------------------------------------------------------------------

By:   Lamar Central Outdoor, LLC, its Managing Member By:   Lamar Media Corp.,
its Managing Member

 

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Financial Officer

 

LAMAR ADVANTAGE OUTDOOR COMPANY, L.P. By:   Lamar Advantage GP Company, LLC, its
General Partner By:   Lamar Central Outdoor, LLC, its Managing Member By:  
Lamar Media Corp., its Managing Member

 

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Financial Officer

 

LAMAR ADVANTAGE HOLDING COMPANY By:   /s/ Keith A. Istre   Name:   Keith A.
Istre   Title:   Executive Vice President and
Chief Financial Officer

 

LAMAR INVESTMENTS, LLC LAMAR SERVICE COMPANY, LLC LAMAR TRANSIT, LLC By:   Lamar
TRS Holdings, LLC, its Managing Member By:   Lamar Media Corp., its Managing
Member

[Lamar - Amendment No. 1]



--------------------------------------------------------------------------------

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Financial Officer

 

OUTDOOR MARKETING SYSTEMS, L.L.C. OUTDOOR PROMOTIONS WEST, LLC TRIUMPH OUTDOOR
RHODE ISLAND, LLC By:   Lamar Transit, LLC, its Managing Member By:   Lamar TRS
Holdings, LLC, its Managing Member By:   Lamar Media Corp., its Managing Member

 

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Financial Officer

 

TLC PROPERTIES II, LLC By:   Lamar Investments, LLC, its Managing Member By:  
Lamar TRS Holdings, LLC, its Managing Member By:   Lamar Media Corp., its
Managing Member

 

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Financial Officer

 

LAMAR ADVERTISING OF PENN, LLC By:   The Lamar Company, L.L.C., its Class A
Member By:   Lamar Media Corp., its Managing Member

[Lamar - Amendment No. 1]



--------------------------------------------------------------------------------

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Financial Officer By:   Lamar Transit, LLC, its Class B Member By:   Lamar
TRS Holdings, LLC, its Managing Member By:   Lamar Media Corp., its Managing
Member

 

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Financial Officer

 

LAMAR OBIE COMPANY, LLC By:   Lamar Media Corp., its Class A Member By:   /s/
Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice President and
Chief Financial Officer By:   Lamar Transit, LLC, its Class B Member By:   Lamar
TRS Holdings, LLC, its Managing Member By:   Lamar Media Corp., its Managing
Member

 

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and
Chief Financial Officer

[Lamar - Amendment No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By:   /s/ Nicolas Gitron-Beer   Name: Nicolas
Gitron-Beer   Title: Executive Director

[Lamar - Amendment No. 1]



--------------------------------------------------------------------------------

The undersigned evidences its consent to the amendments reflected in this
Amendment No. 1 and agrees to provide the Term B Loan Commitment set forth
opposite such Lender’s name on Schedule I hereto.

 

JPMORGAN CHASE BANK, N.A.,
as a Lender By:   /s/ Nicolas Gitron-Beer   Name: Nicolas Gitron-Beer   Title:
Executive Director

[Lamar - Amendment No. 1]



--------------------------------------------------------------------------------

SCHEDULE I

 

Term B Loan Lenders

   Term B Loan Commitments  

JPMorgan Chase Bank, N.A.

   $ 600,000,000  

Total

   $ 600,000,000  



--------------------------------------------------------------------------------

EXHIBIT A

[See Attached]



--------------------------------------------------------------------------------

LAMAR MEDIA CORP.

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 28, 2010

and Amended and Restated

on February 9, 2012,

February 3, 2014

and

May 15, 2017

and amended on March 16, 2018

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO SECURITIES, LLC

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

for the Third Amendment and Restatement

and for Amendment No. 1

WELLS FARGO SECURITIES, LLC

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Co-Syndication Agents

for Amendment No. 1

Bank of America, N.A.,

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

Mizuho Corporate Bank, Ltd.,

The Bank of Nova Scotia,

Sumitomo Mitsui Banking Corporation,

U.S. Bank National Association,

Morgan Stanley Senior Funding, Inc.,

Capital One, National Association

and

Regions Capital Markets, a Division of Regions Bank,

as Co-Documentation Agents

for Amendment No. 1

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       DEFINITIONS   

SECTION 1.01.

   DEFINED TERMS      1  

SECTION 1.02.

   CLASSIFICATION OF LOANS AND BORROWINGS      2729  

SECTION 1.03.

   TERMS GENERALLY      2729  

SECTION 1.04.

   ACCOUNTING TERMS; GAAP      2829  

SECTION 1.05.

   SUBSIDIARIES; DESIGNATION OF UNRESTRICTED SUBSIDIARIES      2830  

SECTION 1.06.

   EFFECT OF RESTATEMENT      2931      ARTICLE II       THE CREDITS   

SECTION 2.01.

   COMMITMENTS      3031  

SECTION 2.02.

   LOANS AND BORROWINGS      3233  

SECTION 2.03.

   REQUESTS FOR BORROWINGS      3234  

SECTION 2.04.

   LETTERS OF CREDIT      3335  

SECTION 2.05.

   FUNDING OF BORROWINGS      3638  

SECTION 2.06.

   INTEREST ELECTIONS      3738  

SECTION 2.07.

   TERMINATION AND REDUCTION OF COMMITMENTS      3840  

SECTION 2.08.

   REPAYMENT OF LOANS; EVIDENCE OF DEBT      3840  

SECTION 2.09.

   PREPAYMENT OF LOANS      4042  

SECTION 2.10.

   FEES      4446  

SECTION 2.11.

   INTEREST      4547  

SECTION 2.12.

   ALTERNATE RATE OF INTEREST      4648  

SECTION 2.13.

   INCREASED COSTS      4648  

SECTION 2.14.

   BREAK FUNDING PAYMENTS      4749  

SECTION 2.15.

   TAXES      4850  

SECTION 2.16

   PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS      5153  

SECTION 2.17

   MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS      5355  

SECTION 2.18

   DEFAULTING LENDER      5456  

SECTION 2.19

   MATURITY EXTENSION      5657      ARTICLE III       GUARANTEE BY GUARANTORS
  

SECTION 3.01.

   THE GUARANTEE      5859  

SECTION 3.02.

   OBLIGATIONS UNCONDITIONAL      5860  

SECTION 3.03.

   REINSTATEMENT      5961  

SECTION 3.04.

   SUBROGATION      5961  

SECTION 3.05.

   REMEDIES      5961  

 

-i-



--------------------------------------------------------------------------------

          Page  

SECTION 3.06.

   INSTRUMENT FOR THE PAYMENT OF MONEY      5961  

SECTION 3.07.

   CONTINUING GUARANTEE      5961  

SECTION 3.08.

   RIGHTS OF CONTRIBUTION      6061  

SECTION 3.09.

   GENERAL LIMITATION ON GUARANTEE OBLIGATIONS      6062  

SECTION 3.10.

   KEEPWELL      6062  

SECTION 3.11.

   EXCLUDED SWAP TRANSACTIONS      6162      ARTICLE IV       REPRESENTATIONS
AND WARRANTIES   

SECTION 4.01.

   ORGANIZATION; POWERS      6163  

SECTION 4.02.

   AUTHORIZATION; ENFORCEABILITY      6163  

SECTION 4.03.

   GOVERNMENTAL APPROVALS; NO CONFLICTS      6163  

SECTION 4.04.

   FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE      6163  

SECTION 4.05.

   PROPERTIES      6264  

SECTION 4.06.

   LITIGATION AND ENVIRONMENTAL MATTERS      6264  

SECTION 4.07.

   COMPLIANCE WITH LAWS AND AGREEMENTS      6264  

SECTION 4.08.

   INVESTMENT COMPANY STATUS      6364  

SECTION 4.09.

   TAXES      6364  

SECTION 4.10.

   ERISA      6365  

SECTION 4.11.

   DISCLOSURE      6365  

SECTION 4.12.

   CAPITALIZATION      6465  

SECTION 4.13.

   MATERIAL AGREEMENTS AND LIENS      6466  

SECTION 4.14.

   SUBSIDIARIES, ETC.      6466  

SECTION 4.15.

   ANTI-TERRORISM LAWS      6566  

SECTION 4.16.

   ANTI-CORRUPTION AND SANCTIONS LAWS      6567  

SECTION 4.17.

   EEA FINANCIAL INSTITUTIONS      6567  

SECTION 4.18.

   MARGIN REGULATIONS      6567      ARTICLE V       CONDITIONS   

SECTION 5.01.

   THIRD RESTATEMENT EFFECTIVE DATE      6667  

SECTION 5.02.

   EACH EXTENSION OF CREDIT      6769      ARTICLE VI       AFFIRMATIVE
COVENANTS   

SECTION 6.01.

   FINANCIAL STATEMENTS AND OTHER INFORMATION      6870  

SECTION 6.02.

   NOTICES OF MATERIAL EVENTS      6971  

SECTION 6.03.

   EXISTENCE; CONDUCT OF BUSINESS      7072  

SECTION 6.04.

   PAYMENT OF OBLIGATIONS      7072  

SECTION 6.05.

   MAINTENANCE OF PROPERTIES; INSURANCE      7072  

SECTION 6.06.

   BOOKS AND RECORDS; INSPECTION RIGHTS      7072  

SECTION 6.07.

   FISCAL YEAR      7172  

SECTION 6.08.

   COMPLIANCE WITH LAWS      7173  

 

-ii-



--------------------------------------------------------------------------------

          Page  

SECTION 6.09.

   USE OF PROCEEDS      7173  

SECTION 6.10.

  

CERTAIN OBLIGATIONS RESPECTING RESTRICTED SUBSIDIARIES AND COLLATERAL SECURITY

     7173  

SECTION 6.11.

   CERTAIN REIT MATTERS      7374  

SECTION 6.12.

   POST CLOSING COVENANT      7375  

SECTION 6.13.

   MAINTENANCE OF RATINGS      75      ARTICLE VII       NEGATIVE COVENANTS   

SECTION 7.01.

   INDEBTEDNESS      7375  

SECTION 7.02.

   LIENS      7577  

SECTION 7.03.

   CONTINGENT LIABILITIES      7678  

SECTION 7.04.

   FUNDAMENTAL CHANGES      7779  

SECTION 7.05.

  

INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS; SWAP AGREEMENTS

     7981  

SECTION 7.06.

   RESTRICTED PAYMENTS      8082  

SECTION 7.07.

   TRANSACTIONS WITH AFFILIATES      8183  

SECTION 7.08.

   RESTRICTIVE AGREEMENTS      8284  

SECTION 7.09.

   CERTAIN FINANCIAL COVENANTS      8384  

SECTION 7.10.

   LINES OF BUSINESS      8385  

SECTION 7.11.

   REPAYMENTS OF CERTAIN INDEBTEDNESS      8385  

SECTION 7.12.

   MODIFICATIONS OF CERTAIN DOCUMENTS      8385      ARTICLE VIII       EVENTS
OF DEFAULT       ARTICLE IX       THE ADMINISTRATIVE AGENT       ARTICLE X      
MISCELLANEOUS   

SECTION 10.01.

   NOTICES      8992  

SECTION 10.02.

   WAIVERS; AMENDMENTS      8993  

SECTION 10.03.

   EXPENSES; INDEMNITY; DAMAGE WAIVER      9296  

SECTION 10.04.

   SUCCESSORS AND ASSIGNS      9497  

SECTION 10.05.

   SURVIVAL      97101  

SECTION 10.06.

   COUNTERPARTS; INTEGRATION; EFFECTIVENESS      97101  

SECTION 10.07.

   SEVERABILITY      98101  

SECTION 10.08.

   RIGHT OF SETOFF      98101  

SECTION 10.09.

   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      98102  

SECTION 10.10.

   WAIVER OF JURY TRIAL      99102  

SECTION 10.11.

   HEADINGS      99102  

SECTION 10.12.

   RELEASE OF COLLATERAL AND GUARANTEES      99103  

 

-iii-



--------------------------------------------------------------------------------

          Page  

SECTION 10.13.

   SUCCESSOR FACILITY      100103  

SECTION 10.14.

   USA PATRIOT ACT      100103  

SECTION 10.15.

   NO ADVISORY OR FIDUCIARY RESPONSIBILITY      100103  

SECTION 10.16.

   ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS     
100104  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:       Schedule 2.01    —    Lenders and Commitments Schedule 2.04   
—    Letters of Credit Schedule 4.06    —    Disclosed Matters Schedule 4.11   
—    Supplemental Disclosure Schedule 4.13    —    Material Agreements and Liens
Schedule 4.14    —    Subsidiaries Schedule 6.12    —    Post-Closing Schedule
7.02    —    Liens Schedule 7.03    —    Existing Guarantees Schedule 7.07    —
   Certain Existing Affiliate Transactions Schedule 7.08    —    Existing
Restrictions EXHIBITS:       Exhibit A    —    Form of Assignment and Assumption
Exhibit B    —    [Reserved] Exhibit C    —    Form of First Lien Intercreditor
Agreement Exhibit D-1    —    [Reserved] Exhibit D-2    —    [Reserved] Exhibit
E    —    Form of Joinder Agreement Exhibit F    —    [Reserved] Exhibit G    —
   Form of Additional Subsidiary Borrower Designation Letter Exhibit H    —   
Form of Offered Range Prepayment Option Notice Exhibit I    —    Form of Lender
Participation Notice Exhibit J    —    Offered Range Voluntary Prepayment Notice
Exhibit K-1-4    —    Tax Status Certificates

 

-v-



--------------------------------------------------------------------------------

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is dated as
of May 15, 2017, and as amended on March 16, 2018, among LAMAR MEDIA CORP., each
“ADDITIONAL SUBSIDIARY BORROWER” that may be designated as such hereunder
pursuant to an Additional Subsidiary Borrower Designation Letter, the SUBSIDIARY
GUARANTORS party hereto, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.

WHEREAS, the Borrowers, the Subsidiary Guarantors, the Administrative Agent and
the Lenders thereunder are parties to that certain Credit Agreement, dated as of
April 28, 2010, and amended and restated as of February 9, 2012 and February 3,
2014 and as further amended as of April 18, 2014 (the “Original Credit
Agreement”).

WHEREAS, the Borrowers have requested an amendment and restatement to the
Original Credit Agreement pursuant to which on the Third Restatement Effective
Date, (a) certain Lenders will provide Revolving Credit Commitments to the
Company in an aggregate principal amount of $450,000,000, (b) certain Lenders
will make Term A Loans to the Company in an aggregate principal amount of
$450,000,000 and (c) certain other changes shall be made to the Original Credit
Agreement.

NOW, THEREFORE, the Lenders are willing to extend such credit to the Company,
and the parties are willing to amend and restate the Original Credit Agreement,
in each case subject to the terms and conditions set forth herein and in the
Third Restatement Agreement. Accordingly, the parties hereto agree to amend and
restate the Original Credit Agreement as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.DEFINED TERMS. As used in this Agreement, the following terms have
the meanings specified below:

“2022 Senior Subordinated Notes” means the 5 7⁄8% Senior Subordinated Notes due
2022 of the Company in the original principal amount of $500,000,000.

“2023 Senior Subordinated Notes” means the 5% Senior Subordinated Notes due 2023
of the Company in the original principal amount of $535,000,000.

“Acceptable Purchase Price” has the meaning assigned to such term in
Section 2.09(a)(ii).

“Acceptance Date” has the meaning assigned to such term in Section 2.09(a)(ii).

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Third Restatement Effective Date, by which (i) the Company
and/or any of its Subsidiaries acquires the business of, or all or substantially
all of the assets of, any firm, corporation or division thereof, whether through
purchase of assets, purchase of stock, merger or otherwise or (ii) any Person
that was not theretofore a Subsidiary of the Company becomes a Subsidiary of the
Company.

“Additional Subsidiary Borrower” means any Wholly Owned Subsidiary of the
Company organized under the laws of Puerto Rico, Canada (or a Province thereof),
Mexico or any other U.S. or non-U.S. jurisdiction (in the case of a non-U.S.
jurisdiction, to the extent such non-U.S. jurisdiction is reasonably
satisfactory to the Administrative Agent and each Person that will be a Lender
to such Additional Subsidiary Borrower) that is designated by the Company as an
“Additional Subsidiary Borrower” with respect to any Incremental Term Loans
pursuant to an Additional Subsidiary Borrower Designation Letter.



--------------------------------------------------------------------------------

“Additional Subsidiary Borrower Designation Letter” means an Additional
Subsidiary Borrower Designation Letter substantially in the form of Exhibit G
between the Company, the relevant Additional Subsidiary Borrower and the
Administrative Agent.

“Adjusted Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1.0%, (c) 1.0% plus the LIBO Rate for the applicable
Class of Loans for a one month Interest Period in effect on such day (or if such
day is not a Business Day, the immediately preceding Business Day) and (d) 1.0%.
Any change in the Adjusted Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the LIBO Rate shall be effective from and including the effective
date of such change in the Prime Rate, the NYFRB Rate or the LIBO Rate, as the
case may be. If the Adjusted Base Rate is being used as an alternate rate of
interest pursuant to Section 2.12 hereof, then the Adjusted Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB in its capacity as administrative agent for
the Lenders hereunder together with its successors in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate of the
Company or any of its Restricted Subsidiaries solely by reason of his or her
being a director, officer or employee of the Company or any of its Restricted
Subsidiaries and (b) none of the Subsidiary Guarantors shall be Affiliates of
the Company or any of its Restricted Subsidiaries.

“Agreement” has the meaning set forth in the preamble.

“Amendment No. 1” means Amendment No. 1 to this Agreement dated March 16, 2018,
among the Company, Holdings, the Subsidiary Guarantors, the Administrative Agent
and each Lender party thereto.

“Amendment No. 1 Effective Date” has the meaning assigned to such term in the
Amendment No. 1.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or the respective Subsidiaries from
time to time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56),

 

-2-



--------------------------------------------------------------------------------

The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959), the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
and Executive Order 13224 (effective September 24, 2001).

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of Section 2.04, the percentage of the total Revolving Credit
Commitments represented by such Lender’s Revolving Credit Commitment; provided
that in the case of Section 2.18 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Revolving Commitment shall be disregarded in the
calculation, and (b) with respect to any Lender in respect of any indemnity
claim under Section 10.03(c) relating to the Administrative Agent under this
Agreement, the percentage of the total Commitments or, if greater, the Loans of
all Classes hereunder represented by the aggregate amount of such Lender’s
Commitment or Loans, as applicable, of all Classes hereunder.

“Applicable Purchase Price” has the meaning assigned to such term in
Section 2.09(a)(ii).

“Applicable Rate” means:

(a) for any Eurodollar Term A Loans and any Eurodollar Revolving Credit Loans,
1.75%; provided that such rate shall be reduced to 1.50% at any time that the
Total Debt Ratio was less than 3.25 to 1 as at the last day of the fiscal
quarter most recently ended as to which the Company has delivered financial
statements and a certificate of a Financial Officer pursuant to Section 6.01;

(b) for any Base Rate Term A Loans and any Base Rate Revolving Credit Loans,
0.75%; provided that such rate shall be reduced to 0.50% at any time that the
Total Debt Ratio was less than 3.25 to 1 as at the last day of the fiscal
quarter most recently ended as to which the Company has delivered financial
statements and a certificate of a Financial Officer pursuant to Section 6.01;

(c) for any Eurodollar Term B Loans, 1.75%;

(d) for any Base Rate Term B Loans, 0.75%;

(e) for commitment fees, 0.30%; provided that such rate shall be reduced to
0.25% at any time that the Total Debt Ratio was less than 3.25 to 1 as at the
last day of the fiscal quarter most recently ended as to which the Company has
delivered financial statements and a certificate of a Financial Officer pursuant
to Section 6.01; and

(df) for any Type of Incremental Term Loans of any Series established after the
Third Restatement Effective Date, such rates of interest as shall be agreed upon
at the time Incremental Loan Commitments of such Series are established.

Each change in the “Applicable Rate” based upon any change in the Total Debt
Ratio shall become effective for purposes of the accrual of interest (including
in respect of all then-outstanding Loans) hereunder on the date three Business
Days after the delivery to the Administrative Agent of the financial statements
of the Company and certificate of a Financial Officer for the most recently
ended fiscal quarter pursuant to Section 6.01, and shall remain effective for
such purpose until three Business Days after the next delivery of such financial
statements and certificate of a Financial Officer to the Administrative Agent
hereunder.

 

-3-



--------------------------------------------------------------------------------

Anything in this Agreement to the contrary notwithstanding, (i) the Applicable
Rate shall be the highest rates provided for above if the certificate of a
Financial Officer shall not be delivered by the times provided in Section 6.01
or within three Business Days after the occurrence of any Acquisition or
Disposition described above (but only, in the case of this paragraph, with
respect to periods prior to the delivery of such certificate) and (ii) in the
event that any financial statements under Section 6.01 or any certificate
delivered pursuant to Section 6.01(c) is determined by the Administrative Agent
and the Company to be inaccurate at any time that this Agreement is in effect
and any Loans or Commitments are outstanding hereunder when such inaccuracy is
discovered or within 91 days after the date on which all Loans have been repaid
and all Commitments have been terminated, and such inaccuracy, if corrected,
would have led to a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then
(i) the Company shall promptly (and in no event later than five (5) Business
Days thereafter) deliver to the Administrative Agent a corrected certificate for
such Applicable Period, (ii) the Applicable Rate shall be determined by
reference to the corrected certificate (but in no event shall the Lenders owe
any amounts to the Borrowers), and (iii) the Borrowers shall pay to the
Administrative Agent promptly upon demand (and in no event later than five
(5) Business Days after demand) any additional interest owing as a result of
such increased Applicable Rate for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with the terms
hereof.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

“Available Liquidity” means on any date, the sum of (i) the excess, if any, of
(x) the amount of all Revolving Credit Commitments of each Lender that is not a
Defaulting Lender on such date over (y) the aggregate Revolving Credit Exposure
on such date plus (ii) the aggregate amount of unrestricted cash and Permitted
Investments of the Company and its Restricted Subsidiaries on such date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Base Rate.

“Basic Documents” means the Loan Documents, the Senior Subordinated Notes
Indentures and the Senior Notes Indentures (or any indenture governing Permitted
First Lien Notes or any applicable governing agreement for any Refunding
Indebtedness).

 

-4-



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means (i) the Company and (ii) effective upon the designation
thereof pursuant to an Additional Subsidiary Borrower Designation Letter, each
Additional Subsidiary Borrower.

“Borrowing” means Loans of a particular Class of the same Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in U.S. dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the sum for the Company or any of
its Restricted Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP) of the aggregate amount of expenditures
(including the aggregate amount of Capital Lease Obligations incurred during
such period) made to acquire or construct fixed assets, plant and equipment
(including renewals, improvements and replacements, but excluding repairs)
during such period computed in accordance with GAAP; provided that such term
shall not include any such expenditures in connection with any Acquisition or
any reinvestment into assets, plant and equipment from the proceeds of any
Casualty Event or Disposition.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Management Agreement” means, with respect to the Company or any of its
Subsidiaries, any direct or indirect liability, contingent or otherwise, of such
Person in respect of cash pooling services, cash management services (including
treasury, depository, overdraft (daylight and temporary), credit or debit or
purchasing card, electronic funds transfer and other cash management
arrangements), including obligations for the payment of fees, interest, charges,
expenses, attorneys’ fees and disbursements in connection therewith to the
extent provided for in the documents evidencing such cash management services.

“Casualty Event” means, with respect to any Property of any Person, any loss of
or damage to, or any condemnation or other taking of, such Property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

 

-5-



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Third Restatement Effective Date, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Third Restatement Effective Date or (c) compliance by any
Lender or any Issuing Lender (or, for purposes of Section 2.13(b), by any
lending office of such Lender or by such Lender’s or such Issuing Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Third Restatement Effective Date; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case relating to Basel III, shall in the case of each of
the foregoing clauses (i) and (ii), be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means any event that would result in an Event of Default
pursuant to clause (m) of Article VIII.

“Class”, when used in reference to any Loan, Borrowing or Commitment, refers to
whether such Loan, the Loans comprising such Borrowing or the Loans that a
Lender holding such Commitment is obligated to make are Revolving Credit Loans,
Term A Loans, Term B Loans, Extended Term Loans or Incremental Term Loans of a
particular Series or loans pursuant to Extended Revolving Credit Commitments.

“Co-Documentation Agents” means the Persons, identified as such on the cover of
this Agreement in their capacities as such.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitments” means the Revolving Credit Commitments, Term A Loan Commitments,
Term B Loan Commitments and commitments in respect of Incremental Term Loans, as
applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means Lamar Media Corp., a Delaware corporation.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means, collectively, Holdings, the Borrowers and the Subsidiary
Guarantors.

“Cumulative Credit” means, at any time of determination, an amount equal to the
sum of:

(a) an amount equal to $1,375,861,000; plus

(b) 100% of Cumulative Indenture EBITDA minus 1.4 times Cumulative Indenture
Interest Expense, plus

 

-6-



--------------------------------------------------------------------------------

(c) the cumulative amount of cash proceeds contributed to the Company as capital
following the Third Restatement Effective Date and at or prior to the time of
determination, minus

(d) any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.05(a)(x) after the Third Restatement Effective Date and prior to the
time of determination (net of any cash return on any such Investment), minus

(e) any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 7.06(e) after the Third Restatement Effective Date and prior
to the time of determination, minus

(f) the amount of Restricted Payments pursuant to Section 7.06(g) made after the
Third Restatement Effective Date.

“Cumulative Indenture EBITDA” means, as of any date of determination, 100% of
EBITDA (as defined in the Senior Notes Indentures as of the Third Restatement
Effective Date) for the period (taken as a single accounting period) from
January 1, 2017 through the last day of the most recent fiscal quarter ending
prior to such date of determination for which financial statements have been
delivered pursuant to Section 6.01.

“Cumulative Indenture Interest Expense” means, as of any date of determination,
100% of Consolidated Interest Expense (as defined in the Senior Notes Indentures
as of the Third Restatement Effective Date) for the period (taken as a single
accounting period) from January 1, 2017 through the last day of the most recent
fiscal quarter ending prior to such date of determination for which financial
statements have been delivered pursuant to Section 6.01.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent, has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within two Business Days after the date
required to be funded by such Lender hereunder unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and supported by facts) has not been satisfied, (b) notified the
Company, the Administrative Agent, any Issuing Lender or any Lender in writing
that such Lender does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that such
Lender does not intend to comply with its funding obligations under this
Agreement unless such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and supported by facts)
has not been satisfied, (c) failed, within two Business Days after written
request by the Administrative Agent or the Company, to confirm promptly in
writing that such Lender will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit unless such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
supported by facts) has not been satisfied, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by such Lender hereunder within three Business Days after the date when
due, unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and supported by facts) has not
been satisfied, or (e) become subject to a Lender-Related Distress Event or a
Bail-In Action.

 

-7-



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.06.

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by the Company or any of its
Restricted Subsidiaries to any other Person excluding any sale, assignment,
transfer or other disposition of (i) any property sold or disposed of in the
ordinary course of business and on ordinary business terms, (ii) any obsolete or
worn-out tools and equipment no longer used or useful in the business of the
Company and its Restricted Subsidiaries and (iii) any Collateral under and as
defined in the Pledge Agreement pursuant to an exercise of remedies by the
Administrative Agent under Section 4.05 thereof.

“Disposition Investment” means, with respect to any Disposition, any promissory
notes or other evidences of indebtedness or Investments received by the Company
or any of its Restricted Subsidiaries in connection with such Disposition.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of the Company other than a Foreign
Subsidiary.

“EBITDA” means, for any period, operating income for Holdings and its
Subsidiaries (other than any Unrestricted Subsidiary) (determined on a
consolidated basis without duplication in accordance with GAAP) for such period
(calculated (A) before (i) taxes, (ii) Interest Expense, (iii) depreciation,
(iv) amortization, (v) any other non-cash income or charges accrued for such
period, (vi) charges and expenses in connection with the Transactions, any
actual or proposed acquisition, disposition or Investment (excluding, in each
case, purchases and sales of advertising space and operating assets in the
ordinary course of business) and any actual or proposed offering of securities,
incurrence or repayment of Indebtedness (or amendment to any agreement relating
to Indebtedness), including any refinancing thereof, or recapitalization and
(vii) any loss or gain relating to amounts paid or earned in cash prior to the
stated settlement date of any Swap Agreement that has been reflected in
operating income for such period) and (B) after giving effect to the amount of
cost savings, operating expense reductions and other operating improvements or
synergies projected by the Company in good faith to be realized as a result of
any Acquisition, Investment, merger, amalgamation or Disposition within 18
months of any such Acquisition, Investment, merger, amalgamation or Disposition,
net of the amount of actual benefits realized during such period from such
action; provided, (a) the aggregate amount for all such cost savings, operating
expense reductions and other operating improvements or synergies shall not
exceed an amount equal to 15% of EBITDA for the applicable four quarter period
and (b) any such adjustment to EBITDA may only take into account cost savings,
operating expense reductions and other operating improvements or synergies that
are (I) directly attributable to such Acquisition, Investment, merger,
amalgamation or Disposition, (II) expected to have a continuing impact on the
Company and its Restricted Subsidiaries and (III) factually supportable, in each
case all as certified by the chief financial officer of the Company) on behalf
of the Company, and excluding (except to the extent received or paid in cash by
Holdings or any of its Subsidiaries (other than any Unrestricted Subsidiary)
income or loss attributable to equity in Affiliates for such period), excluding
any extraordinary and unusual gains or losses during such period, and excluding
the proceeds of any Casualty Events and Dispositions. For purposes hereof, the
effect thereon of any adjustments required under Statement of Financial
Accounting Standards No. 141R shall be excluded.

Notwithstanding the foregoing, except as otherwise provided in Section 7.04(f),
if during any period for which EBITDA is being determined Holdings shall have
consummated any Acquisition or Disposition then, for all purposes of this
Agreement, EBITDA shall be determined on a pro forma basis as if such
Acquisition or Disposition had been made or consummated on the first day of such
period.

 

-8-



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield”: as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Company
in a manner consistent with generally accepted financial practices, taking into
account (a) interest rate margins, (b) interest rate floors (subject to the
proviso set forth below), (c) any amendment to the relevant interest rate
margins and interest rate floors prior to the applicable date of determination
and (d) original issue discount and upfront or similar fees (based on an assumed
four-year average life to maturity or lesser remaining average life to
maturity), but excluding (i) any arrangement, commitment, structuring,
underwriting or similar fees (regardless of whether any such fees are paid to or
shared in whole or in part with any lender) and (ii) any other fee that is not
payable to all relevant lenders generally; provided, however, that (A) to the
extent that the Adjusted LIBO Rate (for a period of three months) is less than
the interest rate floor, if any, applicable to the loans in respect of which the
Effective Yield is being calculated on the date on which the Effective Yield is
determined, the amount of the resulting difference will be deemed added to the
interest rate margin applicable to the relevant Indebtedness for purposes of
calculating the Effective Yield and (B) to the extent that the Adjusted LIBO
Rate (for a period of three months) is greater than the applicable interest rate
floor on the date on which the Effective Yield is determined, the floor will be
disregarded in calculating the Effective Yield.

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs or (ii) is publicly
identified as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act, or
any other Requirement of Law.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

-9-



--------------------------------------------------------------------------------

“Equity Hedging Arrangement” means any agreement or other arrangement pursuant
to which the Company or any of its Restricted Subsidiaries shall agree to
purchase shares of capital stock of the Company from another Person at a fixed
price or formula (or to make payments to another Person calculated with
reference to the price of any such shares), whether such agreement or other
arrangement arises in connection with an acquisition of a business or property,
an employee benefit plan, a hedging transaction or otherwise.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any stockholders’ or voting trust agreements) for the issuance or sale of, or
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code and Section 302 of ERISA, whether or not waived, (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VIII.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such

 

-10-



--------------------------------------------------------------------------------

Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time such Credit Party’s obligations under Section 3.10 become
effective with respect to such related Swap Obligation.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party hereunder or under any other Loan Document, (a) income, net
worth or franchise taxes imposed on (or measured by) its net income or net worth
by any jurisdiction as a result of such recipient being organized or having its
principal office in, or, in the case of any Lender having its applicable lending
office in or being engaged in business in such jurisdiction (other than a
business deemed to arise solely as a result of entering into, or being a party
to or enforcing or receiving any payments under, any of the Loan Documents or
engaging in any other transaction thereunder) (b) any Tax similar to the branch
profits tax under section 884(a) of the Code imposed by any jurisdiction
described in (a), (c) in the case of a Foreign Lender to a U.S. Borrower (other
than an assignee pursuant to a request by the Company under Section 2.17(b)),
any U.S. Federal withholding Tax that is imposed on amounts payable to such
Foreign Lender pursuant to any law in effect at the time such Foreign Lender
becomes a party to this Agreement, except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Company with respect to such withholding tax
pursuant to Section 2.15(a), (d) any U.S. Federal withholding Tax imposed
pursuant to Sections 1471 through 1474 of the Code as of the Third Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code as of the Third Restatement
Effective Date (or any amended or successor version described above) (“FATCA”)
and (e) any withholding tax attributable to a recipient’s failure to comply with
Section 2.15(e).

“Existing Loans” means the Existing Revolving Credit Loans and the Existing Term
Loans.

“Existing Revolving Credit Commitments” means all Revolving Credit Commitments
outstanding under the Original Credit Agreement immediately prior to the Third
Restatement Effective Date.

“Existing Revolving Credit Loans” means all Revolving Credit Loans made pursuant
to an Existing Revolving Credit Commitment outstanding under the Original Credit
Agreement immediately prior to the Third Restatement Effective Date.

“Existing Term Loans” means all “Term A Loans” (as defined in the Original
Credit Agreement) outstanding immediately prior to the Third Restatement
Effective Date.

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.19(a).

“Extended Term Loans” has the meaning assigned to such term in Section 2.19(a).

“Extending Revolving Credit Lender” has the meaning assigned to such term in
Section 2.19(a).

“Extending Term Lender” has the meaning assigned to such term in
Section 2.19(a).

“Extension” has the meaning assigned to such term in Section 2.19(a).

 

-11-



--------------------------------------------------------------------------------

“Extension Offer” has the meaning assigned to such term in Section 2.19(a).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company, as the case may be.

“First Lien Intercreditor Agreement” means an agreement in substantially the
form of Exhibit C, with such changes thereto as are reasonably acceptable to the
Administrative Agent and the Company.

“Foreign Lender” means any Lender that is not a United States person within the
meaning of section 7701(a)(30) of the Code.

“Foreign Subsidiary” means a Subsidiary of the Company that is a “controlled
foreign corporation” within the meaning of Section 957 of the Code (a “CFC”) or
a subsidiary of a CFC.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.

“Guaranteed Obligations” means (a) in the case of the Company and the Subsidiary
Guarantors, the principal of and interest on the Loans made by the Lenders to
each Subsidiary Borrower and all other amounts from time to time owing to the
Lenders or the Administrative Agent by such Subsidiary Borrower hereunder or
under any other Loan Document, and all obligations of the Company or any
Subsidiary to any Secured Cash Management Bank or Secured Swap Provider under
any Secured Cash Management Agreement or Secured Swap Agreement, in each case
strictly in accordance with the terms thereof and (b) in the case of the
Subsidiary Guarantors, the principal of and interest on the Loans made by the
Lenders to the Company, all LC Disbursements and all other amounts from time to
time owing to the Lenders, the Issuing Lenders or the Administrative Agent by
the Company hereunder or under any other Loan Document, and all obligations of
the Company or any Subsidiary to any Secured Cash Management Bank or Secured
Swap Provider under any Secured Cash Management Agreement or Secured Swap
Agreement, in each case strictly in accordance with the terms thereof; provided
that the Guaranteed Obligations shall exclude, with respect to any Guarantor
that is not a Qualified ECP Guarantor, Excluded Swap Obligations of such
Guarantor.

 

-12-



--------------------------------------------------------------------------------

“Guarantor” means, collectively, the Subsidiary Guarantors and, in its capacity
as a guarantor pursuant to Article III, the Company.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” means Lamar Advertising Company, a Delaware corporation of which the
Company is a Wholly Owned Subsidiary, together with any entity which is the
successor by merger to Holdings pursuant to the REIT Conversion.

“Holdings Guaranty and Pledge Agreement” means the Guaranty and Pledge
Agreement, dated as of February 3, 2014, between Holdings and the Administrative
Agent, as amended, restated, supplemented or otherwise modified from time to
time.

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
of the Company whose consolidated total assets or revenues (as set forth in the
most recent consolidated balance sheet of the Company delivered to the Lenders
pursuant to this Agreement and computed in accordance with GAAP) do not
constitute more than 2.5% of the amount set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of the Company as
of the end of the most recently ended fiscal quarter for which internal
financial statements are available; provided that the consolidated total assets
or revenues (as so determined) of all Immaterial Subsidiaries shall not exceed
5.0% of the amount set forth under the caption “Total Assets” (or any like
caption) on a consolidated balance sheet of the Company as of the end of the
most recently ended fiscal quarter for which internal financial statements are
available.

“Impacted Interest Period” means, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time.

“Incremental Amendment” has the meaning assigned to such term in
Section 2.01(c).

“Incremental Lenders” has the meaning assigned to such term in Section 2.01(c).

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.01(c). For the avoidance of doubt, the Term A Loans borrowed on the
Third Restatement Effective Date and the Term B Loans borrowed on the Amendment
No. 1 Effective Date shall not constitute Incremental Term Loans.

“Indebtedness” means, for any Person without duplication: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of Property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such Property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of Property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts are payable within 120 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the Property of such Person,

 

-13-



--------------------------------------------------------------------------------

whether or not the respective indebtedness so secured has been assumed by such
Person; (d) obligations of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for account of such Person; (e) Capital Lease Obligations of such Person;
(f) Indebtedness of others Guaranteed by such Person; and (g) obligations under
Equity Hedging Arrangements (and, for purposes hereof, the amount of
Indebtedness under an Equity Hedging Arrangement shall be deemed to be equal to
the aggregate maximum contingent or potential liability under such Equity
Hedging Arrangement). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity.

Notwithstanding the foregoing, the following items shall not be deemed
“Indebtedness” for purposes hereof: (i) obligations under Swap Agreements;
(ii) Surety Bond Obligations; (iii) obligations in respect of the undrawn face
amount of letters of credit (other than letters of credit supporting obligations
that would otherwise constitute Indebtedness under this definition); (iv) any
obligations to pay deferred compensation under employee benefits plans to the
extent such obligations are fully funded; and (v) any principal, accrued
interest or premium of any Indebtedness intended to be refunded with the
proceeds of an incurrence of Refunding Indebtedness permitted under Section 7.01
to the extent that (x) notice of redemption or prepayment of the Indebtedness to
be refunded shall have been given to the holders thereof or shall be given
substantially contemporaneously with the incurrence of such Refunding
Indebtedness and (y) proceeds of such Refunding Indebtedness shall have been
deposited into escrow with irrevocable instructions to the escrow agent to apply
such proceeds to the redemption of, or repurchase of, such Indebtedness to be
refunded.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.06.

“Interest Expense” means, for any period, the sum, for the Company and its
Restricted Subsidiaries (determined on a consolidated basis without duplication
in accordance with GAAP), of the following: (a) all interest in respect of
Indebtedness accrued or capitalized during such period (whether or not actually
paid during such period) plus (b) the net amounts payable (or minus the net
amounts receivable) under Swap Agreements accrued during such period (whether or
not actually paid or received during such period) including, without limitation,
fees, but excluding reimbursement of legal fees and other similar transaction
costs and excluding payments required by reason of the early termination of Swap
Agreements in effect on the Third Restatement Effective Date plus (c) all fees
(other than (i) any amendment fees paid by the Company during such period in
connection with any amendment to this Agreement (ii) any fees, expenses or
original issue discount incurred in connection with any incurrence of
Indebtedness by the Company or any Restricted Subsidiary (iii) any prepayment
fees or premium associated with any prepayment of Indebtedness) incurred in
connection with this Agreement and the Loans hereunder, including letter of
credit fees and expenses related thereto, incurred hereunder after the Third
Restatement Effective Date.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, each
Quarterly Date and (b) with respect to any Eurodollar Loan, the last Business
Day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each Business Day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, provided that the Third Restatement Effective
Date shall constitute an Interest Payment Date with respect to accrued and
unpaid interest up to but excluding the Third Restatement Effective Date with
respect to all Existing Loans.

 

-14-



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender of the relevant Class, nine or twelve
months) thereafter, as the relevant Borrower may elect; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. Notwithstanding the foregoing,

(x) if any Interest Period for any Revolving Credit Loan Borrowing would
otherwise end after the Revolving Credit Termination Date, such Interest Period
shall end on the Revolving Credit Termination Date,

(y) no Interest Period for any Term Loan Borrowing may commence before and end
after any Principal Payment Date unless, after giving effect thereto, the
aggregate principal amount of Term Loans of the applicable Class having Interest
Periods that end after such Principal Payment Date shall be equal to or less
than the aggregate principal amount of Term Loans of such Class, respectively,
scheduled to be outstanding after giving effect to the payments of principal
required to be made on such Principal Payment Date, and

(z) notwithstanding the foregoing clauses (x) and (y), no Interest Period shall
have a duration of less than one month and, if the Interest Period for any
Eurodollar Loan would otherwise be a shorter period, such Loan shall not be
available hereunder as a Eurodollar Loan for such period.

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded to the same number of decimal places as the LIBOR Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
(for the longest period for which the LIBOR Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, as of 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the LIBOR Screen Rate is available, the LIBOR Screen Rate for purposes of
paragraph (a) above shall be deemed to be the overnight screen rate where
“overnight screen rate” means the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.
Notwithstanding the foregoing, if the Interpolated Rate for any period as
determined above shall be less than zero, the Interpolated Rate shall be deemed
to be zero for such period.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of, or
capital contribution to, any other Person or any agreement to make any such
acquisition or capital contribution (including, without limitation, any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such short sale); (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or

 

-15-



--------------------------------------------------------------------------------

otherwise, to resell such Property to such Person, but excluding any such
advance, loan or extension of credit having a term not exceeding 180 days
representing the purchase price of inventory or supplies sold by such Person in
the ordinary course of business; or (c) the entering into of any Guarantee of,
or other contingent obligation with respect to, Indebtedness or other liability
of any other Person.

Notwithstanding the foregoing, the following items shall not be deemed
“Investments” for purposes hereof: (i) Capital Expenditures, (ii) Acquisitions
and (iii) obligations (including, without limitation, deposits) in connection
with Surety Bonds.

“Issuing Lender” means JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association, SunTrust Bank and each other Lender designated by the Company as an
“Issuing Lender” hereunder that has agreed to such designation and has been
approved as an “Issuing Lender” by the Administrative Agent in its reasonable
discretion, each in its capacity as the issuer of Letters of Credit hereunder.
Each Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit E.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking corporation.

“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company at such time. The LC Exposure of any Revolving Credit Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lead Arrangers” means JPMCB, Wells Fargo Securities, LLC and SunTrust Robinson
Humphrey, Inc.

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary bankruptcy or insolvency
proceeding with respect to such Distressed Person, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any governmental authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interest in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof, or the exercise of control over such
Lender or any Person controlling such Lender, by a Governmental Authority or
instrumentality thereof.

“Lender Participation Notice” has the meaning assigned to such term in
Section 2.09(a)(ii).

 

-16-



--------------------------------------------------------------------------------

“Lenders” means each Incremental Loan Lender, each Lender under the Original
Credit Agreement, each Lender that has executed the Third Restatement Agreement,
each Term A Lender, each Term B Lender, each Extending Term Lender, each
Extending Revolving Credit Lender and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Commitment” means, as to any Issuing Lender (i) in the case of
any Issuing Lender on the Third Restatement Effective Date, the amount set forth
on Schedule 2.01 as such Issuing Lender’s Letter of Credit Commitment and
(ii) in the case of any Issuing Lender that becomes an Issuing Lender following
the Third Restatement Effective Date, the amount notified by such Issuing Lender
and the Company to the Administrative Agent in writing as such Issuing Lender’s
Letter of Credit Commitment, in each case, as any such amount may be increased
or decreased as agreed in writing between the Company and the applicable Issuing
Lender and notified to the Administrative Agent.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the LIBOR Screen Rate as of 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided, that,
if the LIBOR Screen Rate shall not be available at the applicable time for the
applicable Interest Period, then the LIBO Rate for such Interest Period shall be
the Interpolated Rate.

“LIBOR Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate or, in
the event such rate does not appear on any successor or substitute page, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion; provided, that, if any LIBOR Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (including any financing
lease having substantially the same economic effect as any of the foregoing but
excluding any operating lease) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” means this Agreement, any promissory notes evidencing Loans
hereunder and the Security Documents.

“Loans” means the Existing Loans and the loans made by the Lenders to the
Borrowers pursuant to this Agreement, including any Term A Loans, Term B Loans,
Extended Term Loans, Revolving Credit Loans and Incremental Loans of any Series.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

 

-17-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and its Restricted
Subsidiaries (or of the Company and all of its Subsidiaries) taken as a whole,
(b) the ability of any Obligor to perform any of its obligations under this
Agreement or any Credit Party to perform any of its obligations under the other
Loan Documents or (c) the rights of or benefits available to the Lenders under
this Agreement and the other Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans or Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Company or any of its Restricted Subsidiaries in an
aggregate principal amount exceeding $100,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of any Person
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Person would be
required to pay if such Swap Agreement were terminated at such time.

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.19(b).

“MIL” means Missouri Logos, LLC, a Wholly Owned Subsidiary of Interstate Logos,
L.L.C., a Wholly Owned Subsidiary of the Company.

“Missouri Partnership” means Missouri Logos, a Missouri general partnership, in
which MIL is a general partner.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Available Proceeds” means:

(i)    in the case of any Disposition, the amount of Net Cash Payments received
in connection with such Disposition; and

(ii)    in the case of any Casualty Event, the aggregate amount of proceeds of
insurance, condemnation awards and other compensation received by the Company
and its Restricted Subsidiaries in respect of such Casualty Event net of
(A) reasonable expenses incurred by the Company and its Restricted Subsidiaries
in connection therewith and (B) contractually required repayments of
Indebtedness to the extent secured by a Lien on such property and any income and
transfer taxes payable by the Company or any of its Restricted Subsidiaries in
respect of such Casualty Event.

“Net Cash Payments” means, with respect to any Disposition, the aggregate amount
of all cash payments received by the Company and its Restricted Subsidiaries
directly or indirectly in connection with such Disposition, whether at the time
of such Disposition or after such Disposition under deferred payment
arrangements or Investments entered into or received in connection with such
Disposition (including, without limitation, Disposition Investments); provided
that:

(a)    Net Cash Payments shall be net of (i) the amount of any legal, title,
transfer and recording tax expenses, commissions and other fees and expenses
payable by the Company and its Restricted Subsidiaries in connection with such
Disposition, (ii) any Federal, state and local income or other taxes estimated
to be payable by the Company and its Restricted Subsidiaries as a result of such
Disposition, but only to the extent that such estimated taxes are in fact paid
to the relevant Federal, state or local governmental authority within twelve
months of the date of such

 

-18-



--------------------------------------------------------------------------------

Disposition and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (ii) above) (x) related to any
of the applicable assets and (y) retained by the Company or any of its
Restricted Subsidiaries including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations; and

(b) Net Cash Payments shall be net of any repayments by the Company or any of
its Restricted Subsidiaries of Indebtedness (other than Indebtedness under this
Agreement or in respect of Permitted First Lien Notes) to the extent that
(i) such Indebtedness is secured by a Lien on the Property that is the subject
of such Disposition and (ii) the transferee of (or holder of a Lien on) such
Property requires that such Indebtedness be repaid as a condition to the
purchase of such Property.

“New Senior Notes” means any senior notes issued after the Third Restatement
Effective Date in accordance with the requirements of Section 7.01(j).

“New Senior Notes Indentures” means the indentures pursuant to which any New
Senior Notes are issued.

“New Senior Subordinated Notes” means any notes issued after the Third
Restatement Effective Date in accordance with the requirements of
Section 7.01(b).

“New Senior Subordinated Notes Indentures” means the indentures pursuant to
which any New Senior Subordinated Notes are issued.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligors” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Offered Loans” has the meaning assigned to such term in Section 2.09(a)(ii).

“Offered Range Prepayment Option Notice” has the meaning assigned to such term
in Section 2.09(a)(ii).

“Offered Range Voluntary Prepayment” has the meaning assigned to such term in
Section 2.09(a)(ii).

“Offered Range Voluntary Prepayment Notice” has the meaning assigned to such
term in Section 2.09(a)(ii).

“Original Credit Agreement” has the meaning set forth in the preamble.

 

-19-



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, documentary, recording,
or other excise or property Taxes, arising from any payment or prepayment made
hereunder or from the execution, performance, registration, delivery or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or the other Loan Documents, provided
that there shall be excluded from “Other Taxes” all Excluded Taxes.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from Standard and Poor’s Ratings ServiceS&P or from Moody’s
Investors Service, Inc.;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 180
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds at least 95% of the assets of which constitute Permitted
Investments of the kinds described in clauses (a) through (d) of this
definition; and

(f) with respect to Foreign Subsidiaries, obligations guaranteed by the
jurisdiction in which the Foreign Subsidiary is organized and is conducting
business maturing within one year from the date of acquisition thereof in an
aggregate principal amount up to but not exceeding $25,000,000 at any one time
outstanding as to all Foreign Subsidiaries.

“Permitted First Lien Notes” means debt securities issued by the Company after
the Third Restatement Effective Date pursuant to Section 7.01(c), secured by
Liens on all or a portion of the Collateral ranking pari passu with the Liens
securing the Guaranteed Obligations hereunder and subject to the First Lien
Intercreditor Agreement, provided (a) the terms of any such debt securities do
not provide for any scheduled principal repayment, mandatory redemption or
sinking fund obligations prior to the final maturity date of all Term Loans
outstanding on the date such debt securities are issued (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and
customary acceleration

 

-20-



--------------------------------------------------------------------------------

rights after an event of default), (b) the covenants, events of default,
guarantees, collateral and other terms of any such debt securities (other than
interest rate, call protection and redemption premiums), taken as a whole, are
not more restrictive to the Company and the Subsidiaries than those set forth in
this Agreement, (c) no Subsidiary of the Company is an issuer or guarantor of
any such debt securities other than any Subsidiary Guarantor, (d) no such debt
securities are secured by any Liens on any assets of the Company or any of its
Subsidiaries other than assets of the Company and the Subsidiary Guarantor that
constitute Collateral, (e) no Event of Default shall exist and at the time of
issuance of any such debt securities, and after giving effect thereto no Event
of Default shall exist, provided that to the extent the proceeds of any such
debt securities are used to finance an Acquisition permitted hereunder the
condition set forth in this clause (e) shall not be applicable so long as no
Event of Default existed at the time the acquisition agreement related to such
Acquisition was entered into, and (f) immediately after giving effect to the
issuance of any such debt securities the Company shall be in compliance with the
covenant set forth in Section 7.09.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means a Pledge Agreement, dated as of February 3, 2014,
between the Obligors and the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB, as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Principal Payment Dates” means, with respect to any Term Loan, any scheduled
date for the payment of principal of such Term Loan pursuant to Section 2.08(c).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Proposed Offered Range Prepayment Amount” has the meaning assigned to such term
in Section 2.09(a)(ii).

“Proposed Range” has the meaning assigned to such term in Section 2.09(a)(ii).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “ECP”
under the Commodity Exchange Act or any regulations promulgated thereunder and
can cause another person to qualify as an “ECP” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Holdings Obligations” means, collectively, obligations of the
following categories incurred from time to time by Holdings on behalf of the
Company and its Subsidiaries: (i) directors’ fees, and fees, costs and expenses
in respect of professional and related services which may be

 

-21-



--------------------------------------------------------------------------------

rendered to the Company and its Subsidiaries from time to time, including the
fees and expenses of accountants, lawyers, investment bankers and other
consultants retained in connection with matters affecting the Company and its
Subsidiaries collectively, (ii) premiums, fees and expenses in connection with
insurance policies and employee benefit programs (including workmen’s
compensation) maintained on behalf of the Company or any of its Subsidiaries,
(iii) fees, costs and expenses incurred in connection with acquisitions and
financings, including banking and underwriting fees (including underwriters
discounts), (iv) fees, costs and expenses in connection with the purchase by the
Company and its Subsidiaries of data communications services and (v) any other
fees, costs and expenses (other than Taxes) incurred by Holdings on behalf of
the Company and its Restricted Subsidiaries that would, if paid by the Company
and its Restricted Subsidiaries, be treated as an operating expense.

“Qualified Reilly Partnership” means any general or limited partnership, all of
the partnership interests of which are owned by (a) Kevin P. Reilly, Sr., (b)
his wife, (c) his children, (d) his children’s spouses, (e) his grandchildren,
or (f) trusts of which he, his wife, his children, his children’s spouses and
his grandchildren are the sole beneficiaries and for which one or more of such
individuals are the sole trustee(s).

“Qualifying Lenders” has the meaning assigned to such term in
Section 2.09(a)(ii).

“Qualifying Loans” has the meaning assigned to such term in Section 2.09(a)(ii).

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing with the first such day after the Third
Restatement Effective Date.

“Refunding Indebtedness” means Indebtedness of the Company and its Restricted
Subsidiaries permitted under Section 7.01(e).

“Register” has the meaning assigned to such term in Section 10.04.

“Repricing Transaction” means the repayment, prepayment or refinancing of all or
any portion of the Term B Loans substantially concurrently with the incurrence
by any Credit Party of any Indebtedness incurred for the primary purpose of
repaying, refinancing, substituting or replacing the Term B Loans with
Indebtedness having an Effective Yield that is less than the Effective Yield of
the Term B Loans so repaid, prepaid or refinanced, including without limitation,
as may be effected through any amendment to this Agreement relating to the
interest rate for, or weighted average yield of, the Term B Loans and including
any mandatory assignment of Term B Loans by Non-Consenting Lenders to the
Administrative Agent or a replacement lender in connection with such amendment
(but excluding any such reduction in the interest rate or weighted average yield
of the Term B Loans in connection with a Change of Control or a Transformative
Acquisition). Any determination by the Administrative Agent of the interest rate
or weighted average yield for purposes of this definition shall be conclusive
and binding on all Lenders, and the Administrative Agent shall have no liability
to any Person with respect to such determination.

“REIT” means a “real estate investment trust” as defined and taxed under
Section 856—860 of the Code.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

-22-



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
holding a majority in aggregate principal amount of the Term Loans and Revolving
Credit Commitments (or, if the Revolving Credit Commitments have terminated, the
Revolving Credit Exposure) of all Lenders other than Defaulting Lenders at such
time.

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
(other than Defaulting Lenders) holding a majority in aggregate principal amount
of the Revolving Credit Commitments (or, if the Revolving Credit Commitments
have terminated, the Revolving Credit Exposure) of all Revolving Credit Lenders
other than Defaulting Lenders at such time.

“Requirements of Law” means, collectively, any and all applicable requirements
of any Governmental Authority including any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties.

“Restricted Indebtedness” has the meaning assigned to such term in Section 7.11.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of the Company (and including also any payments
to any Person, such as “phantom stock” payments, where the amount thereof is
calculated with reference to the fair market or equity value of the Company or
any of its Subsidiaries), but excluding dividends payable solely in shares of
common stock of the Company.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Revolving Commitment Increase” has the meaning set forth in Section 2.01(c).

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.01(c).

“Revolving Credit Availability Period” means the period from and including the
Third Restatement Effective Date to but excluding the earlier of (a) the
Revolving Credit Termination Date and (b) the date of termination of the
Revolving Credit Commitments.

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Credit Loans and to acquire participations in
Letters of Credit hereunder, as such commitment may be (a) reduced from time to
time pursuant to Sections 2.07 and 2.09, (b) increased from time to time
pursuant to Section 2.01(c) and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Revolving Credit Commitment is set forth
opposite the name of such Lender on Schedule 2.01 under the caption “Revolving
Credit Commitment”, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Revolving Credit Commitment, as applicable. The
aggregate original amount of the Revolving Credit Commitments is $450,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Lender’s
Revolving Credit Loans and its LC Exposure at such time.

 

-23-



--------------------------------------------------------------------------------

“Revolving Credit Lender” means (a) initially, a Lender that has a “Revolving
Credit Commitment” set forth opposite the name of such Lender on Schedule 2.01
and (b) thereafter, the Lenders from time to time holding Revolving Credit Loans
and Revolving Credit Commitments, after giving effect to any assignments thereof
permitted by Section 10.04.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(a) pursuant
to a Revolving Credit Commitment.

“Revolving Credit Termination Date” means May 15, 2022 (or, if such day is not a
Business Day, the next preceding Business Day).

“S&P” means S&P Global Ratings, a division of Standard & Poor’s Financial
Services Inc.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council or the Canadian Department of Foreign Affairs (DFAIT).

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council or the Canadian DFAIT, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by the Company or any of its Subsidiaries with any Person that, at
the time such Cash Management Agreement was entered into, was the Administrative
Agent, a Lender or an Affiliate of the Administrative Agent or a Lender (a
“Secured Cash Management Bank”) (even if such Person shall cease to be the
Administrative Agent, a Lender or an Affiliate of a Lender).

“Secured Debt Ratio” means, as at any date, the ratio of (a) all Indebtedness of
Holdings, the Company and its Restricted Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) on such date
that is secured by any Liens on any assets of Holdings, the Company or any
Restricted Subsidiary (including Capital Lease Obligations), minus the lesser of
(x) $150,000,000 and (y) the aggregate amount of unrestricted cash and cash
equivalents of Holdings, the Company and its Restricted Subsidiaries determined
on a consolidated basis in accordance with GAAP as of such date, to (b) EBITDA
for the period of four consecutive quarters ending on or most recently ended
prior to such date for which financial statements are available or were required
to be delivered.

“Secured Parties” means the Lenders, the Administrative Agent, each Issuing
Lender, each Secured Swap Provider, each Secured Cash Management Bank and any
successors or assigns of the foregoing.

 

-24-



--------------------------------------------------------------------------------

“Secured Swap Agreement” means any Swap Agreement that is entered into by the
Company or any of its Subsidiaries with any counterparty that, at the time such
Swap Agreement was entered into, was the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender (a “Secured Swap Provider”)
(even if such Person shall cease to be the Administrative Agent, a Lender or an
Affiliate of a Lender).

“Security Documents” means the Pledge Agreement, the Holdings Guaranty and
Pledge Agreement and any other collateral agreement, intercreditor agreement,
mortgage, deed of trust, ship mortgage, license or sub-license agreement or
account control agreement delivered in connection with the Loan Documents, and
all Uniform Commercial Code financing statements and continuation statements
required by such documents to be filed with respect to the security interests
created pursuant thereto.

“Senior Debt Ratio” means, as at any date, the ratio of (a) all Indebtedness
(other than Subordinated Indebtedness) of Holdings, the Company and its
Restricted Subsidiaries (determined on a consolidated basis without duplication
in accordance with GAAP) on such date, minus the lesser of (x) $150,000,000 and
(y) the aggregate amount of unrestricted cash and cash equivalents of Holdings,
the Company and its Restricted Subsidiaries determined on a consolidated basis
in accordance with GAAP as of such date, to (b) EBITDA for the period of four
consecutive quarters ending on or most recently ended prior to such date for
which financial statements are available or were required to be delivered.

“Senior Notes” means (i) the 5.375% Senior Notes due 2024 of the Company in the
original principal amount of $510,000,000 and (ii) the 5.75% senior notes due
2026 of the Company in the original principal amount of $400,000,000.

“Senior Notes Indentures” means the indentures pursuant to which the Senior
Notes have been issued.

“Senior Subordinated Notes” means, collectively, (a) the 2022 Senior
Subordinated Notes and (b) the 2023 Senior Subordinated Notes.

“Senior Subordinated Notes Indentures” means the indentures pursuant to which
the Senior Subordinated Notes have been issued.

“Senior Unsecured Indebtedness” means, collectively, Indebtedness in respect of
the Senior Notes and any New Senior Notes (and, as contemplated in
Section 7.01(e), any Indebtedness that extends, renews, refunds or replaces any
Senior Notes or New Senior Notes).

“Series” has the meaning assigned to such term in Section 2.01(c).

“Significant Subsidiary Guarantor” means, as at any date, any Subsidiary
Guarantor having assets with a fair market value of $100,000,000 or more.

“Special Acquisition Subsidiary” means any entity formed by Holdings that is a
Wholly Owned Subsidiary of Holdings but not a Subsidiary of the Company, and
that is formed for the sole purpose of effecting a tax free acquisition of
another corporation (the “Target”) under Section 368(a)(1)(A) and 368(a)(2)(E)
of the Code, in which Holdings invests not more than $1,000 in cash at any one
time and which Wholly Owned Subsidiary is contributed to the Company or to a
Restricted Subsidiary (and, thereby becomes a Wholly Owned Subsidiary of the
Company or such Restricted Subsidiary) within five Business Days after the
consummation of the merger or other transaction resulting in the acquisition of
the Target.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves)

 

-25-



--------------------------------------------------------------------------------

expressed as a decimal established by the Board to which the Administrative
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means, collectively, Indebtedness in respect of the
Senior Subordinated Notes and any New Senior Subordinated Notes (and, as
contemplated in Section 7.01(e), any Indebtedness that extends, renews, refunds
or replaces any Senior Subordinated Notes or New Senior Subordinated Notes).

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, association or other entity
(other than a partnership) the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, association or other
entity (other than a partnership) of which securities or other ownership
interests representing more than 50% of the ordinary voting power as of such
date, are owned, controlled or held or (b) any partnership the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date, as well as any other partnership (i) the sole general
partner or the managing general partner of which is such Person or a Subsidiary
of such Person or (ii) the only general partners of which are such Person or one
or more Subsidiaries of such Person (or any combination thereof). References
herein to “Subsidiaries” shall, unless the context requires otherwise, be deemed
to be references to Subsidiaries of the Company.

“Subsidiary Borrowers” means, effective upon the designation thereof pursuant to
any Additional Subsidiary Borrower Designation Letter, each Additional
Subsidiary Borrower.

“Subsidiary Guarantors” means the Persons listed under the caption “SUBSIDIARY
GUARANTORS” on the signature pages to the Third Restatement Agreement or which
become a party hereto as a “Subsidiary Guarantor” hereunder pursuant to any
Joinder Agreement, provided, however, that no Foreign Subsidiary shall be a
Subsidiary Guarantor with respect to any Loan to the Company or to any Domestic
Subsidiary under this Agreement.

“Surety Bonds” means surety or other similar bonds required to be posted by the
Company and its Restricted Subsidiaries in the ordinary course of their
respective businesses or posted on behalf of Affiliates in the ordinary course
of their respective businesses.

“Surety Bond Obligations” means, with respect to any Surety Bond as to which any
Credit Party or Restricted Subsidiary is a direct or contingent obligor, all
such direct or contingent obligations.

“Swap Agreement” means any agreement with respect to any swap, forward, future,
cap, collar or derivative transaction or option or similar agreement involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no “phantom
stock” or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or the Subsidiaries, or any Equity Hedging Arrangement, shall be
deemed to be a Swap Agreement.

 

-26-



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Syndication Agents” means Wells Fargo Securities, LLC and SunTrust Robinson
Humphrey, Inc.

“Taxes” means any and all present or future taxes, levies, imposts, assessments,
duties, deductions, withholdings or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term A Lender” means, at any time, any Lender that holds a Term A Loan
Commitment or a Term A Loan at such time.

“Term A Loan” means an advance made to the Company on the Third Restatement
Effective Date pursuant to Section 2.01 by a Term A Lender in the amount of such
Term A Lender’s Term A Loan Commitment.

“Term A Loan Commitment” means, with respect to each Term A Lender, the
commitment of such Term A Lender to make Term A Loans on the Third Restatement
Effective Date in the amount set forth opposite the name of such Term A Lender
on Schedule 2.01 of this Agreement. The aggregate original amount of the Term A
Loan Commitments was $450,000,000.

“Term A Loan Maturity Date” means May 15, 2022 (or if such day is not a Business
Day, the next preceding Business Day).

“Term AB Lender” means, at any time, any Lender that holds a Term AB Loan
Commitment or a Term AB Loan at such time.

“Term B Loan” means an advance made to the Company on the Amendment No. 1
Effective Date pursuant to Section 2.01 by a Term B Lender in the amount of such
Term B Lender’s Term B Loan Commitment.

“Term B Loan Commitment” means, with respect to each Term B Lender , the
commitment of such Term B Lender to make Term B Loans on the Amendment No. 1
Effective Date in the amount set forth opposite the name of such Term B Lender
on Schedule 2.01 of Amendment No. 1. The aggregate original amount of the Term B
Loan Commitments is $600,000,000.

“Term B Loan Maturity Date” means March 16, 2025 (or if such day is not a
Business Day, the next preceding Business Day).

“Term Lenders” means, collectively, the Term A Lenders, the Term B Lenders and
Lenders of Incremental Term Loans and Extended Term Loans.

“Term Loans” means, collectively, the Term A Loans, the Term B Loans,
Incremental Term Loans and Extended Term Loans.

 

-27-



--------------------------------------------------------------------------------

“Third Restatement Agreement” means that Third Restatement Agreement dated
May 15, 2017 among the Company, the Administrative Agent and each Lender listed
on Schedule 2.01.

“Third Restatement Effective Date” means the date on which each of the
conditions set forth in Section 5.01 were satisfied, which was May 15, 2017.

“Total Assets” means at any time, the consolidated total assets of the Company
and its Subsidiaries at such time in accordance with GAAP.

“Total Debt Ratio” means, as at any date, the ratio of (a) all Indebtedness
(including Subordinated Indebtedness and any convertible debt) of Holdings and
its Subsidiaries (other than any Unrestricted Subsidiary) (determined on a
consolidated basis without duplication in accordance with GAAP) on such date,
minus, the lesser of (x) $150,000,000 and (y) the aggregate amount of
unrestricted cash and cash equivalents of Holdings, the Company and its
Restricted Subsidiaries determined on a consolidated basis with GAAP as of such
date to (b) EBITDA for the period of four consecutive fiscal quarters ending on
or most recently ended prior to such date.

“Transactions” means (a) with respect to any Borrower, the execution, delivery
and performance by such Borrower of the Loan Documents to which it is a party,
the borrowing of Loans and the use of the proceeds thereof, and the issuance of
Letters of Credit hereunder and (b) with respect to any Credit Party (other than
the Borrowers), the execution, delivery and performance by such Credit Party of
the Loan Documents to which it is a party.

“Transformative Acquisition” means any acquisition, restructuring, merger or
other similar transaction consummated by any Borrower or any other Restricted
Subsidiary that either (a) is not permitted by the terms of this Agreement
immediately prior to the consummation of such transaction or (b) if permitted by
the terms of this Agreement immediately prior to the consummation of such
transaction, would not provide any Borrower or any other Credit Party with
adequate flexibility under this Agreement for the continuation and/or expansion
of their combined operations following the consummation of such transaction, as
determined by such Borrower acting in good faith.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Adjusted Base Rate.

“Unrestricted Subsidiaries” means any Subsidiary of the Company that (a) shall
have been designated as an “Unrestricted Subsidiary” in accordance with the
provisions of Section 1.05 and (b) any Subsidiary of an Unrestricted Subsidiary;
notwithstanding the foregoing, so long as a Subsidiary Borrower has Term Loans
outstanding under this Agreement, such Subsidiary Borrower shall not be an
Unrestricted Subsidiary.

“U.S. Borrower” means any Borrower that is a domestic corporation within the
meaning of Section 7701(a) of the Code.

“U.S. dollars” or “$” refers to lawful money of the United States of America.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

-28-



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing 100% of the equity
or ordinary voting power (other than directors’ qualifying shares) or, in the
case of a partnership, 100% of the general partnership interests are, as of such
date, directly or indirectly owned, controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries of such Person. The term “Wholly Owned Restricted
Subsidiary” shall refer to any Restricted Subsidiary that is also a Wholly Owned
Subsidiary.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.CLASSIFICATION OF LOANS AND BORROWINGS. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”or, a “Term A Loan” or a “Term B Loan”) or by Type (e.g., a “Base
Rate Loan”, or a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar
Revolving Credit Loan” or a “Base Rate Revolving Credit Loan”); each Series of
Incremental Term Loans shall be deemed a separate Class of Loans hereunder. In
similar fashion, (i) Borrowings may be classified and referred to by Class, by
Type and by Class and Type, and (ii) Commitments may be classified and referred
to by Class.

SECTION 1.03.TERMS GENERALLY. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04.ACCOUNTING TERMS; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (i) if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Third Restatement Effective Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders

 

-29-



--------------------------------------------------------------------------------

request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (ii) the accounting treatment for leases for purposes
of all financial calculations under this Agreement shall be based on GAAP as in
effect on the Third Restatement Effective Date and without giving effect to any
change in GAAP (or any required implementation after the Third Restatement
Effective Date of any change in GAAP) after the Third Restatement Effective
Date. Any requirement that a financial condition be satisfied after giving
effect to a specified action shall be based on balance sheet items on the date
such action is taken and income statement items for the most recent period of
four fiscal quarters for which financial statements are available.

SECTION 1.05.SUBSIDIARIES; DESIGNATION OF UNRESTRICTED SUBSIDIARIES. The Company
may at any time designate any of its Subsidiaries (including any newly acquired
or newly formed Subsidiary or any Foreign Subsidiary) to be an “Unrestricted
Subsidiary” for purposes of this Agreement, by delivering to the Administrative
Agent a certificate of a Financial Officer (and the Administrative Agent shall
promptly forward a copy of such certificate to each Lender) attaching a copy of
a resolution of its Board of Directors (or authorized subcommittee thereof)
setting forth such designation and stating that the conditions set forth in this
Section 1.05 have been satisfied with respect to such designation, provided that
no such designation shall be effective unless (x) at the time of such
designation and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing and (y) at the time of such designation
and at all times thereafter:

(a) except as permitted under Section 7.03, no portion of the Indebtedness or
any other obligation (contingent or otherwise) of such Unrestricted Subsidiary
other than obligations in respect of performance and surety bonds and in respect
of reimbursement obligations for undrawn letters of credit supporting insurance
arrangements and performance and surety bonds, each incurred in the ordinary
course of business and not as part of a financing transaction (collectively,
“Permitted Unrestricted Subsidiary Obligations”), (A) is guaranteed by any
Borrower or any Restricted Subsidiary or (B) is recourse to or obligates any
Borrower or any Restricted Subsidiary of the Company, directly or indirectly,
contingently or otherwise, to satisfaction thereof,

(b) such Unrestricted Subsidiary has no Indebtedness or any other obligation
(other than Permitted Unrestricted Subsidiary Obligations) that, if in default
in any respect (including a payment default), would permit (upon notice, lapse
of time or both) any holder of any other Indebtedness of the Company or its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity
and

(c) such Subsidiary is an “Unrestricted Subsidiary” (or will become an
Unrestricted Subsidiary not later than its designation as an Unrestricted
Subsidiary hereunder) under the Senior Subordinated Notes Indentures, any New
Senior Subordinated Notes Indenture or New Senior Notes Indenture, the Senior
Notes Indentures and any indenture governing Permitted Refinancing First Lien
Notes, it being understood that to accomplish the foregoing, the Company may
condition such designation hereunder upon the effectiveness of the designation
of such Subsidiary as an Unrestricted Subsidiary under such Indentures.

Notwithstanding the foregoing clause (a), the Company shall be entitled to
designate any Subsidiary as an Unrestricted Subsidiary hereunder even though
such Subsidiary shall, at the time of such designation, be obligated with
respect to Guarantees under any Senior Subordinated Notes Indenture, any New
Senior Subordinated Notes Indenture, any New Senior Notes Indenture, any Senior
Notes Indenture or any

 

-30-



--------------------------------------------------------------------------------

indenture governing Permitted Refinancing First Lien Notes, provided that at the
time of such designation, (i) the Company is taking such action as is necessary
to cause such Subsidiary to be released from such Guarantees and (ii) such
designation shall not become effective until such time as such release shall be
obtained.

Any designation of a Subsidiary as an Unrestricted Subsidiary shall be deemed an
Investment in an amount equal to the fair market value of such Subsidiary (as
determined in good faith by the Board of Directors of the Company) and any such
designation shall be permitted only if it complies with the provisions of
Section 7.05. Any designation of an Unrestricted Subsidiary as a Restricted
Subsidiary shall be deemed an Acquisition of such Unrestricted Subsidiary and
shall be permitted only to the extent permitted as an Acquisition under
Section 7.04(e). The Company shall give the Administrative Agent and each Lender
prompt notice of each resolution adopted by the Board of Directors (or
authorized subcommittee thereof) of the Company under this Section 1.05
designating any Subsidiary as an Unrestricted Subsidiary (and notice of each
designation of an Unrestricted Subsidiary as a Restricted Subsidiary), together
with a copy of each such resolution adopted.

SECTION 1.06.EFFECT OF RESTATEMENT. All Letters of Credit outstanding under the
Original Credit Agreement shall continue to be outstanding under this Agreement.
The Third Restatement Agreement shall amend and restate the Original Credit
Agreement in its entirety, with the parties hereby agreeing that there is no
novation of the Original Credit Agreement or any Loan Documents and on the Third
Restatement Effective Date, the rights and obligations of the parties under the
Original Credit Agreement shall be subsumed and governed by this Agreement.

ARTICLE II

THE CREDITS

SECTION 2.01.COMMITMENTS.

(a) Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender agrees to make Revolving Credit Loans to
the Company from time to time during the Revolving Credit Availability Period in
U.S. dollars in an aggregate principal amount that will not result in such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment, provided that the total Revolving Credit Exposure shall not at any
time exceed the total Revolving Credit Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Revolving Credit Loans.

(b) Term Loans. (A) Subject to the terms and conditions set forth herein, each
Term A Lender with a Term A Loan Commitment severally agrees to make a single
loan to the Company on the Third Restatement Effective Date in U.S. dollars in
an amount not to exceed such Term A Lender’s Term A Loan Commitment. Amounts
borrowed under this Section 2.01(b)(A) and repaid or prepaid may not be
reborrowed. (B) Subject to the terms and conditions set forth herein, each Term
B Lender with a Term B Loan Commitment severally agrees to make a single loan to
the Company on the Amendment No. 1 Effective Date in U.S. dollars in an amount
not to exceed such Term B Lender’s Term B Loan Commitment. Amounts borrowed
under this Section 2.01(b)(B) and repaid or prepaid may not be reborrowed.

(c) Incremental Loans. Any Borrower may at any time or from time to time after
the Third Restatement Effective Date, by notice from the Company to the
Administrative Agent and the Lenders, request (a) one or more additional
tranches of term loans or additional Loans of the same Class of Term Loans as an
existing Class of Term Loans (the “Incremental Term Loans”) or (b) one or more
increases in the amount of the Revolving Credit Commitments (a “Revolving
Commitment Increase”), provided that:

 

-31-



--------------------------------------------------------------------------------

(i) both at the time of any such request and upon the effectiveness of any
Incremental Amendment referred to below, no Event of Default shall exist and at
the time that any such Incremental Term Loan is made (and after giving effect
thereto) no Event of Default shall exist; provided that to the extent the
proceeds of any such Incremental Term Loan are to be used to finance an
Acquisition permitted hereunder, then this clause (i) shall not be applicable so
long as no Event of Default existed at the time the acquisition agreement
relating to such Acquisition was entered into;

(ii) immediately after giving effect to the borrowing of such Incremental Term
Loans or the establishment of such Revolving Commitment Increase (and
(x) assuming all Revolving Commitment Increases were fully drawn and
(y) excluding the cash proceeds of the Incremental Term Loans and/or Revolving
Commitment Increases from cash for purposes of calculating the Secured Debt
Ratio), the Company shall be in compliance with the covenant set forth in
Section 7.09;

(iii) each tranche of Incremental Term Loans and each Revolving Commitment
Increase shall be in an aggregate principal amount that is not less than
$25,000,000 and shall be in an increment of $1,000,000;

(iv) [Reserved];

(v) any Incremental Term Loans (1) shall not mature earlier than the Term B Loan
Maturity Date or, solely with respect to any Incremental Term Loans that the
Administrative Agent determines are being syndicated primarily to regulated
banks in the primary syndication thereof, shall not mature earlier than the Term
A Loan Maturity Date, (2) shall not have a Weighted Average Life to Maturity
that is shorter than the then remaining Weighted Average Life to Maturity of
then existing Term B Loans or, solely with respect to any Incremental Term Loans
that the Administrative Agent determines are being syndicated primarily to
regulated banks in the primary syndication thereof, shall not have a Weighted
Average Life to Maturity that is shorter than the then remaining Weighted
Average Life to Maturity of then existing Term A Loans and (3) shall have the
interest rates, upfront fees and OID for any Series of Incremental Term Loans as
agreed between the applicable Borrower and the Incremental Lenders providing the
applicable Series of Incremental Term Loans; provided that, with respect to any
Incremental Term Loans established within twelve months of the Amendment No. 1
Effective Date, if the Effective Yield of such Incremental Term Loans exceeds
the Effective Yield on the Term B Loans by more than 50 basis points, the
Applicable Margins for the Term B Loans shall automatically be increased on the
date such Incremental Term Loans are established to the extent necessary to
cause the Effective Yield of the Term B Loans to be 50 basis points less than
the Effective Yield of such Incremental Term Loans;

(vi) in no event shall the Incremental Term Loans of any Series be entitled to
participate on a greater than pro rata basis with the Term A Loans and the Term
B Loans then outstanding in any mandatory prepayment pursuant to this Agreement;
and

(vii) except to the extent contemplated above or as set forth in this Agreement,
all other terms of any Incremental Term Loans shall either be substantially the
same as the terms of the Term A Loans and the Term B Loans (including mandatory
prepayment requirements) or shall be reasonably satisfactory to the
Administrative Agent.

 

-32-



--------------------------------------------------------------------------------

Each notice from the Company pursuant to this Section 2.01(c) shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
or Revolving Commitment Increases. Incremental Term Loans may be made, and
Revolving Commitment Increases may be provided, by any existing Lender (but no
existing Lender will have any obligation to make a portion of any Incremental
Term Loan or any portion of any Revolving Commitment Increase and no Borrower
shall have any obligation to offer any Series of Incremental Term Loans or any
Revolving Commitment Increase to existing Lenders) or by any other bank or other
financial institution (any such existing Lender or other bank or other financial
institution being called an “Incremental Lender”), provided that the
Administrative Agent and the Issuing Lender, as applicable, shall have consented
(not to be unreasonably withheld, conditioned or delayed) to such Incremental
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases to the extent any such consent would be required under
Section 10.04(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Incremental Lender. Incremental Term Loans and Revolving
Commitment Increases shall be established pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Company, any Subsidiary Borrower that will be a
Borrower in respect of such Incremental Term Loans, each Incremental Lender and
the Administrative Agent. The Incremental Amendment may, without the consent of
any other party, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent to effect the provisions of this Section 2.01(c). In
connection with any Incremental Amendment, the Obligors shall deliver such
customary opinions and instruments as may be reasonably requested by the
Administrative Agent for purposes of ensuring the enforceability of the Loan
Documents after giving effect to such Incremental Amendment. Any Incremental
Term Loans established pursuant to any Incremental Amendment shall constitute a
separate “Series” of Incremental Term Loans hereunder.

Upon each increase in the Revolving Credit Commitments pursuant to this
Section 2.01, (a) each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Revolving Commitment Increase (each, a
“Revolving Commitment Increase Lender”), and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit will equal the
percentage of the aggregate Revolving Credit Commitments of all Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment and (b) if, on the date of such increase, there are any Revolving
Credit Loans outstanding, each Revolving Commitment Increase Lender shall
purchase at par such portions of each other Revolving Credit Lender’s Revolving
Credit Loans as the Administrative Agent may specify so that the Revolving
Credit Loans are held by each Revolving Credit Lender (including each Revolving
Commitment Increase Lender) on a pro rata basis in accordance with their
respective Applicable Percentages.

SECTION 2.02.LOANS AND BORROWINGS.

(a) Obligations Several. Each Loan of a particular Class shall be made as part
of a Borrowing consisting of Loans of such Class made by the Lenders ratably in
accordance with their respective Commitments of such Class. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

-33-



--------------------------------------------------------------------------------

(b) Type of Loans. Subject to Section 2.12, each Borrowing shall be comprised
entirely of Base Rate Loans or Eurodollar Loans as the relevant Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of such Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) Minimum Amounts. At the commencement of each Interest Period for a
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount at least
equal to $2,000,000 or any greater multiple of $1,000,000. At the time that each
Base Rate Borrowing is made, such Borrowing shall be in an aggregate amount that
is at least equal to $500,000 or any greater multiple of $500,000; provided that
(i) a Base Rate Borrowing of Loans of any Class may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments of such
Class (or, in the case of an Incremental Loan Commitment of any Series, in an
aggregate amount that is equal to the entire unused balance of the total
Commitments of such Series) and (ii) a Base Rate Revolving Credit Loan Borrowing
may be in an amount that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten Eurodollar Borrowings outstanding.

SECTION 2.03.REQUESTS FOR BORROWINGS. To request a Borrowing, the relevant
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of a Base Rate Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of the proposed Borrowing; provided
that any such notice of a Base Rate Revolving Credit Loan Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.04(e) may
be given not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Company. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) whether the requested Borrowing is to be a Revolving Credit Loan Borrowing,
a Term A Loan Borrowing, a Term B Loan Borrowing or a Borrowing of Incremental
Term Loans of a specified Series;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the identity of the Borrower and the location and number of such Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

-34-



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

SECTION 2.04.LETTERS OF CREDIT.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Revolving Credit Loans provided for in Section 2.01(a), the Company may
request the issuance of Letters of Credit for its own account by an Issuing
Lender, in a form reasonably acceptable to such Issuing Lender, at any time and
from time to time during the Revolving Credit Availability Period on any date
falling more than five Business Days prior to the Revolving Credit Termination
Date. Letters of Credit issued hereunder shall constitute utilization of the
Revolving Credit Commitments. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Company to,
or entered into by the Company with, an Issuing Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the respective Issuing Lender) to an Issuing Lender
selected by it and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section 2.04), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the respective Issuing Lender, the Company also shall
submit a letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed $50,000,000
and, unless otherwise agreed by the applicable Issuing Lender in its sole
discretion, the aggregate LC Exposure in respect of Letters of Credit issued by
such Issuing Lender shall not exceed such Issuing Lender’s Letter of Credit
Commitment and (ii) the total Revolving Credit Exposure shall not exceed the
total Revolving Credit Commitments.

(c) Expiration Date. Each Letter of Credit shall expire (without giving effect
to any extension thereof by reason of an interruption of business) at or prior
to the close of business on the earlier of (i) the date two years after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, two years after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Credit Termination Date,
provided that any such Letter of Credit may provide for automatic extensions
thereof to a date not later than one year beyond the current expiration date, so
long as such extended expiration date is not later than the date five Business
Days prior to the Revolving Credit Termination Date.

 

-35-



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by any Issuing Lender, and
without any further action on the part of such Issuing Lender, such Issuing
Lender hereby grants to each Revolving Credit Lender, and each Revolving Lender
hereby acquires from such Issuing Lender, a participation in such Letter of
Credit equal to such Revolving Credit Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby agrees to pay to the Administrative Agent, for the account of the
respective Issuing Lender, such Revolving Credit Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Lender and not reimbursed. Each
Revolving Lender acknowledges and agrees that its obligation to make such
payments pursuant to this paragraph (d) is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any Letter of Credit or the occurrence and continuance of a
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such Issuing Lender
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 12:00 noon, New York City
time, on (i) the Business Day that the Company receives notice of such LC
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Company
receives such notice, if such notice is not received prior to such time,
provided that, if such LC Disbursement is not less than $500,000, the Company
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with a Base Rate
Revolving Credit Loan Borrowing in an equivalent amount and, to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by the resulting Base Rate Revolving Credit Loan Borrowing.

If the Company fails to make such payment when due, the Administrative Agent
shall notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from the Company in respect thereof and such Revolving Credit
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Credit Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Company, in the same
manner as provided in Section 2.05 with respect to Revolving Credit Loans made
by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the respective Issuing Lender the amounts so received by it from
the Revolving Credit Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Company pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the respective Issuing
Lender or, to the extent that the Revolving Credit Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Lender, then to such
Lenders and such Issuing Lender as their interests may appear. Any payment made
by a Revolving Credit Lender pursuant to this paragraph to reimburse an Issuing
Lender for any LC Disbursement shall not constitute a Loan and shall not relieve
the Company of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section 2.04 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the respective Issuing Lender under a Letter of Credit
against presentation of a draft or other document that does not comply strictly
with the terms of such Letter of Credit and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.04, constitute a legal or equitable discharge
of the Company’s obligations hereunder.

 

-36-



--------------------------------------------------------------------------------

Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
respective Issuing Lender or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the respective Issuing
Lender; provided that the foregoing shall not be construed to excuse an Issuing
Lender from liability to the Company to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by such Issuing Lender’s gross negligence or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that:

(i) an Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) an Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

(iii) this sentence shall establish the standard of care to be exercised by an
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(g) Disbursement Procedures. The Issuing Lender for any Letter of Credit shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under any Letter of Credit. Such Issuing Lender
shall promptly notify the Administrative Agent and the Company by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing
Lender has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Company of
its obligation to reimburse such Issuing Lender and the Revolving Credit Lenders
with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Lender for any Letter of Credit shall make
any LC Disbursement, then, unless the Company shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Company reimburses such
LC Disbursement, at the rate per annum then applicable to Base Rate Revolving
Credit Loans; provided that, if the Company fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.04, then
Section 2.11(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Lender, except that interest accrued on and
after the date of payment by any Revolving Credit Lender pursuant to paragraph
(e) of this Section 2.04 to reimburse such Issuing Lender shall be for the
account of such Lender to the extent of such payment.

 

-37-



--------------------------------------------------------------------------------

(i) Cash Collateralization. If either (i) an Event of Default shall occur and be
continuing and the Company receives notice from the Administrative Agent or the
Required Revolving Credit Lenders demanding the deposit of cash collateral
pursuant to this paragraph, or (ii) the Company shall be required to provide
cover for LC Exposure pursuant to Section 2.08, 2.09(b) or 2.18, the Company
shall immediately deposit into the Collateral Account under and as defined in
the Pledge Agreement an amount in cash equal to, in the case of an Event of
Default, the LC Exposure as of such date plus any accrued and unpaid interest
thereon and, in the case of cover pursuant to Section 2.08, 2.09(b) or 2.18, the
amount required under Section 2.08, 2.09(b) or 2.18, as the case may be;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Credit Party described in clause (g) or (h)
of Article VIII. Such deposit shall be held by the Administrative Agent as
collateral in the first instance for the LC Exposure under this Agreement and
thereafter for the payment of any other obligations of the Obligors hereunder.

(j) Existing Letters of Credit. Schedule 2.04 contains a schedule of certain
Letters of Credit issued prior to the Third Restatement Effective Date by the
financial institutions listed on such schedule for the account of the Company.
On the Third Restatement Effective Date (i) such Letters of Credit, to the
extent outstanding, shall be deemed to be Letters of Credit issued pursuant to
this Section 2.04 for the account of the Company, (ii) the face amount of such
Letters of Credit shall be included in the calculation of L/C Exposure and
(iii) all liabilities of the Company with respect to such Letters of Credit
shall constitute Guaranteed Obligations.

SECTION 2.05.FUNDING OF BORROWINGS.

(a) Manner of Funding. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the relevant Borrower
by promptly crediting the amounts so received, in like funds, to an account of
such Borrower maintained with the Administrative Agent in New York City and
designated by such Borrower in the applicable Borrowing Request; provided that
Base Rate Revolving Credit Loans made to finance the reimbursement of an LC
Disbursement under any Letter of Credit as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the respective Issuing Lender.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.05 and may, in reliance upon such assumption and in its
sole discretion, make available to the relevant Borrower a corresponding amount.
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the relevant Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the relevant
Borrower to but excluding the date of payment to the Administrative Agent, at
the Federal Funds Effective Rate. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.06.INTEREST ELECTIONS.

(a) Elections by the Borrowers. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the relevant Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.06. The relevant

 

-38-



--------------------------------------------------------------------------------

Borrower may elect different options for continuations and conversions with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b) Notification of Elections. To make an election pursuant to this
Section 2.06, a Borrower shall notify the Administrative Agent of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the relevant Borrower.

(c) Content of Notifications. Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options for continuations or conversions are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Notification by Administrative Agent to Lenders. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
affected Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Conversions into Base Rate Borrowings. If a Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Base Rate Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to a Base Rate
Borrowing at the end of the Interest Period applicable thereto.

 

-39-



--------------------------------------------------------------------------------

SECTION 2.07.TERMINATION AND REDUCTION OF COMMITMENTS.

(a) Mandatory Termination of Commitment. Unless previously terminated, (i) each
Revolving Credit Commitment shall terminate at the close of business on the
Revolving Credit Termination Date, (ii) the Term A Loan Commitments shall
terminate at the close of business on the Third Restatement Effective Date (or,
if earlier, upon the funding of the Term A Loans), and (iii(iii) the Term B Loan
Commitments shall terminate at the close of business on the Amendment No. 1
Effective Date (or, if earlier, upon the funding of the Term B Loans) and
(iv) the commitments with respect to each Series of Incremental Term Loans shall
terminate at the close of business on the commitment termination date specified
in the Incremental Amendment entered into with respect to such Series.

(b) Voluntary Terminations and Reductions of Commitments. The Company may at any
time terminate, or from time to time reduce, the Commitments of any Class;
provided that (i) each partial reduction of the Commitments of such Class shall
be in an amount that is at least equal to $3,000,000 or any greater multiple of
$1,000,000 and (ii) the Company shall not terminate or reduce the Revolving
Credit Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.09, the total Revolving Credit Exposures
would exceed the total Revolving Credit Commitments.

(c) Notification of Termination or Reduction. The Company shall notify the
Administrative Agent of any election to terminate or reduce Commitments under
paragraph (b) of this Section 2.07 at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section 2.07 shall be
irrevocable; provided that a notice of termination of Commitments delivered by
the Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of
Commitments shall be permanent. Each reduction of Commitments of any Class shall
be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

SECTION 2.08.REPAYMENT OF LOANS; EVIDENCE OF DEBT.

(a) Revolving Credit Loans. The Company hereby unconditionally promises to pay
to the Administrative Agent for the account of each Revolving Credit Lender the
then unpaid principal amount of such Lender’s Revolving Credit Loans on the
Revolving Credit Termination Date.

(b) Term Loans. (A) The Company hereby unconditionally promises to pay to the
Administrative Agent for the account of the Term A Lenders the outstanding
principal amount of the Term A Loans on each date set forth below in the
aggregate principal amount set forth opposite such date:

 

Principal Payment Date

   Principal Amount  

September 30, 2017

   $ 5,625,000  

December 31, 2017

   $ 5,625,000  

March 31, 2018

   $ 5,625,000  

June 30, 2018

   $ 5,625,000  

September 30, 2018

   $ 5,625,000  

December 31, 2018

   $ 5,625,000  

March 31, 2019

   $ 5,625,000  

June 30, 2019

   $ 5,625,000  

 

-40-



--------------------------------------------------------------------------------

Principal Payment Date

   Principal Amount  

September 30, 2019

   $ 8,437,500  

December 31, 2019

   $ 8,437,500  

March 31, 2020

   $ 8,437,500  

June 30, 2020

   $ 8,437,500  

September 30, 2020

   $ 16,875,000  

December 31, 2020

   $ 16,875,000  

March 31, 2021

   $ 16,875,000  

June 30, 2021

   $ 16,875,000  

September 30, 2021

   $ 16,875,000  

December 31, 2021

   $ 16,875,000  

March 31, 2022

   $ 16,875,000  

Term A Loan Maturity Date

   $ 253,125,000  

(B) The Company hereby unconditionally promises to pay to the Administrative
Agent for the account of the Term B Lenders (i) on the last day of each March,
June, September and December, commencing June 30, 2018, an aggregate principal
amount equal to 0.25% of the aggregate amount of all Term B Loans outstanding on
the Amendment No. 1 Effective Date and (ii) on the Term B Loan Maturity Date,
the aggregate principal amount of all Term B Loans outstanding on such date.

(c) Incremental Term Loans. Each Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of the Incremental Lenders of any
Series the principal of the Incremental Term Loans of such Series made to such
Borrower on such dates and in such amounts as shall be agreed upon between such
Borrower and such Lenders at the time the Incremental Term Loans of such Series
are established.

(d) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(e) Maintenance of Records by Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder, the Class and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(f) Records Prima Facie Evidence. The entries made in the accounts maintained
pursuant to paragraph (d) or (e) of this Section 2.08 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of a Borrower to repay the Loans in accordance with the terms of this Agreement.

(g) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, each Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender or its
registered assigns and in a form approved by the Administrative Agent.

 

-41-



--------------------------------------------------------------------------------

(h) Existing Revolving Credit Commitments. On the Third Restatement Effective
Date, all Existing Revolving Credit Commitments shall be terminated.

(i) Existing Loans. The Company shall repay to the Administrative Agent for the
ratable account of each Lender with Existing Loans, the full amount of Existing
Loans on the Third Restatement Effective Date.

SECTION 2.09.PREPAYMENT OF LOANS.

(a) Optional Prepayments.

(i) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing at par in whole or in part, subject to the procedures of
this Section. Subject to Section 2.19, prior to any optional prepayment of
Borrowings pursuant to this Section 2.09(a)(i), the Company shall select the
Borrowing or Borrowings (including the Class) to be prepaid and shall specify
such selection in the notice of such prepayment pursuant to paragraph (d) of
this Section. Any prepayment of a Borrowing of any Class of Term Loans pursuant
to this Section 2.09(a)(i) shall be applied to reduce the subsequent scheduled
and outstanding repayments of such Borrowings of such Class to be made pursuant
to this Section as directed by the applicable Borrower (or, absent such
direction, in direct order of maturity). Notwithstanding the foregoing, in the
event that, on or prior to the six-month anniversary of the Amendment No. 1
Effective Date, the Borrowers (x) make any prepayment of Term B Loans in
connection with any Repricing Transaction or (y) effect any amendment of this
Agreement resulting in a Repricing Transaction, the Borrowers shall pay to the
Administrative Agent, for the ratable account of each applicable Term B Lender,
(I) in the case of clause (x), a prepayment premium of 1% of the aggregate
principal amount of the Term B Loans being prepaid and (II) in the case of
clause (y), a payment equal to 1% of the aggregate principal amount of the
applicable Term B Loans outstanding immediately prior to such amendment..

(ii) Notwithstanding anything to the contrary in Section 2.09(a)(i), so long as
no Default has occurred and is continuing, and no proceeds of Revolving Credit
Loans are used for such purpose, any Borrower may prepay, at a discount to the
par value thereof (or at any other price established through the procedures
described in this Section 2.09(a)(ii)), Term Loans of any Class of Lenders who
consent to such prepayment by offering to prepay such Term Loans from each
Lender holding such Term Loans (any such payment, an “Offered Range Voluntary
Prepayment”) by providing written notice to the Administrative Agent
substantially in the form of Exhibit H hereto that such Borrower is offering to
prepay such Term Loans at a discount to par (or such other price as shall be
established) (such notice, an “Offered Range Prepayment Option Notice”) and
specifying the Class or Classes of Term Loans to which such offer is being made;
the aggregate amount of consideration to be utilized for such prepayment (such
amount, to be no less than $10,000,000, the “Proposed Offered Range Prepayment
Amount”), specifying a price or price range, expressed as a percentage of par
value (the “Proposed Range”), and specifying the date upon which the Lenders are
required to indicate their election with respect to the prepayment (such date,
to be no less than five Business Days after the date upon which the applicable
Borrower provides the Offered Range Prepayment Option Notice to the
Administrative Agent, the “Acceptance Date”). Upon receiving the Offered Range
Prepayment Option Notice, the Administrative Agent shall promptly notify the
applicable Lenders thereof, and any Lender wishing to have its Term Loans of the
applicable Class prepaid pursuant to such offer shall, on or prior to the
Acceptance Date, specify by written notice substantially in the form of Exhibit
I hereto (each, a “Lender Participation Notice”) to the Administrative Agent
(A) the lowest purchase price (the “Acceptable Purchase Price”) within the
Proposed Range and (B) a maximum principal amount (subject to rounding
requirements specified by the Administrative Agent) of Term Loans of the
applicable Class held by such Lender with respect to which such Lender is
willing to permit an Offered Range Voluntary Prepayment at the Acceptable
Purchase Price (“Offered Loans”).

 

-42-



--------------------------------------------------------------------------------

Based on the Acceptable Purchase Prices and principal amounts of Term Loans of
the applicable Class specified by the Lenders in the applicable Lender
Participation Notices, the Administrative Agent, in consultation with the
applicable Borrower, shall determine the applicable purchase price for Term
Loans (the “Applicable Purchase Price”), which Applicable Purchase Price shall
be (A) the purchase price specified by the applicable Borrower if such Borrower
has selected a single purchase price pursuant to this Section 2.09(a)(ii) for
the Proposed Range or (B) otherwise, the lowest Acceptable Purchase Price at
which such Borrower may pay the Proposed Offered Range Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Purchase Price); provided, however,
that in the event that such Proposed Offered Range Prepayment Amount cannot be
repaid in full at any Acceptable Purchase Price, the Applicable Purchase Price
shall be the highest Acceptable Purchase Price specified by the Lenders that is
within the Proposed Range. The Applicable Purchase Price shall be applicable for
all Lenders who have offered to participate in the Offered Range Voluntary
Prepayment and have Qualifying Loans (as defined below). Any Lender with
outstanding Term Loans of the applicable Class whose Lender Participation Notice
is not received by the Administrative Agent by the Acceptance Date shall be
deemed to have declined to accept an Offered Range Voluntary Prepayment of any
of its Term Loans of the applicable Class at any price within the Proposed
Range.

The applicable Borrower shall make an Offered Range Voluntary Prepayment by
prepaying those Term Loans (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Purchase Price that is
equal to or less than the Applicable Purchase Price (“Qualifying Loans”) at the
Applicable Purchase Price; provided that if the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would exceed the amount of aggregate proceeds required to prepay the Proposed
Offered Range Prepayment Amount, such amounts in each case calculated at the
Applicable Purchase Price, such Borrower shall prepay such Qualifying Loans
ratably among the Qualifying Lenders based on their respective principal amounts
of such Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Offered
Range Prepayment Amount, such amounts in each case calculated at the Applicable
Purchase Price, the applicable Borrower shall prepay all Qualifying Loans.

Each Offered Range Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Purchase
Price and determine the amount and holders of Qualifying Loans), without premium
or penalty (but subject to Section 2.14), upon irrevocable notice substantially
in the form of Exhibit J hereto (each an “Offered Range Voluntary Prepayment
Notice”), delivered to the Administrative Agent no later than 1:00 p.m., New
York City time, three Business Days prior to the date of such Offered Range
Voluntary Prepayment, which notice shall specify the date and amount of the
Offered Range Voluntary Prepayment and the Applicable Purchase Price determined
by the Administrative Agent. Upon receipt of any Offered Range Voluntary
Prepayment Notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any Offered Range Voluntary Prepayment Notice is given, the
amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Purchase Price for the applicable Loans, on
the date specified therein together with accrued interest (on the par principal
amount) to but not including such date on the amount prepaid.

Any prepayment of principal pursuant to this Section 2.09(a)(ii) shall be
applied pro rata to reduce the amortization payments of such Class of Loans.

(b) Mandatory Prepayments. The Borrowers shall make prepayments of the Loans
hereunder as follows:

 

-43-



--------------------------------------------------------------------------------

(i) Casualty Events. Upon the date 270 days following the receipt by the Company
or any of its Subsidiaries of the proceeds of insurance, condemnation award or
other compensation in respect of any Casualty Event affecting any property of
such Borrower or any of its Restricted Subsidiaries, in each case, in excess of
$5,000,000 (or upon such earlier date as such Borrower or such Restricted
Subsidiary, as the case may be, shall have determined not to reinvest such
proceeds as provided below), such Borrower shall prepay the Loans of the Company
in an aggregate amount, if any, equal to 100% of the Net Available Proceeds of
such Casualty Event not theretofore applied or committed to be applied to a
reinvestment into assets reasonably related to the outdoor advertising, out of
home media and logo signage business of such Borrower and its Restricted
Subsidiaries pursuant to one or more Capital Expenditures (disregarding the
proviso of such definition for the purposes of this Section 2.09(b)(i)) or
Acquisitions permitted hereunder (it being understood that if Net Available
Proceeds committed to be applied are not in fact applied within twelve months of
the respective Casualty Event, then such Net Available Proceeds shall be applied
to the prepayment of Loans as provided in this clause (i) at the expiration of
such twelve-month period), such prepayment to be effected in each case in the
manner and to the extent specified in clause (v) of this Section 2.09(b).

(ii) Sale of Assets. Without limiting the obligation of the Borrowers to obtain
the consent of the Required Lenders to any Disposition not otherwise permitted
hereunder, each Borrower agrees, on or prior to the occurrence of any
Disposition permitted by Section 7.04(d) or otherwise not permitted hereunder,
affecting property of such Borrower or any of its Restricted Subsidiaries, to
deliver to the Administrative Agent a statement certified by a Financial
Officer, in form and detail reasonably satisfactory to the Administrative Agent,
of the estimated amount of the Net Cash Payments of such Disposition that will
(on the date of such Disposition) be received by such Borrower or any of its
Subsidiaries in cash and, unless such Borrower shall elect to reinvest such Net
Cash Payments as provided below, such Borrower will prepay the Loans of such
Borrower hereunder as follows:

(x) upon the date of such Disposition, in an aggregate amount equal to 100% of
such estimated amount of the Net Cash Payments of such Disposition, to the
extent received by such Borrower or any of its Subsidiaries in cash on the date
of such Disposition; and

(y) thereafter, quarterly, on the date of the delivery by such Borrower to the
Administrative Agent pursuant to Section 6.01 of the financial statements for
any quarterly fiscal period or fiscal year, to the extent such Borrower or any
of its Subsidiaries shall receive Net Cash Payments during the quarterly fiscal
period ending on the date of such financial statements in cash under deferred
payment arrangements or Disposition Investments entered into or received in
connection with any such Disposition, an amount equal to (A) 100% of the
aggregate amount of such Net Cash Payments minus (B) any transaction expenses
associated with such Dispositions and not previously deducted in the
determination of Net Cash Payments plus (or minus, as the case may be) (C) any
other adjustment received or paid by such Borrower or any of its Subsidiaries
pursuant to the respective agreements giving rise to such Dispositions and not
previously taken into account in the determination of the Net Cash Payments of
such Dispositions, provided that if prior to the date upon which such Borrower
would otherwise be required to make a prepayment under this clause (y) with
respect to any quarterly fiscal period the aggregate amount of such Net Cash
Payments (after giving effect to the adjustments provided for in this clause
(y)) shall exceed $5,000,000, then such Borrower shall within three Business
Days make (or cause to be made) a prepayment under this clause (y) in an amount
equal to such required prepayment.

 

-44-



--------------------------------------------------------------------------------

Prepayments of Loans (and cover for LC Exposure) shall be effected in each case
in the manner and to the extent specified in clause (v) of this Section 2.09(b).

Notwithstanding the foregoing, a Borrower shall not be required to make a
prepayment (or provide cover) pursuant to this Section 2.09(b)(ii) with respect
to the Net Cash Payments from any Disposition in the event that such Borrower
advises the Administrative Agent at the time a prepayment is required to be made
under the foregoing clause (x) or (y) that it intends to reinvest such Net Cash
Payments into assets reasonably related to the business of the Company and its
Restricted Subsidiaries pursuant to one or more Capital Expenditures
(disregarding the proviso of such definition for purposes of this
Section 2.09(b)(ii)) or Acquisitions permitted hereunder, so long as the Net
Cash Payments from any such Disposition by such Borrower or any of its
Restricted Subsidiaries are in fact so reinvested within 270 days of such
Disposition (it being understood that, in the event more than one such
Disposition shall occur during any 270-day period, the Net Cash Payments
received in connection with such Dispositions shall be reinvested in the order
in which such Dispositions shall have occurred) and, accordingly, any such Net
Cash Payments so held for more than 270 days shall be forthwith applied to the
prepayment of Loans (and cover for LC Exposure) as provided in clause (v) of
this Section 2.09(b).

Anything herein to the contrary notwithstanding, the Borrowers shall not be
required to make any prepayment pursuant to this clause (ii) with respect to the
first $20,000,000 of Net Cash Payments received by the Borrowers.

(iii) [Reserved].

(iv) [Reserved].

(v) Application. Upon the occurrence of any of the events described in clauses
(i) or (ii) of this Section 2.09(b), the amount of the required prepayment shall
be applied first, to the prepayment of the Term Loans (and to the extent
provided in the applicable Incremental Amendment, to the Incremental Term Loans
(if any) on a basis that is not greater (on a proportionate basis) than the
basis on which the other then outstanding Term Loans of such Borrower are
entitled to participate in such prepayments), in each case ratably in accordance
with the respective then-outstanding aggregate amounts of such Loans, and
second, in the case of the Company, after the prepayment in full of the Term
Loans, to the repayment of the Revolving Credit Loans, without reduction of the
Revolving Credit Commitments provided that, at its option exercised by notice to
the Administrative Agent, in the case of any prepayment by the Company, the
Company may elect to exclude the Incremental Term Loans of any Subsidiary
Borrower from such prepayment, until all Term A Loans and Incremental Term Loans
of the Company (other than the Incremental Term Loans of such Subsidiary
Borrower) shall have been paid in full. Each prepayment of the Term Loans made
pursuant to this Section 2.09(b) shall be applied ratably to the installments
thereof in accordance with the respective aggregate principal amounts of such
installments outstanding on the date of such prepayment, provided that, at its
option exercised by notice to the Administrative Agent, the relevant Borrower
may elect to apply an amount of such prepayment equal to the installments of
such Loans due on the next four scheduled amortization dates in direct order of
maturity (for the avoidance of doubt, such prepayments are to be applied (i) pro
rata to all payments due on the first subsequent amortization date, and (ii) pro
rata to all payments due on each subsequent amortization date in order of
maturity, with no payments being applied to payments due on subsequent
amortization dates unless all payments due on prior amortization dates have been
paid in full). Notwithstanding the foregoing, in the event any Permitted First
Lien Notes are outstanding, to the extent required by the indenture governing
such Permitted First Lien Notes, a pro rata portion of the Net Available
Proceeds of any Casualty Event or Disposition

 

-45-



--------------------------------------------------------------------------------

(with such portion not to exceed the ratio of the aggregate principal amount of
Term Loans outstanding to the aggregate principal amount of such Permitted First
Lien Notes outstanding) may be applied to repurchase or repay such Permitted
First Lien Notes at a price not to exceed 100% of the principal amount thereof
plus accrued and unpaid interest to the date of purchase or payment.

(c) Mandatory Prepayments — Outstandings Exceeding Commitments. The Company
shall prepay the Revolving Credit Loans (and/or provide cover for the LC
Exposure as specified in Section 2.04(i)) in the event that the aggregate amount
of the Revolving Credit Exposure shall at any time exceed the aggregate amount
of the Revolving Credit Commitments, such prepayment to be in the amount of such
excess.

(d) Notification of Prepayments. The Company shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of a Base Rate Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of Commitments as contemplated by Section 2.07, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.07. Promptly following receipt of any such notice relating to a
Borrowing of a particular Class, the Administrative Agent shall advise the
Lenders holding Loans of such Class of the contents thereof. Each partial
prepayment of any Borrowing under paragraph (a)(i) of this Section 2.09 shall be
in an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing.

(e) Prepayments Accompanied by Interest. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.11.

SECTION 2.10.FEES.

(a) Commitment Fees. The Company agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender a commitment fee, which shall accrue
at a rate per annum equal to the Applicable Rate, on the daily average unused
amount of the Revolving Credit Commitment of such Lender during the period from
and including the Third Restatement Effective Date to but excluding the date on
which such Revolving Credit Commitment terminates. Accrued commitment fees shall
be payable in arrears on the third day following each Quarterly Date and, in
respect of any Revolving Credit Commitments, on the date such Revolving Credit
Commitments terminate, commencing on the first such date to occur after the
Third Restatement Effective Date. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For the avoidance
of doubt, accrued commitment fees in respect of the Existing Revolving Credit
Commitments shall be payable on the Third Restatement Effective date.

(b) Letter of Credit Fees. The Company agrees to pay with respect to Letters of
Credit outstanding hereunder the following fees:

(i) to the Administrative Agent for the account of each Revolving Credit Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at a rate per annum equal to the Applicable Rate used in
determining interest on Eurodollar Revolving Credit Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion

 

-46-



--------------------------------------------------------------------------------

thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Third Restatement Effective Date to but excluding the later of
the date on which such Lender’s Revolving Credit Commitment terminates and the
date on which there shall no longer be any Letters of Credit outstanding
hereunder, and

(ii) to the Issuing Lender of each Letter of Credit (x) a fronting fee, which
shall accrue at the rate of 1/8 of 1.0% per annum on the average daily stated
amount of the Letters of Credit issued by such Issuing Lender during the period
from and including the Third Restatement Effective Date to but excluding the
later of the date of termination of the Revolving Credit Commitments and the
date on which there shall no longer be any Letters of Credit of such Issuing
Lender outstanding hereunder, and (y) such Issuing Lender’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.

Accrued participation fees and fronting fees shall be payable in arrears on the
third day following each Quarterly Date and on the date the Revolving Credit
Commitments terminate in full and no Letters of Credit are outstanding
hereunder, commencing on the first such date to occur after the Third
Restatement Effective Date, provided that any such fees accruing after the date
on which the Revolving Credit Commitments terminate in full shall be payable on
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Accrued participation and
fronting fees that are unpaid as of the Third Restatement Effective Date shall
be payable on the Third Restatement Effective Date.

(c) Administrative Agency Fees. The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed in writing between the Company and the Administrative Agent.

(d) Fees Nonrefundable. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (except for the
fronting fee, which shall be paid directly to the Issuing Lender) for
distribution to the Lenders entitled thereto. Fees paid shall not be refundable
under any circumstances, absent manifest error in the determination thereof.

SECTION 2.11.INTEREST.

(a) Base Rate Loans. The Loans comprising each Base Rate Borrowing shall bear
interest at a rate per annum equal to the Adjusted Base Rate plus the Applicable
Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan of any Class or any fee or other amount payable by any
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, the principal of all Loans of any Class shall bear
interest, after as well as before judgment, at a rate per annum equal to the
Adjusted Base Rate plus the Applicable Rate for Base Rate Loans of such
Class plus 2.0%.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section 2.11 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Eurodollar Loan
(or the repayment or prepayment in full of Term Loans of any Class),

 

-47-



--------------------------------------------------------------------------------

accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, (iii) in the event of any conversion
of any Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion, (iv) all accrued interest on Revolving Credit Loans shall be payable
upon termination of the Revolving Credit Commitments.

(e) Basis of Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Adjusted Base Rate at times when the Adjusted Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Adjusted
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.12.ALTERNATE RATE OF INTEREST. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) if such Borrowing is of a particular Class of Loans, the Administrative
Agent is advised by Lenders holding a majority in aggregate principal amount of
the Loans of such Class that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans of such Class included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Company and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any such Borrowing to, or
continuation of any such Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing of
the applicable class of Loans, such Borrowing shall be made as a Base Rate
Borrowing.

SECTION 2.13.INCREASED COSTS.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Lender;

(ii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) increase any Tax of a Lender or Issuing Lender (other than any Indemnified
Tax or Other Taxes indemnified under Section 2.15 or any Excluded Tax);

 

-48-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or, in the case of clause
(iii), any Loan), or of maintaining its obligation to make any such Loan, or to
increase the cost to such Lender or such Issuing Lender of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Lender hereunder (whether
of principal, interest or otherwise), then the relevant Borrower will pay to
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender reasonably
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Lender’s capital or on the capital of such Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time the Company will pay to
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender, or such
Lender’s or such Issuing Lender’s holding company, for any such reduction
suffered.

(c) Certification by Lenders. A certificate of a Lender or an Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.13 shall be delivered to the Company and
shall be conclusive so long as it reflects a reasonable basis for the
calculation of the amounts set forth therein and does not contain any manifest
error. The relevant Borrower shall pay such Lender or such Issuing Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Certain Limitations upon Compensation. Failure or delay on the part of any
Lender or any Issuing Lender to demand compensation pursuant to this
Section 2.13 shall not constitute a waiver of such Lender’s or such Issuing
Lender’s right to demand such compensation; provided that no Borrower shall be
required to compensate a Lender or an Issuing Lender pursuant to this
Section 2.13 for any increased costs or reductions incurred more than six months
prior to the date that such Lender or such Issuing Lender, as the case may be,
notifies the relevant Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.

SECTION 2.14.BREAK FUNDING PAYMENTS. In the event of (a) the payment or
prepayment of any principal of any Eurodollar Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
and is revoked in accordance herewith) or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Company pursuant to Section 2.17, then, in any such
event, the relevant Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.

 

-49-



--------------------------------------------------------------------------------

In the case of a Eurodollar Loan, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of

(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
prepayment, conversion, failure or assignment to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for such Interest
Period (disregarding any “LIBOR floor” for such purpose), over

(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for U.S. dollar deposits from other banks in the eurodollar market
at the commencement of such period.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.14 shall be delivered to the
Company and shall be conclusive absent manifest error. The relevant Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.15.TAXES.

(a) Payments Free of Taxes; Obligation to Withhold Payments on Account of Taxes.
(i) Any and all payments by or on account of any obligation of any Credit Party
hereunder or under any other Loan Document shall, to the extent permitted by
applicable Laws, be made free and clear of and without deduction or withholding
of any Taxes. If, however, applicable Laws require the applicable withholding
agent to withhold or deduct any Tax (as determined in the good faith discretion
of the applicable withholding agent), such Tax shall be withheld or deducted in
accordance with such Laws.

(i) If the applicable withholding agent shall be required to withhold or deduct
any Taxes from any payment, then (A) the applicable withholding agent shall
withhold or make such deductions as are required, (B) the applicable withholding
agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable Laws and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes or
Other Taxes, the sum payable by the applicable Credit Party shall be increased
as necessary so that after any required withholding and deductions have been
made (including withholding and deductions applicable to additional sums payable
under this Section 2.15), an applicable Lender (or, in the case of an amount
paid to the Administrative Agent for its own account, the Administrative Agent)
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Indemnification. Without limiting the provisions of subsection (a) or (b)
above, the Borrowers shall, jointly and severally, indemnify the Administrative
Agent and each Lender, and shall make payment in respect thereof within 10 days
after a written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.15) payable by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto,

 

-50-



--------------------------------------------------------------------------------

whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
that any Additional Subsidiary Borrower that is a Foreign Subsidiary shall not
be required to make any payment under this Section 2.15(c) with respect to any
Loan to a U.S. Borrower. A certificate setting forth the amount of any such
payment or liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of any
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental Authority
as provided in this Section 2.15, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by applicable Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrowers and to the Administrative Agent,
whenever reasonably requested by the Borrowers or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law and
such other reasonably requested information as will permit the Borrowers or the
Administrative Agent, as the case may be, (A) to determine whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) to determine, if applicable, the required rate of withholding or deduction
and (C) to establish such Lender’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of any payments to be made to such
Lender by the Borrowers pursuant to any Loan Document or otherwise to establish
such Lender’s status for withholding tax purposes in an applicable jurisdiction.

(ii) Without limiting the generality of the foregoing with respect to any Loan
to the Company or to an Additional Subsidiary Borrower that is a Domestic
Subsidiary:

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrowers or the Administrative Agent as will enable the
Borrowers or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements;

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of U.S. federal withholding tax with respect
to any payments hereunder or under any other Loan Document shall deliver to the
Borrowers and the Administrative Agent (in such number of signed originals as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter (1) if any documentation previously delivered has expired or become
obsolete or invalid or (2) upon the request of the Borrowers or the
Administrative Agent), whichever of the following is applicable:

(I) IRS FormW-8BEN-E or W-8BEN (or any successor thereto) claiming eligibility
for benefits of an income tax treaty to which the United States is a party,

(II) IRS Form W-8ECI (or any successor thereto),

 

-51-



--------------------------------------------------------------------------------

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Sections 881(c) or 871(h) of the Code (the “Portfolio
Interest Exemption”), (x) a certificate, substantially in the form of Exhibit
K-1, K-2, K-3 or K-4, as applicable (a “Tax Status Certificate”), to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
or the Additional Subsidiary Borrower, as applicable, within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no interest to be
received is effectively connected with a U.S. trade or business and (y) duly
completed and executed original copies of IRS FormW-8BEN-E or W-8BEN (or any
successor thereto),

(IV) where such Lender is a partnership (for U.S. federal income tax purposes)
or otherwise not a beneficial owner (e.g., where such Lender has sold a typical
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on the beneficial owner(s) behalf)), or

(V) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrowers or the Administrative Agent to determine the withholding or
deduction required to be made; and

(A) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their FATCA obligations, to determine
whether such Lender has or has not complied with such Lender’s FATCA obligations
and, if necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of the immediately preceding sentence, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. For
purposes of FATCA, from and after the Third Restatement Effective Date, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement and any Loan
made thereunder (including any Loan that has been already outstanding) as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

Each Lender shall promptly notify the Borrowers and the Administrative Agent of
any change in circumstances which would modify or render invalid any
documentation previously provided.

Notwithstanding anything to the contrary in this subsection 2.15(e), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.

 

-52-



--------------------------------------------------------------------------------

Each Lender hereby authorizes the Administrative Agent to deliver to the Credit
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this subsection 2.15(e).

(b) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Credit Party or with respect to which any Credit Party has paid additional
amounts pursuant to this Section 2.15, it shall pay to the Borrowers an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Credit Party under this Section 2.15 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including Taxes) incurred by the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrowers, upon the request of the Administrative
Agent or such Lender agrees to repay the amount paid over to any Credit Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, or such Lender, in the
event the Administrative Agent or such Lender is required to repay such amount
to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrowers or any other Person.

(c) Payment by Administrative Agent; Definition of Lender. For purposes of this
Section 2.15 (including any definition utilized therein) (i) any payment made by
the Administrative Agent to a Lender shall be deemed to be a payment made by the
applicable Borrower to such Lender and (ii) the term “Lender” shall include any
Issuing Lender.

SECTION 2.16.PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS.

(a) Payments Generally. Each Borrower shall make each payment and prepayment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.13, 2.14 or 2.15, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments and
prepayments shall be made to the Administrative Agent at such of its offices in
New York City as shall be notified to the relevant parties from time to time,
except payments to be made directly to an Issuing Lender as expressly provided
herein and except that payments pursuant to Sections 2.13, 2.14, 2.15 and 10.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof, and no
Borrower shall have any liability in the event timely or correct distribution of
such payments is not so made. If any payment or prepayment hereunder shall be
due on a day that is not a Business Day, the date for payment or prepayment, as
the case may be, shall be extended to the next succeeding Business Day, and, in
the case of any payment or prepayment accruing interest, interest thereon shall
be payable for the period of such extension. All payments and prepayments
hereunder shall be made in U.S. dollars.

(b) Application if Insufficient Funds. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

-53-



--------------------------------------------------------------------------------

(c) Ratable Treatment. Except to the extent otherwise provided herein (including
pursuant to Section 2.09 and Section 10.04): (i) each borrowing of Loans of a
particular Class from the Lenders under Section 2.01 shall be made from the
relevant Lenders, each payment of commitment fee under Section 2.10 in respect
of Commitments of a particular Class shall be made for account of the relevant
Lenders, and each termination or reduction of the amount of the Commitments of a
particular Class under Section 2.07 shall be applied to the respective
Commitments of such Class of the relevant Lenders, pro rata according to the
amounts of their respective Commitments of such Class; (ii) Eurodollar Loans of
any Class having the same Interest Period shall be allocated pro rata among the
relevant Lenders according to the amounts of their Commitments of such Class (in
the case of the making of Loans) or their respective Loans of such Class (in the
case of conversions and continuations of Loans); (iii) each payment or
prepayment by a Borrower of principal of Loans of a particular Class shall be
made for account of the relevant Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans of such Class held by them;
(iv) each payment by a Borrower of interest on Loans of a particular Class shall
be made for account of the relevant Lenders pro rata in accordance with the
amounts of interest on such Loans then due and payable to the respective
Lenders; and (v) each payment by the Company of participation fees in respect of
Letters of Credit shall be made for the account of the Revolving Credit Lenders
pro rata in accordance with the amount of participation fees then due and
payable to the Revolving Credit Lenders.

(d) Right of Offset. If any Lender shall, by exercising any right of set-off or
other remedy against a Credit Party or counterclaim, obtain payment in respect
of any principal of or interest on any of its Loans (or participations in LC
Disbursements) of any Class resulting in such Lender receiving payment of a
greater proportion of the aggregate principal amount of its Loans (and
participations in LC Disbursements) of such Class and accrued interest thereon
than the proportion of such amounts received by any other Lender of any other
Class, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans (and LC Disbursements) of the
other Lenders to the extent necessary so that the benefit of such payments shall
be shared by all the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans (and participations
in LC Disbursements); provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, unless the Lender from which such payment is
received is required to pay interest thereon, in which case each Lender
returning funds to such Lender shall pay its pro rata share of such interest,
and (ii) the provisions of this paragraph shall not be construed to apply to any
payment obtained by a Lender (x) as consideration for the assignment of or sale
of a participation in any of its Loans (or participations in LC Disbursements)
to any assignee or participant in accordance with this Agreement (including,
without limitation, assignments to any Borrower in accordance with
Section 10.04) and (y) pursuant to any prepayment of Loans in accordance with
Section 2.09 of this Agreement. Each Credit Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against a Credit Party rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Credit Party in the amount of such participation.

(e) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from the relevant Borrower prior to the date on which any
payment or prepayment is due to the Administrative Agent for the account of the
Lenders or the Issuing Lenders entitled thereto (the “Applicable Recipient”)
hereunder that such Borrower will not make such payment or prepayment, the
Administrative Agent may assume that such Borrower has made such payment or
prepayment, as the case

 

-54-



--------------------------------------------------------------------------------

may be, on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Applicable Recipient
the amount due. In such event, if such Borrower has not in fact made such
payment or prepayment, then each Applicable Recipient severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Applicable Recipient with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Federal Funds Effective Rate.

(f) Failure by Lenders to Make Payment. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(d), 2.04(e), 2.05(b)
or 2.16(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent under this Agreement for the account of
such Lender to satisfy such Lender’s obligations under such Section until all
such unsatisfied obligations are fully paid.

SECTION 2.17.MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.

(a) Mitigation Obligations. If any Lender requests compensation under
Section 2.13, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations, hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.13, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder or otherwise becomes a Defaulting Lender, or if any Lender becomes a
Non-Consenting Lender, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior consent
of the Administrative Agent (and, if a Revolving Credit Commitment is being
assigned, the Issuing Lenders), which consents shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans (and participations in LC
Disbursements), accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments; provided, however, the assignor hereunder shall not be
liable to the Administrative Agent for any assignment fee provided in
Section 10.04(b)(ii)(C). A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

 

-55-



--------------------------------------------------------------------------------

SECTION 2.18.DEFAULTING LENDER. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unfunded portion of the
Revolving Credit Commitment of such Defaulting Lender pursuant to
Section 2.10(a);

(b) the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders, all
affected Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 10.02, other than pursuant to Section 10.02(b)(i), 10.02(b)(ii) or
10.02(b)(iii) that directly affects such Lender), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Revolving Credit Commitments and
(y) the conditions set forth in Section 5.02 are satisfied at such time;

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Company shall within one Business Day following notice by the
Administrative Agent cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.04(i) for so long as
such LC Exposure is outstanding;

if the Company cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to this Section 2.18(c), the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.10(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to this
Section 2.18(c), then the fees payable to the Lenders pursuant to Sections
2.10(a) and 2.10(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; or

if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.18(c), then, without prejudice to any
rights or remedies of any Issuing Lender or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Lender(s) until such LC Exposure is cash
collateralized and/or reallocated;

 

-56-



--------------------------------------------------------------------------------

(d) so long as any Lender is a Defaulting Lender, the Issuing Lenders shall not
be required to issue, extend, amend or increase any Letter of Credit, unless the
applicable Issuing Lender is satisfied that the related exposure will be 100%
covered by the Revolving Credit Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrowers in accordance with this
Section 2.18(c), and participating interests in any such newly issued, extended
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.18(c)(i) (and Defaulting Lenders shall not
participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.16(d) but
excluding Section 2.17(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to any Issuing Lender, (iii) third, if so determined by
the Administrative Agent or requested by an Issuing Lender, to be held in such
account as cash collateral for future funding obligations of the Defaulting
Lender of any participating interest in any Letter of Credit, (iv) fourth, to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Borrower Representative, held in such account as cash collateral for
future funding obligations of the Defaulting Lender of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or an
Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or such Issuing Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of LC Disbursements for which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 3.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.

In the event that the Administrative Agent, the Company and the Issuing Lenders
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Defaulting Lender’s Revolving
Credit Commitment and on such date such Defaulting Lender shall purchase at par
such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Defaulting Lender to hold such
Loans in accordance with its Applicable Percentage.

SECTION 2.19.MATURITY EXTENSION.

(a) Notwithstanding anything to the contrary herein, pursuant to one or more
offers (each, an “Extension Offer”) made from time to time by a Borrower to all
Lenders of a Class of Term Loans or a Class of Revolving Credit Commitments or
Extended Revolving Credit Commitments, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Term Loans,
Revolving Credit Commitments or Extended Revolving Credit Commitments) and on
the same

 

-57-



--------------------------------------------------------------------------------

terms to each such Lender, such Borrower is hereby permitted to consummate from
time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Term Loans and/or Revolving Credit Commitments or Extended Revolving
Credit Commitments and otherwise modify the terms of such Term Loans and/or
Revolving Credit Commitments or Extended Revolving Credit Commitments pursuant
to the terms of the relevant Extension Offer (including, without limitation, by
increasing or decreasing the interest rate or fees payable in respect of such
Term Loans and/or Revolving Credit Commitments or Extended Revolving Credit
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension”), so long
as the following terms are satisfied: (i) no Default or Event of Default shall
have occurred and be continuing at the time the offering document in respect of
an Extension Offer is delivered to the Lenders or after giving effect to such
Extension, (ii) except as to interest rates, fees and final maturity (which
shall be determined by such Borrower and the Lenders providing the applicable
Extended Revolving Credit Commitments and set forth in the relevant Extension
Offer and except for provisions relating to letters of credit which shall be as
agreed between such parties and the Issuing Lender) and except for other terms
which become applicable only when all then outstanding Loans have been repaid
and Commitments terminated, the Revolving Credit Commitment or Extended
Revolving Credit Commitments of any Lender that agrees to an Extension with
respect to such Revolving Credit Commitment or Extended Revolving Credit
Commitment (an “Extending Revolving Credit Lender”) extended pursuant to an
Extension (an “Extended Revolving Credit Commitment”), and the related
outstandings, shall have the same terms as the original Revolving Credit
Commitments or Extended Revolving Credit Commitments being extended (and related
outstandings), (iii) except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv), (v)
and (vi), be determined between such Borrower and the Extending Term Lenders and
be set forth in the relevant Extension Offer) and other terms which become
applicable only when all then outstanding Loans have been repaid and Commitments
terminated, the Term Loans of any Incremental Lender that agrees to an Extension
with respect to such Term Loans (an “Extending Term Lender”) extended pursuant
to any Extension (“Extended Term Loans”) shall have the same terms as the
tranche of Term Loans subject to such Extension Offer, (iv) the final maturity
date of any Extended Term Loans shall be no earlier than the final maturity date
of the Class of Term Loans being extended, (v) the Weighted Average Life to
Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans extended thereby, (vi) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer, (vii) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Credit Commitments or
Extended Revolving Credit Commitments, as the case may be, in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans, Revolving Credit Commitments
or Extended Revolving Credit Commitments, as the case may be, offered to be
extended by the Borrower pursuant to such Extension Offer, then the Term Loans,
Revolving Credit Commitments or Extended Revolving Credit Commitments, as the
case may be, of such Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer,
(viii) all documentation in respect of such Extension shall be consistent with
the foregoing and (ix) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower. For the avoidance of doubt, no Lender
shall be required to participate in any Extension.

(b) With respect to all Extensions consummated by any Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.09 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment; provided that
such Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined

 

-58-



--------------------------------------------------------------------------------

and specified in the relevant Extension Offer in such Borrower’s sole discretion
and may be waived by such Borrower) of Term Loans, Revolving Credit Commitments
or Extended Revolving Credit Commitments (as applicable) of any or all
applicable Classes be tendered. The Administrative Agent and the Lenders hereby
consent to the transactions contemplated by this Section (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Term Loans and/or Extended Revolving Commitments on such terms as may
be set forth in the relevant Extension Offer) and hereby waive the requirements
of any provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments or Extended Revolving Credit Commitments,
the consent of the Issuing Lender. All Extended Term Loans, Extended Revolving
Credit Commitments and all obligations in respect thereof shall be Guaranteed
Obligations that are secured by the Collateral on a pari passu basis with all
other applicable Guaranteed Obligations. Each of the parties hereto hereby
agrees that the Administrative Agent and the Company may, without the consent of
any Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Company, to effect the provisions of this Section
and any Extension (including any amendments necessary to treat the Loans and
Commitments subject thereto as Extended Term Loans and/or Extended Revolving
Credit Commitments and as a separate “Tranche” and “Class” hereunder of Loans
and Commitments, as the case may be). In addition, if so provided in such
amendment and with the consent of each Issuing Bank participations in Letters of
Credit expiring on or after the Revolving Credit Termination Date in respect of
Revolving Credit Loans and Revolving Credit Commitments shall be re-allocated
from Lenders holding Revolving Credit Commitments to Lenders holding Extended
Revolving Credit Commitments in accordance with the terms of such amendment;
provided that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Revolving Credit Commitments, be deemed to be
participation interests in respect of such Revolving Credit Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.

(d) In connection with any Extension, the applicable Borrower shall provide the
Administrative Agent at least 10 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

ARTICLE III

GUARANTEE BY GUARANTORS

SECTION 3.01.THE GUARANTEE. Each Guarantor hereby jointly and severally
irrevocably guarantees to the Administrative Agent and the other Secured Parties
and their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration, by prepayment or otherwise) of the
Guaranteed Obligations of such Guarantor. Each Subsidiary Guarantor hereby
further agrees that if any Borrower or Subsidiary of the Company (and the
Company hereby further agrees that if any Subsidiary Borrower or Subsidiary of
the Company) shall fail to pay in full when due (whether at stated maturity, by
acceleration, by prepayment or otherwise) any of such Guarantor’s Guaranteed
Obligations, such Guarantor will promptly pay the same, without any demand or
notice

 

-59-



--------------------------------------------------------------------------------

whatsoever, and that in the case of any extension of time of payment or renewal
of any of such Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

SECTION 3.02.OBLIGATIONS UNCONDITIONAL. The obligations of each Guarantor under
Section 3.01 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, the other
Loan Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to such Guarantors, the
time for any performance of or compliance with any of its Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions hereof or of the other
Loan Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right hereunder or under the other Loan Documents or any
other agreement or instrument referred to herein or therein shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with; or

(iv) any lien or security interest granted to, or in favor of, the
Administrative Agent, any Issuing Lender or any Lender or Lenders as security
for any of the Guaranteed Obligations shall fail to be perfected.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent, any Issuing Lender or any Lender (or Affiliate thereof) exhaust any
right, power or remedy or proceed against the respective Borrower hereunder or
under the other Loan Documents or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The obligations of each
Guarantor under this Article III shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment (and not of collection)
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by Secured Parties, and the obligations
and liabilities of the Guarantors hereunder shall not be conditioned or
contingent upon the pursuit by the Secured Parties or any other Person at any
time of any right or remedy against any Borrower or against any other Person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto.

 

-60-



--------------------------------------------------------------------------------

SECTION 3.03.REINSTATEMENT. The obligations of each Guarantor under this Article
III shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of a Borrower or a Subsidiary of the Company in
respect of its Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each of the
Guarantors agrees that it will indemnify the Administrative Agent, each Issuing
Lender, each Lender, each Secured Cash Management Bank and each Secured Swap
Provider on demand for all reasonable costs and expenses (including fees of
counsel) incurred by such Person in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

SECTION 3.04.SUBROGATION. Each Guarantor hereby waives all rights of subrogation
or contribution, whether arising by contract or operation of law (including,
without limitation, any such right arising under the Federal Bankruptcy Code of
1978, as amended) or otherwise by reason of any payment by it pursuant to the
provisions of this Article III and further agrees with the respective Borrower
for the benefit of each of its creditors (including, without limitation, each
Issuing Lender, each Lender, each Affiliate thereof, the Administrative Agent,
each Secured Cash Management Bank and each Secured Swap Provider) that any such
payment by it shall constitute a contribution of capital by such Guarantor to
such Borrower.

SECTION 3.05.REMEDIES. Each Guarantor agrees that, as between such Guarantor and
the Lenders, the obligations of the respective Borrower hereunder may be
declared to be forthwith due and payable as provided in Article VIII or
Section 2.04(i), as applicable (and shall be deemed to have become automatically
due and payable in the circumstances provided in Article VIII or
Section 2.04(i), as applicable) for purposes of Section 3.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against such
Borrower and that, in the event of such declaration (or such obligations being
deemed to have become automatically due and payable), such obligations (whether
or not due and payable by such Borrower) shall forthwith become due and payable
by such Guarantor for purposes of Section 3.01.

SECTION 3.06.INSTRUMENT FOR THE PAYMENT OF MONEY. Each Guarantor hereby
acknowledges that the guarantee in this Article III constitutes an instrument
for the payment of money, and consents and agrees that any Issuing Lender, any
Lender, any Secured Cash Management Bank, any Secured Swap Provider or the
Administrative Agent, at its sole option, in the event of a dispute by the
Guarantors in the payment of any moneys due hereunder, shall have the right to
bring motion action under New York CPLR Section 3213.

SECTION 3.07.CONTINUING GUARANTEE. The guarantee in this Article III is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

SECTION 3.08.RIGHTS OF CONTRIBUTION. The Subsidiary Guarantors hereby agree, as
between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, each other Subsidiary Guarantor shall,
on demand of such Excess Funding Guarantor (but subject to the next sentence),
pay to such Excess Funding Guarantor an amount equal to such Subsidiary
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to any
Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Article III and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.

 

-61-



--------------------------------------------------------------------------------

For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate present fair saleable value of all properties of such Subsidiary
Guarantor (excluding any shares of stock of, or ownership interest in, any other
Subsidiary Guarantor) exceeds the amount of all the debts and liabilities of
such Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of all of the Guarantors
exceeds the amount of all the debts and liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of the Guarantors hereunder and under the other Loan Documents) of
all of the Guarantors, determined (A) with respect to any Subsidiary Guarantor
that is a party hereto on the Third Restatement Effective Date, as of the Third
Restatement Effective Date and (B) with respect to any other Subsidiary
Guarantor, as of the date such Subsidiary Guarantor becomes a Subsidiary
Guarantor hereunder.

SECTION 3.09.GENERAL LIMITATION ON GUARANTEE OBLIGATIONS. In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of
Section 3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Lender, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

SECTION 3.10.KEEPWELL. Each Qualified ECP Guarantor (including the Borrower) at
the time this Agreement becomes effective with respect to any Swap Obligation,
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Credit Party to honor all of each such Credit Party’s Swap
Obligations (other than to the extent that such Credit Party is the primary
obligor with respect to such Swap Obligation and each Qualified ECP Guarantor
shall only be liable under this Section 3.10 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 3.10, or otherwise under this Guarantee, as it relates to such
other Credit Party, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the termination of this Agreement. Each Qualified
ECP Guarantor intends that this Section 3.10 constitute, and this Section 3.10
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

SECTION 3.11.EXCLUDED SWAP TRANSACTIONS. Notwithstanding anything to the
contrary contained in this Agreement or any provision of any other Loan
Document, the obligations guaranteed hereunder by any Guarantor shall not
include obligations in respect of any Excluded Swap Obligation with respect to
that Guarantor.

 

-62-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Company and each Subsidiary Guarantor represents and warrants to the Lenders
and the Administrative Agent, as to itself and each of its Subsidiaries, that:

SECTION 4.01.ORGANIZATION; POWERS. The Company and each of its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization. The Company and each of its
Restricted Subsidiaries has all requisite power and authority under its
organizational documents to carry on its business as now conducted and, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 4.02.AUTHORIZATION; ENFORCEABILITY. The Transactions are within the
corporate power of each Credit Party and have been duly authorized by all
necessary corporate and, if required, stockholder action on the part of such
Credit Party. This Agreement has been duly executed and delivered by each
Obligor and constitutes a legal, valid and binding obligation of such Obligor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 4.03.GOVERNMENTAL APPROVALS; NO CONFLICTS. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other Person, (b) will not violate
any applicable law, policy or regulation or the charter, by-laws or other
organizational documents of any Credit Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Credit Party, or any of its
assets, or give rise to a right thereunder to require any payment to be made by
any Credit Party, and (d) except for the Liens created by the Security
Documents, will not result in the creation or imposition of any Lien on any
asset of the Credit Parties.

SECTION 4.04.FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE. The Company has
heretofore delivered to the Lenders the audited consolidated balance sheet and
statements of earnings (loss), stockholders’ deficit and cash flows of the
Company and its Subsidiaries (and, separately stated, of the Company and its
Restricted Subsidiaries) as of and for the fiscal year ended December 31, 2016,
reported on by KPMG LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the respective consolidated
actual financial condition of the respective entities as at the dates and the
consolidated and unconsolidated results of their operations for the fiscal
periods ended on the dates, all in accordance with generally accepted accounting
principles and practices applied on a consistent basis. Except as disclosed in
such financial statements, none of such entities has on the date hereof any
material contingent liabilities, liabilities for taxes, unusual forward or long
term commitments or unrealized or anticipated losses from any unfavorable
commitments. Since December 31, 2016, there has been no material adverse change
(or any event, development or circumstance that, individually or in the
aggregate, could reasonably be expected to result in a material adverse change)
in the business, assets, operations or financial condition of the Company and
its Restricted Subsidiaries taken as a whole.

 

-63-



--------------------------------------------------------------------------------

SECTION 4.05.PROPERTIES.

(a) Properties Generally. Each of the Company and its Restricted Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) Intellectual Property. Each of the Company and its Restricted Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Company and its Restricted Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 4.06.LITIGATION AND ENVIRONMENTAL MATTERS.

(a) Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
of the Credit Parties, threatened against or affecting the Company or any of its
Restricted Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve any of the Basic
Documents or the Transactions.

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, none of the
Company nor any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or any inquiry, allegation, notice or other
communication from any Governmental Authority concerning its compliance with any
Environmental Law or (iv) knows of any basis for any Environmental Liability.

(c) No Change in Disclosed Matters. Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

SECTION 4.07.COMPLIANCE WITH LAWS AND AGREEMENTS. Each of the Company and its
Restricted Subsidiaries is in compliance with all laws, regulations, policies
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 4.08.INVESTMENT COMPANY STATUS. No Credit Party nor any of their
respective subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 4.09.TAXES. Each Credit Party and each of its respective Subsidiaries
has timely filed all Tax returns and reports required to have been filed, and
has timely paid all Taxes levied or imposed upon it or its property, income or
assets or otherwise due and payable (whether or not shown on any Tax return),
including in its capacity as a withholding agent, except those Taxes which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no current, proposed or pending audit,

 

-64-



--------------------------------------------------------------------------------

assessment, deficiency or other claim relating to Taxes against any Credit Party
or any of its Subsidiaries that would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. Each Credit Party and
each of its respective Subsidiaries has made adequate provisions in accordance
with GAAP for all material Taxes not yet due and payable. None of the Credit
Parties nor any of their respective Subsidiaries has “participated” in a “listed
transaction” within the meaning of Treas. Reg. Section 1.6011-4, except as would
not be reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.

SECTION 4.10.ERISA. Except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (a) no ERISA Event has occurred or is reasonably expected to occur and
(b) the Company and each of its ERISA Affiliates has complied with the
applicable provisions of ERISA and the Code with respect to each employee
benefit plan, within the meaning of Section 3(3) of ERISA that is maintained or
contributed to by the Company or an ERISA Affiliate. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed by more than $1,000,000 the fair market value of the assets of such Plan,
and the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $1,000,000 the
fair market value of the assets of all such underfunded Plans.

SECTION 4.11.DISCLOSURE. The Credit Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Credit
Party is subject, and all other matters known to any Credit Party, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. The information, reports, financial statements,
exhibits and schedules furnished in writing by or on behalf of the Credit
Parties to the Administrative Agent or any Lender in connection with the
negotiation, preparation or delivery of this Agreement and the other Basic
Documents (including, without limitation, the information set forth in Schedule
4.11) or delivered pursuant hereto or thereto, when taken as a whole do not
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by the Company and its Subsidiaries
to the Administrative Agent and the Lenders in connection with this Agreement
and the other Basic Documents and the transactions contemplated hereby and
thereby will be true, complete and accurate in all material respects, or (in the
case of projections) based on reasonable estimates, on the date as of which such
information is stated or certified. There is no fact known to the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Basic Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
the Lenders for use in connection with the transactions contemplated hereby or
thereby.

SECTION 4.12.CAPITALIZATION. The authorized capital stock of the Company
consists, on the Third Restatement Effective Date, of an aggregate of 3,000
shares of common stock, with par value of $0.01 per share, of which, as of the
Third Restatement Effective Date, 100 shares are duly and validly issued and
outstanding, each of which shares is fully paid and nonassessable and all of
which are held beneficially and of record by Holdings. As of the Third
Restatement Effective Date, (x) there are no outstanding Equity Rights with
respect to the Company and (y) there are no outstanding obligations of the
Company or any of its Subsidiaries to repurchase, redeem, or otherwise acquire
any shares of capital stock of the Company nor are there any outstanding
obligations of the Company or any of its Subsidiaries to make payments to any
Person, such as “phantom stock” payments, where the amount thereof is calculated
with reference to the fair market value or equity value of the Company or any of
its Subsidiaries.

 

-65-



--------------------------------------------------------------------------------

SECTION 4.13.MATERIAL AGREEMENTS AND LIENS.

(a) Indebtedness. Schedule 4.13 is a complete and correct list, as of the Third
Restatement Effective Date, of each credit agreement, loan agreement, indenture,
guarantee, letter of credit or other arrangement (other than this Agreement)
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, the
Company or any of its Restricted Subsidiaries the aggregate principal or face
amount of which equals or exceeds (or may equal or exceed) $1,000,000, and the
aggregate principal or face amount outstanding or that may become outstanding
under each such arrangement is correctly described in Schedule 4.13.

(b) Liens. Schedule 4.13 is a complete and correct list, as of the Third
Restatement Effective Date, of each Lien securing Indebtedness of any Person the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $1,000,000 and covering any property of the Company or any of its
Restricted Subsidiaries, and the aggregate Indebtedness secured (or which may be
secured) by each such Lien and the Property covered by each such Lien is
correctly described in Schedule 4.13.

SECTION 4.14.SUBSIDIARIES, ETC.

(a) Subsidiaries. Set forth in Schedule 4.14 is a complete and correct list of
all of the Subsidiaries of the Credit Parties as of the Third Restatement
Effective Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary, (iii) the nature of the ownership interests held by each such
Person and the percentage of ownership of such Subsidiary represented by such
ownership interests and (iv) whether such Subsidiary is a Restricted Subsidiary
or Unrestricted Subsidiary. Except as disclosed in Schedule 4.14, (i) each
Credit Party and its respective Subsidiaries owns, free and clear of Liens
(other than Liens created pursuant to the Security Documents), and has (and will
have) the unencumbered right to vote, all outstanding ownership interests in
each Person shown to be held by it in Schedule 4.14, (y) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (z) there are no outstanding
Equity Rights with respect to such Person. Each Subsidiary identified on said
Schedule 4.14 as an “Unrestricted Subsidiary” qualifies as an Unrestricted
Subsidiary under the criteria therefor set forth in Section 1.05.

(b) No Restrictions. Except as set forth in Schedule 4.14, as of the Third
Restatement Effective Date, none of the Restricted Subsidiaries of the Company
is (or will be) subject to any indenture, agreement, instrument or other
arrangement containing any provision of the type described in Section 7.08,
other than any such provision the effect of which has been unconditionally,
irrevocably and permanently waived and other than the prohibition on the sale,
transfer, assignment, mortgage, pledge, encumbrance or other disposition by MIL
of its interest in the Missouri Partnership.

SECTION 4.15.ANTI-TERRORISM LAWS.

(a) No Credit Party, no Subsidiary of any Credit Party and, to the knowledge of
each Credit Party, none of its Affiliates or any of the respective officers or
directors of such Credit Party, Subsidiary or Affiliate (i) has violated any
Anti-Terrorism Laws or (ii) has engaged in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of offenses designated in the “Forty Recommendations”
and “Nine Special Recommendations” published by the Organisation for Economic
Co-operation and Development’s Financial Action Task Force on Money Laundering.

 

-66-



--------------------------------------------------------------------------------

(b) No Credit Party, no Subsidiary of any Credit Party and, to the knowledge of
each Credit Party, none of its Affiliates or any of the respective officers or
directors of such Credit Party, Subsidiary or Affiliate, is an Embargoed Person.

(c) To the knowledge of the Credit Parties, no Credit Party, no Subsidiary or
Affiliate of any Credit Party, nor any director or officer of any such Credit
Party, Subsidiary or Affiliate, conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Embargoed Person.

(d) No Credit Party, no Subsidiary of any Credit Party and, to the knowledge of
each Credit Party, none of its Affiliates or any of the respective officers or
directors of such Credit Party, Subsidiary or Affiliate acting or benefiting in
any capacity in connection with the Loans (i) deals in, or otherwise engages in
any transaction related to, any property or interests in property blocked
pursuant to any Anti-Terrorism Law or (ii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or avoiding
any of the prohibitions set forth in any Anti-Terrorism Law.

SECTION 4.16.ANTI-CORRUPTION AND SANCTIONS LAWS. The Borrowers have implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrowers, their Subsidiaries and their respective officers and employees and to
the knowledge of each Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) any Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrowers, any agent of the
Borrowers or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by the Transactions will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 4.17.EEA FINANCIAL INSTITUTIONS. No Obligor is an EEA Financial
Institution.

SECTION 4.18.MARGIN REGULATIONS. As of the Third Restatement Effective Date,
none of the Collateral is Margin Stock. No Credit Party is engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System of the United States),
or extending credit for the purpose of purchasing or carrying Margin Stock, and
no proceeds of any Borrowings will be used for any purpose that violates
Regulation U.

ARTICLE V

CONDITIONS

SECTION 5.01.THIRD RESTATEMENT EFFECTIVE DATE. The restatement of the Original
Credit Agreement contemplated by this Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.02):

(a) Third Restatement Counterparts. The Administrative Agent shall have executed
the Third Restatement Agreement and shall have received executed counterparts to
the Third Restatement Agreement from each of the Company, the Guarantors, the
Required Lenders and each Lender listed on Schedule 2.01.

 

-67-



--------------------------------------------------------------------------------

(b) Opinion of Counsel to Credit Parties. The Administrative Agent shall have
received a written opinion (addressed to the Administrative Agent and the
Lenders and dated the Third Restatement Effective Date) of (i) Kean Miller LLP,
counsel to the Credit Parties, in a form reasonably satisfactory to the
Administrative Agent and (ii) Locke Lord LLP, New York counsel to the Credit
Parties, in a form reasonably satisfactory to the Administrative Agent and, in
each case, covering such matters relating to the Credit Parties, this Agreement,
the other Loan Documents or the Transactions as the Administrative Agent shall
request (and each Credit Party hereby requests such counsel to deliver such
opinion).

(c) Corporate Matters. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent may reasonably request
relating to the organization, existence and good standing of each Credit Party,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement, the other Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

(d) Financial Officer Certificate. The Administrative Agent shall have received
a certificate, dated the Third Restatement Effective Date and signed by the
President, a Vice President or a Financial Officer of the Company, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 5.02.

(e) Solvency Certificate. The Administrative Agent shall have received a
certificate from a Financial Officer of the Company to the effect that, as of
the Third Restatement Effective Date, after giving effect to the initial Loans
hereunder and to the other Transactions:

(i) the aggregate value of all properties of the Company and its Subsidiaries at
their present fair saleable value (i.e., the amount that may be realized within
a reasonable time, considered to be six months to one year, either through
collection or sale at the regular market value, conceiving the latter as the
amount that could be obtained for the property in question within such period by
a capable and diligent businessman from an interested buyer who is willing to
purchase under ordinary selling conditions), exceed the amount of all the debts
and liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of the Company and its Subsidiaries,

(ii) the Company and its Subsidiaries will not, on a consolidated basis, have an
unreasonably small amount of capital with which to conduct their business
operations as heretofore conducted and

(iii) the Company and its Subsidiaries will have, on a consolidated basis,
sufficient cash flow to enable them to pay their debts as they mature.

Such certificate shall include a statement to the effect that the financial
projections and underlying assumptions contained in such analysis are, fair and
reasonable and accurately computed.

 

-68-



--------------------------------------------------------------------------------

(f) Borrowing Request. If any Loans are to be made on the Third Restatement
Effective Date, the Administrative Agent shall have received a Borrowing Request
in accordance with Section 2.03.

(g) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or any Lender shall have reasonably
requested.

(h) Fees and Expenses. The Company shall have paid to the Lead Arrangers such
fees as have been agreed, including (i) pursuant to that Engagement Letter,
dated April 24, 2017, among the Lead Arrangers and the Company, (ii) an upfront
fee for the account of each Lender in an amount as previously agreed to with the
JPMCB and (iii) all other amounts due and payable, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company, in each case on or prior to the Third
Restatement Effective Date.

(i) Repayment. Substantially concurrently with the initial funding of the Term A
Loans, the Borrower shall have repaid all Existing Loans and all accrued and
unpaid interest and fees throughout the Third Restatement Amendment Effective
Date under the Original Credit Agreement.

The Administrative Agent shall notify the Company and the Lenders of the Third
Restatement Effective Date, and such notice shall be conclusive and binding.

SECTION 5.02.EACH EXTENSION OF CREDIT. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of an Issuing Lender to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

(a) Representations and Warranties. The representations and warranties of each
Credit Party set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, both before and after giving effect thereto
and to the use of the proceeds thereof (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, such
representation or warranty shall be true and correct in all material respects as
of such specific date); provided, that, to the extent that any such
representations and warranties are qualified by materiality, material adverse
effect or similar language, such representations and warranties shall be true
and correct in all respects.

(b) No Defaults. At the time of and immediately after giving effect to such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, no Default shall have occurred and be
continuing; provided that to the extent the proceeds of any such Borrowing is
with respect to an Incremental Term Loan that is used to finance an Acquisition
permitted hereunder, then this clause (b) shall not be applicable so long as no
Event of Default existed at the time the acquisition agreement relating to such
Acquisition was entered into.

Each Borrowing Request, or request for issuance, amendment, renewal or extension
of a Letter of Credit, shall be deemed to constitute a representation and
warranty by the Company (both as of the date of such Borrowing Request, or
request for issuance, amendment, renewal or extension, and as of the date of the
related Borrowing or issuance, amendment, renewal or extension) as to the
matters specified in paragraphs (a) and (b) of this Section 5.02.

 

-69-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Obligor covenants and agrees with
the Lenders that:

SECTION 6.01.FINANCIAL STATEMENTS AND OTHER INFORMATION. The Company will
furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event no later than 90 days after the end
of each fiscal year of the Company:

consolidated and consolidating statements of income, retained earnings and cash
flows of the Company and its Subsidiaries (and, if the Company then has any
Unrestricted Subsidiaries, separately stated, of the Company and its Restricted
Subsidiaries) for such fiscal year and the related consolidated and
consolidating balance sheets of the Company and its Subsidiaries (and, if the
Company then has any Unrestricted Subsidiaries, separately stated, of the
Company and its Restricted Subsidiaries) as at the end of such fiscal year,
setting forth in each case in comparative form the corresponding consolidated
and consolidating figures for the preceding fiscal year; and

an opinion of independent certified public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit, other than
any qualification with respect to or resulting from any upcoming maturity date
of the Term Loans or of the Revolving Credit Commitments) stating that the
consolidated financial statements referred to in the preceding clause (i) fairly
present the consolidated financial condition and results of operations of the
Company and its Subsidiaries (and of the Company and its Restricted
Subsidiaries, as the case may be) as at the end of, and for, such fiscal year in
accordance with generally accepted accounting principles;

(b) as soon as available, but in any event no later than 45 days after the end
of each of the first three fiscal quarters of the Company:

consolidated and consolidating statements of income, retained earnings and cash
flows of the Company and its Subsidiaries (and, if the Company then has any
Unrestricted Subsidiaries, separately stated, of the Company and its Restricted
Subsidiaries) for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
and consolidating balance sheets of the Company and its Subsidiaries (and, if
the Company then has any Unrestricted Subsidiaries separately stated, of the
Company and its Restricted Subsidiaries) as at the end of such period, setting
forth in each case in comparative form the corresponding consolidated and
consolidating figures for the corresponding period in the preceding fiscal year
(except that, in the case of balance sheets, such comparison shall be to the
last day of the prior fiscal year),

certifications of the chief financial officer of the Company that the
consolidated financial statements referred to in the preceding clause (i) fairly
present in all material respects the financial condition, results of operations
and cash flows of the Company and its Subsidiaries on a consolidated basis as of
and for the periods presented in accordance with GAAP consistently applied,
subject to normal year end audit adjustments and the absence of certain
footnotes;

 

-70-



--------------------------------------------------------------------------------

(c) notwithstanding that the financial statements are in fact delivered, on or
prior to each date on which financial statements are required to be delivered
under clause (a) or (b) above, a certificate of a Financial Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 7.09, (iii) identifying in reasonable
detail any Restricted Payments made by the Company or any of its Restricted
Subsidiaries during the period covered by the applicable financial statements to
enable Holdings to pay Qualified Holdings Obligations, (iv) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 4.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (v) a calculation of the Cumulative Credit (in
reasonable detail) as of the last day of the period covered by such financial
statements;

(d) [Reserved];

(e) promptly after the same become publicly available, copies of all
registration statements, regular periodic reports and press releases filed by
the Company or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of the
Securities and Exchange Commission, or with any national securities exchange;

(f) promptly upon the mailing thereof to the shareholders of the Company
generally or to the holders of the Senior Subordinated Notes, the New Senior
Subordinated Notes or Senior Notes (or any Permitted First Lien Notes or
Refunding Indebtedness) generally, copies of all financial statements, reports
and proxy statements so mailed; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

SECTION 6.02.NOTICES OF MATERIAL EVENTS. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and

 

-71-



--------------------------------------------------------------------------------

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 6.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 6.03.EXISTENCE; CONDUCT OF BUSINESS. The Company will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 7.04.

SECTION 6.04.PAYMENT OF OBLIGATIONS. The Company will, and will cause each of
its Subsidiaries to, (i) pay its obligations, including Tax liabilities upon it
or its property, income or assets, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect and (ii) timely file all material Tax returns required to be
filed by it.

SECTION 6.05.MAINTENANCE OF PROPERTIES; INSURANCE. The Company will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 6.06.BOOKS AND RECORDS; INSPECTION RIGHTS. The Company will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided, that (a) unless an Event of Default
shall have occurred and be continuing, only the Administrative Agent on behalf
of the Lenders may exercise the rights under this Section 6.06 and the
Administrative Agent shall not exercise such rights more than once during any
fiscal year and (b) if any Event of Default shall have occurred and be
continuing and an individual Lender elects to exercise rights under this
Section 6.06, (x) such Lender shall coordinate with the Administrative Agent and
any other Lender electing to exercise such rights and shall share the results of
such inspection with the Administrative Agent on behalf of the Lenders and
(y) the number of visits and expense associated with such individual Lender
visits must be reasonable, and (c) the Company shall have the opportunity to
participate in any discussions with its independent public accountants. The
Company, in consultation with the Administrative Agent, will arrange for a
meeting to be held at least once every year with the Lenders hereunder at which
the business and operations of the Company and its Restricted Subsidiaries are
discussed.

SECTION 6.07.FISCAL YEAR. To enable the ready and consistent determination of
compliance with the covenant set forth in Section 7.09 hereof, the Company and
its Subsidiaries will not change the last day of their fiscal year from
December 31 of each year, or the last day of the first three fiscal quarters in
each of its fiscal years from March 31, June 30 and September 30, respectively.

 

-72-



--------------------------------------------------------------------------------

SECTION 6.08.COMPLIANCE WITH LAWS. The Company will, and will cause each of its
Restricted Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority (including Environmental Laws) applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by each Borrower, each of their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 6.09.USE OF PROCEEDS. The proceeds of the Loans will be used only to
repay in full all outstanding Existing Loans under the Original Credit
Agreement, provide funds for Acquisitions and for the general corporate purposes
of the Company and its Restricted Subsidiaries (including to make Restricted
Payments). No part of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X. The Borrowers will not, and will not permit any
of their Subsidiaries to, request any Borrowing or Letter of Credit, and the
Borrowers shall not use, and shall procure that their Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 6.10.CERTAIN OBLIGATIONS RESPECTING RESTRICTED SUBSIDIARIES AND
COLLATERAL SECURITY.

(a) Subsidiary Guarantors. In the event that the Company shall form or cause to
be formed or acquire any new Subsidiary (other than an Unrestricted Subsidiary,
an Immaterial Subsidiary, a Foreign Subsidiary or a Subsidiary that is not a
Wholly Owned Subsidiary) after the date hereof then, subject to clause
(c) below, the Company will, and will cause each of its Restricted Subsidiaries
to, cause such new Subsidiary within ten Business Days of such formation or
acquisition:

(i) to execute and deliver to the Administrative Agent a Joinder Agreement (and
thereby to become a party to this Agreement, as a “Subsidiary Guarantor”
hereunder, and to the Pledge Agreement, as a “Securing Party” thereunder) and to
pledge and grant to the Administrative Agent for the benefit of the
Administrative Agent, the Issuing Lenders, the Lenders, the Secured Cash
Management Banks and the Secured Swap Providers a security interest in any
property owned by it that is of the type included in the definition of
“Collateral” under the Pledge Agreement (it being understood that in the case of
(x) any equity interest in any Foreign Subsidiary owned directly by the Company
or any Subsidiary Guarantor, such Obligors shall not be required to pledge to
the Administrative Agent, for the benefit of the Lenders, more than 65% of the
voting capital stock of such Subsidiary, but shall be required to pledge 100% of
any other capital stock of such Subsidiary not entitled to vote (within the
meaning of Treas. Reg. Section 1.956(c)(2)) and (y) any equity interest in any
Foreign Subsidiary which is not directly owned by the Company or any Subsidiary
Guarantor, no portion of the equity interests of such Foreign Subsidiary shall
be required to be pledged); provided that, any equity interest in any Subsidiary
shall not be required to be pledged to the extent the pledge of such equity
interest would result in material adverse tax consequences to the Company or any
of its Subsidiaries, as jointly determined by the Company and the Administrative
Agent;

 

-73-



--------------------------------------------------------------------------------

(ii) to take such action (including delivering such shares of stock and
delivering such Uniform Commercial Code financing statements) as shall be
necessary to create and perfect valid and enforceable first priority Liens
consistent with the provisions of the Pledge Agreement on such Collateral under
the Pledge Agreement; and

(iii) to deliver such proof of corporate action, incumbency of officers and
other documents as is consistent with those delivered by each Subsidiary
Guarantor pursuant to Section 5.01 upon the Third Restatement Effective Date or
as the Administrative Agent shall have reasonably requested.

Without limiting the generality of and notwithstanding the foregoing, prior to
or concurrently with any Subsidiary becoming a guarantor in respect of any
Senior Subordinated Notes, Senior Notes, New Senior Subordinated Notes or New
Senior Notes (or in respect of any Permitted First Lien Notes or Refunding
Indebtedness), the Company shall cause such Subsidiary to become a Subsidiary
Guarantor hereunder in compliance with the provisions of the preceding
paragraph, whether or not such Subsidiary is otherwise required to be a
Subsidiary Guarantor hereunder.

(b) Ownership of Restricted Subsidiaries. The Company will, and will cause each
of its Restricted Subsidiaries to, take such action from time to time as shall
be necessary to ensure that the percentage of the equity capital of any class or
character owned by it in any Restricted Subsidiary on the Third Restatement
Effective Date (or, in the case of any newly formed or newly acquired
Subsidiary, on the date of formation or acquisition) is not at any time
decreased, other than by reason of transfers to the Company or another
Restricted Subsidiary or sales permitted by Section 7.04. In the event that any
additional shares of stock shall be issued by any Restricted Subsidiary, the
respective holder of such shares of stock shall forthwith deliver to the
Administrative Agent pursuant to the Pledge Agreement (but subject to the
condition set forth in Section 6.10(a)(i) if such Subsidiary is a Foreign
Subsidiary) the certificates evidencing such shares of stock, accompanied by
undated stock powers executed in blank and to take such other action as the
Administrative Agent shall request to perfect the security interest created
therein pursuant to the Pledge Agreement.

(c) Further Assurances. The Company will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement.

Without limiting the generality of the foregoing, the Company will, and will
cause each other Obligor to, take such action from time to time (including
filing appropriate Uniform Commercial Code financing statements and continuation
statements and executing and delivering such assignments, security agreements,
account control agreements and other instruments) as shall be reasonably
necessary (or, if reasonably requested by the Administrative Agent, desirable)
to create, in favor of the Administrative Agent for the benefit of the
Administrative Agent, the Issuing Lenders, the Lenders, the Secured Cash
Management Banks and the Secured Swap Providers, perfected security interests
and Liens in any property owned by it that is of the type included in the
definition of “Collateral” under the Pledge Agreement as collateral security for
its obligations hereunder; provided that any such security interest or Lien
shall be subject to the relevant requirements of the Security Documents.

SECTION 6.11.CERTAIN REIT MATTERS.

(a) The Borrower shall at all times conduct its affairs, and shall cause its
affiliates to conduct their affairs, in a manner so as to allow Holdings (or its
successor) to qualify as a REIT under all applicable laws, rules and regulations
until such time as the board of directors of Holdings (or its successor) deems
it in the best interests of the Holdings (or its successor) and its stockholders
for Holdings (or its successor) not to remain qualified as a REIT.

 

-74-



--------------------------------------------------------------------------------

SECTION 6.12.POST CLOSING COVENANT. The Company or the applicable Obligors shall
deliver to the Administrative Agent within the time periods set forth on
Schedule 6.12 those certificates, instruments and other documents set forth on
Schedule 6.12.

SECTION 6.13. MAINTENANCE OF RATINGS. As long as any Term B Loans remain
outstanding, the Company shall use commercially reasonable efforts to maintain a
corporate rating and a rating of the Term B Loan by each of S&P and Moody’s; it
being understood no minimum rating is required.

ARTICLE VII

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, each Obligor covenants and agrees with the Lenders
that:

SECTION 7.01.INDEBTEDNESS. The Company will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness under this Agreement;

(b) Indebtedness in respect of notes issued by the Company after the Third
Restatement Effective Date (and any Guarantees of Subsidiaries in respect of
such Indebtedness) so long as (i) no Default exists at the time of such issuance
or would result therefrom, (ii) such Indebtedness (and any Guarantees of
Subsidiaries in respect of such Indebtedness) is subordinated upon terms no less
favorable (from the standpoint of the holders of “Senior Indebtedness” under and
as defined in the Senior Subordinated Notes Indentures) than the terms of
subordination set forth in the Senior Subordinated Notes Indentures, (iii) no
installments of principal of such notes shall be payable (whether by sinking
fund payments, mandatory redemptions or repurchases or otherwise) earlier than
the date that is (A) twelve months after the Term A Loan Maturity Date and
Revolving Credit Termination Date and (B) 91 days after the latest maturity date
for any Loans (including the Term B Loans) outstanding at the time such notes
are issued, (iv) the covenants, events of default and mandatory prepayment
requirements (whether by sinking fund payments, mandatory redemptions or
repurchases or otherwise) of such Indebtedness are not materially more
restrictive than the corresponding provisions of the Senior Subordinated Notes
Indentures, (v) after giving effect to the issuance of such notes the Total Debt
Ratio as of the last day of the Company’s most recently ended fiscal quarter
would be less than 6.50 to 1.0, (vi) no Liens are created by the Company or any
Subsidiary to secure such Indebtedness and (vi) the Company furnishes to the
Administrative Agent on the date of such issuance a certificate of a Financial
Officer demonstrating in reasonable detail compliance with the foregoing
conditions;

(c) (A) Indebtedness in respect of Permitted First Lien Notes that are issued in
lieu of Incremental Term Loans and/or Revolving Commitment Increases pursuant to
an indenture or note purchase agreement or otherwise; provided that the Company
is in pro forma compliance with Section 7.09 (excluding the cash proceeds of the
Permitted First Lien Notes from cash for purposes of calculating the Secured
Debt Ratio) and (B) any refinancing, refunding, renewal or

 

-75-



--------------------------------------------------------------------------------

extension of any Indebtedness specified in subclause (A) of this
Section 7.01(c); provided that (x) the principal amount of any such Indebtedness
is not increased in excess of the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension (except
for any original issue discount thereon, accrued and unpaid interest and the
amount of fees, expenses and premium in connection with such refinancing), (y)
such refinancing, refunding, renewal or extension meets the requirements set
forth in the definition of Permitted First Lien Notes and (z) no Event of
Default would result as a consequence of such issuance of Permitted First Lien
Notes;

(d) Indebtedness existing on the Third Restatement Effective Date and set forth
in Schedule 4.13, or existing on the Third Restatement Effective Date and not
required by Section 4.13 to be included in such Schedule;

(e) any extension, renewal, refunding (it being understood that the term
“refunding” as used herein shall apply to any proceeds from Indebtedness
otherwise permitted to be incurred hereunder which are irrevocably deposited in
a segregated account for the purpose of retiring any Indebtedness covered by
this paragraph (e)) or replacement of any Senior Unsecured Indebtedness or
Subordinated Indebtedness referred to in any of paragraphs (b), (d), (e) or
(j) of this Section 7.01, including any Guarantees of Subsidiaries in respect of
such Indebtedness so long as (x) in the case of all such Indebtedness, such
extension, renewal, refunding or replacement does not increase the principal
amount of such Indebtedness other than an increase in the principal amount of
such Indebtedness due to the payment of premiums, fees and costs associated with
any such extension, renewal, refunding or replacement and no Event of Default
would result as a consequence of such extension, renewal, refunding or
replacement, (y) in the case of any extension, renewal, refunding or replacement
of Subordinated Indebtedness, such Subordinated Indebtedness, as so extended,
renewed, refunded or replaced, would have been permitted to be issued on the
date of such extension, renewal, refunding or replacement under paragraph
(b) above and (z) in the case of any extension, renewal, refunding or
replacement of Senior Unsecured Indebtedness incurred under paragraph (j) below,
such Senior Unsecured Indebtedness, as so extended, renewed, refunded or
replaced, would have been permitted to be issued on the date of such extension,
renewal, refunding or replacement under paragraph (b) above or (j) below (except
that the requirements of clause (j)(v) shall not apply to any such extension,
renewal, refunding or replacement), as applicable;

(f) Indebtedness of the Company to any Restricted Subsidiary and of any
Restricted Subsidiary to the Company or any other Restricted Subsidiary;

(g) Guarantees permitted under Section 7.03;

(h) Indebtedness of the Company (and of Subsidiaries in respect of Guarantees
thereof) under Equity Hedging Arrangements, so long as the aggregate maximum
contingent or potential liability thereunder shall not on any date exceed
$12,000,000 minus the aggregate amount in fact paid by the Company under all
Equity Hedging Arrangements during the period commencing on the Third
Restatement Effective Date and ending on such date;

(i) additional Indebtedness of the Company or any Restricted Subsidiary
(determined on a consolidated basis without duplication in accordance with GAAP)
in an aggregate principal amount up to but not exceeding the greater of (x)
$250,000,000 and (y) 6% of Total Assets (measured at the time of incurrence) at
any one time outstanding;

 

-76-



--------------------------------------------------------------------------------

(j) Indebtedness in respect of notes issued by the Company after the Third
Restatement Effective Date so long as (i) no Default exists at the time of such
issuance or would result therefrom, (ii) no installments of principal of such
notes shall be payable (whether by sinking fund payments, mandatory redemptions
or repurchases or otherwise) earlier than the date that is (A) twelve months
after the Term A Loan Maturity Date and Revolving Credit Termination Date and
(B) 91 days after the latest maturity date for allany Loans (including the Term
B Loans) outstanding at the time such notes are issued (without giving effect to
the last paragraph of Section 2.08(c)), (iii) the covenants, events of default
and mandatory prepayment requirements (whether by sinking fund payments,
mandatory redemptions or repurchases or otherwise) of such Indebtedness are not
materially more restrictive than the corresponding provisions of the Senior
Notes Indenture, (iv) after giving effect to the issuance of such notes, the
Senior Debt Ratio as of the Company’s most recently ended fiscal quarter would
be less than 4.50 to 1.00, (v) no Liens are created by the Company or any
Subsidiary to secure such Indebtedness and (vi) the Company furnishes to the
Administrative Agent on the date of such issuance a certificate of a Financial
Officer demonstrating in reasonable detail compliance with the foregoing
conditions; and

(k) Indebtedness in respect of capitalized leases and purchase money debt in an
aggregate principal amount outstanding up to but not exceeding the greater of
(x) $400,000,000 and (y) 10% of Total Assets (measured at the time of
incurrence).

Notwithstanding the foregoing, on the date of any incurrence of Indebtedness
permitted hereunder, the Company shall be permitted to divide and/or classify
such incurrence of Indebtedness among the baskets specified under this
Section 7.01 and/ or incurrence tests described under this Section 7.01 and to
subsequently reclassify all or a portion of such Indebtedness in any manner that
would be in compliance with this Agreement if such Indebtedness would have been
incurred at the time of such reclassification.

SECTION 7.02.LIENS. The Company will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any Property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens created under the Security Documents;

(b) any Lien on any property or asset of the Company or any Restricted
Subsidiary existing on the Third Restatement Effective Date and set forth in
Schedule 7.02, provided that (i) such Lien shall not apply to any other property
or asset of the Company or any Restricted Subsidiary and (ii) such Lien shall
secure only those obligations which it secured on the Third Restatement
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c) inchoate Liens imposed by any Governmental Authority for ad valorem taxes,
assessments or charges not yet due or (in the case of property taxes and
assessments not exceeding $2,000,000 in the aggregate more than 90 days overdue)
or which are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the
Company or the affected Restricted Subsidiaries, as the case may be, in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens, and vendors’ Liens imposed by statute or common law not securing the
repayment of Indebtedness, arising in the ordinary course of business which are
not overdue for a period of more than 60 days or which are being contested in
good faith and by appropriate proceedings and Liens securing judgments
(including, without limitation, pre-judgment attachments) but only to the extent
for an amount and for a period not resulting in an Event of Default under
Section 8(j) hereof;

 

-77-



--------------------------------------------------------------------------------

(e) pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;

(f) deposits to secure the performance of bids, tenders, trade contracts (other
than for borrowed money), leases (other than capital leases), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights of way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of Property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not, in the aggregate, materially detract from the value
of the Property of the Company and its Restricted Subsidiaries or interfere with
the ordinary conduct of the business of the Company or any of its Restricted
Subsidiaries;

(h) additional Liens upon real and/or personal Property created after the Third
Restatement Effective Date, provided that the aggregate amount of obligations
secured thereby shall not exceed $40,000,000;

(i) Liens consisting of bankers’ liens and rights of setoff, in each case,
arising by operation of law, and Liens on documents presented in letters of
credit drawings;

(j) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Restricted Subsidiary, provided that (i) such Liens secure
Indebtedness permitted by Section 7.01(k), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such security interests shall not apply to
any other property or assets of the Company or any Restricted Subsidiary;

(k) Liens on the Collateral securing Indebtedness permitted pursuant to
Section 7.01(c), so long as at the time of the incurrence of such Indebtedness
the holders of such Indebtedness (or a representative thereof on behalf of such
holders) shall have entered into a First Lien Intercreditor Agreement with the
Administrative Agent agreeing that such Liens are subject to the terms thereof;
and

(l) Liens on any property or assets securing Indebtedness permitted pursuant to
Section 7.01(f).

Notwithstanding the foregoing, the Company will not permit the Company’s
headquarters building listed in Section 10.01(a)(i) to be subject to any Liens
to secure Indebtedness for money borrowed other than Indebtedness described in
Section 7.01(i).

SECTION 7.03.CONTINGENT LIABILITIES. The Company will not, and will not permit
any Restricted Subsidiary to, Guarantee the Indebtedness or other obligations of
any Person, or Guarantee the payment of dividends or other distributions upon
the stock of, or the earnings of, any Person, except:

(a) endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

 

-78-



--------------------------------------------------------------------------------

(b) Guarantees by the Company of Indebtedness or other obligations of any
Subsidiary and by any Restricted Subsidiary of Indebtedness or other obligations
of the Company or any other Subsidiary, provided that, during any period when
the Total Debt Ratio is greater than 5.00 to 1.00, the aggregate amount of such
Guarantees by the Company and its Restricted Subsidiaries of obligations of
Unrestricted Subsidiaries shall be subject to the limitations set forth in
Section 7.05(a)(i) upon Investments represented by such Guarantees;

(c) Guarantees by the Company and any Restricted Subsidiary of Indebtedness or
other obligations of Holdings permitted pursuant to the Holdings Guaranty and
Pledge Agreement; provided that (i) the aggregate principal amount of Guarantees
under this Section 7.03(c) (other than Guarantees constituting Surety Bond
Obligations) shall not exceed $80,000,000 at any time and (ii) such Indebtedness
or other obligation of Holdings guaranteed pursuant to this clause
(iii) consists either of (x) purchase money indebtedness for the purchase or
leasing of equipment used or to be used by the Company and its Restricted
Subsidiaries or (y) obligations of Holdings in respect of surety bonds issued to
support the business or operations of the Company and its Restricted
Subsidiaries;

(d) Guarantees in effect on the Third Restatement Effective Date which are
disclosed in Schedule 7.03, any replacements thereof in amounts not exceeding
such Guarantees and any additions thereto, provided the additions thereto do not
exceed $15,000,000 outstanding in the aggregate;

(e) Surety Bond Obligations incurred in the ordinary course of business;

(f) all transactions with or for the benefit of Affiliates that are expressly
permitted under the proviso in Section 7.07;

(g) obligations in respect of Letters of Credit; and

(h) Guarantees of Indebtedness permitted under Section 7.01.

SECTION 7.04.FUNDAMENTAL CHANGES. The Company will not, nor will it permit any
of its Restricted Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). The Company will not, nor will it permit
any of its Restricted Subsidiaries to, acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person except for
purchases of inventory and other property to be sold or used in the ordinary
course of business, Investments permitted under Section 7.05 and Capital
Expenditures. The Company will not, nor will it permit any of its Restricted
Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its business or property,
whether now owned or hereafter acquired (including, without limitation,
receivables and leasehold interests, but excluding (x) obsolete or worn out
property, tools or equipment, or other assets, in each case, no longer used or
useful in its business and (y) any inventory or other property sold or disposed
of in the ordinary course of business and on ordinary business terms).

 

-79-



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 7.04:

(a) any Restricted Subsidiary may be merged or consolidated with or into the
Company or any other Restricted Subsidiary; provided that (i) if any such
transaction shall be between a Restricted Subsidiary and a Wholly Owned
Restricted Subsidiary of the Company, a Wholly Owned Restricted Subsidiary shall
be the continuing or surviving corporation and (ii) if any such transaction
shall be between the Company and a Restricted Subsidiary, the Company shall be
the continuing or surviving corporation;

(b) any Restricted Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its property (upon voluntary liquidation or otherwise) to the
Company or any Wholly Owned Restricted Subsidiary of the Company;

(c) the capital stock of any Restricted Subsidiary may be sold, transferred or
otherwise disposed of to the Company or any Wholly Owned Restricted Subsidiary
of the Company;

(d) the Company or any of its Restricted Subsidiaries may sell assets
(including, without limitation, capital stock issued by any of their respective
Subsidiaries) for fair market value provided that (i) the aggregate amount of
Disposition Investments and other non-cash proceeds (valued at the fair market
value thereof determined in good faith by the Board of Directors of the Company)
received by the seller in the sale of any asset shall not exceed 25% of the
total sales price for such asset (including (A) the amount of liabilities, if
any, assumed as a portion of the sales price and (B) the amount of any repayment
by the seller of the principal of Indebtedness to the extent that (X) such
Indebtedness is secured by a Lien on such asset and (Y) the seller is required
by the transferee of (or holder of a Lien on) such assets to repay such
principal as a condition to the purchase of such asset) and (ii) no more than
10% of EBITDA for any fiscal year of the Company shall be attributable to all
such assets so sold in the following fiscal year of the Company;

(e) the Company or any Restricted Subsidiary of the Company may acquire any
business, and the related assets, of any other Person including of an
Unrestricted Subsidiary (whether by way of purchase of assets or stock, by
merger or consolidation or otherwise), so long as:

(i) such Acquisition (if by purchase of assets, merger or consolidation) shall
be effected in such manner so that the acquired business, and the related
assets, are owned either by the Company or a Restricted Subsidiary of the
Company and, if effected by merger or consolidation involving the Company, the
Company shall be the continuing or surviving entity and, if effected by merger
or consolidation involving a Wholly Owned Restricted Subsidiary of the Company,
such Wholly Owned Restricted Subsidiary shall be the continuing or surviving
entity;

(ii) such Acquisition (if by purchase of stock) shall be effected in such manner
so that the acquired entity becomes a Restricted Subsidiary of the Company;

(iii) after giving effect to such Acquisition the Company shall be in compliance
with Section 7.09 (the determination of such compliance to be calculated on a
pro forma basis, as at the end of and for the period of four fiscal quarters
most recently ended prior to the date of such Acquisition for which financial
statements of the Company and its Restricted Subsidiaries are available, under
the assumption that such Acquisition shall have occurred, and any Indebtedness
in connection therewith shall have been incurred, at the beginning of the
applicable period, and under the assumption that interest for such period had
been equal to the actual weighted average interest rate in effect for the Loans
hereunder on the date of such Acquisition) and, in the event that the aggregate
amount of expenditures in respect of such Acquisition shall exceed $100,000,000,
the Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer showing calculations in reasonable detail to demonstrate
compliance with this subclause (iii); and

 

-80-



--------------------------------------------------------------------------------

(iv) immediately prior to such Acquisition and after giving effect thereto, no
Default shall have occurred and be continuing;

(f) the Company and its Restricted Subsidiaries may dispose of any one or more
outdoor properties in exchange for one or more other outdoor properties
(including logo signage businesses), so long as the percentage of the aggregate
EBITDA attributable to the properties so disposed of during any single fiscal
year does not exceed 10% of the aggregate EBITDA of the Company and its
Restricted Subsidiaries for the most recently-ended fiscal year (such EBITDA to
be determined for these purposes without giving effect to the last paragraph of
the definition of such term in Section 1.01); and

(g) any sale, assignment, transfer or other disposition of property by the
Company or any Restricted Subsidiary that would be permitted as an Investment
pursuant to Section 7.05(a) shall be permitted under this Section 7.04.

SECTION 7.05.INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS; SWAP
AGREEMENTS.

(a) Investments, Etc. The Company will not, and will not permit any of its
Restricted Subsidiaries to, make or permit to remain outstanding any Investment,
except:

(i) Investments by the Company and its Restricted Subsidiaries in Subsidiaries
and joint ventures and by any Restricted Subsidiary in the Company (including
Guarantees by the Company of Indebtedness of any Subsidiary and by any
Restricted Subsidiary of Indebtedness of the Company or any other Subsidiary),
provided that the aggregate amount of any such Investments (including
Guarantees) by the Company and its Restricted Subsidiaries in Unrestricted
Subsidiaries and joint ventures after the Third Restatement Effective Date (net
of returns on such Investments after the Third Restatement Effective Date) shall
not exceed the greater of (x) $200,000,000 and (y) 5% of Total Assets (measured
at the time of the applicable Investment) and no such Investment may be made at
any time that a Default exists or if a Default would result therefrom;

(ii) Permitted Investments;

(iii) operating deposit accounts with banks;

(iv) Disposition Investments received in connection with any Disposition
permitted under Section 7.04(d) or any Disposition to which the Lenders shall
have consented in accordance with Section 10.02;

(v) Investments consisting of (x) loans made by the Company to any Special
Acquisition Subsidiary, so long as (A) such loan is made to such Special
Acquisition Subsidiary to enable the repayment of Indebtedness assumed in
connection with the acquisition referred to in the definition of “Special
Acquisition Subsidiary”, (B) no such loan shall be outstanding for a period of
more than five Business Days unless, prior to the expiration of such period,
such Special Acquisition Subsidiary shall have been contributed to the Company
or a Restricted Subsidiary and become a Wholly Owned Subsidiary of the Company
and (C) the aggregate principal amount of all such loans outstanding at any one
time to all Special Acquisition Subsidiaries shall not exceed $100,000,000 and
(y) other Investments in Affiliates not exceeding $50,000,000 at any one time
outstanding;

 

-81-



--------------------------------------------------------------------------------

(vi) Investments in Affiliates described in, and permitted by, Section 7.07
(other than clause (iii) of the proviso to Section 7.07);

(vii) any purchase by the Company of securities in respect of Restricted
Indebtedness to the extent such purchase is permitted by Section 7.11, so long
as the same are delivered for cancellation to the respective trustee within 3
Business Days of such purchase);

(viii) Investments consisting of Guarantees permitted under Section 7.03;

(ix) additional Investments in Persons that are not Affiliates up to but not
exceeding the greater of (x) $200,000,000 and (y) 5% of Total Assets (measured
at the time of the applicable Investment) in the aggregate at any one time
outstanding, provided that no such Investment may be made at any time that a
Default exists or if a Default would result therefrom; and

(x) Investments from the Cumulative Credit, so long as no Default has occurred
or is continuing and after giving effect thereto the Company would be in
compliance on a pro forma basis with Section 7.09 and the Total Debt Ratio would
be less than 6.50 to 1.0.

(b) Swap Agreements. The Company will not, and will not permit any of its
Restricted Subsidiaries to, enter into any Swap Agreement, other than Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Restricted Subsidiary is exposed in the
conduct of its business or the management of its liabilities.

SECTION 7.06.RESTRICTED PAYMENTS. The Company will not, nor will it permit any
of its Restricted Subsidiaries to, declare or make any Restricted Payment at any
time; other than: (a) Restricted Payments may be made to Holdings in order to
allow Holdings to pay dividends on its Series AA Preferred Stock in any single
fiscal year in an aggregate amount up to $500,000 (and such dividend payments
may be prefunded in an aggregate amount up to $2,000,000), so long as no Default
(other than a Default under clause (c) or (d) of Article VIII) shall have
occurred and be continuing; (b) Restricted Payments consisting of the retirement
of employee stock options and other Equity Rights upon the death, retirement or
termination of employment of officers and employees in an aggregate amount in
any fiscal year not exceeding $3,000,000, so long as at the time thereof and
after giving effect thereto, no Default shall have occurred and be continuing;
(c) the entering into by the Company of Equity Hedging Arrangements, so long as
the aggregate maximum contingent or potential liability thereunder shall not on
any date exceed $12,000,000 minus the aggregate amount in fact paid by the
Company under all Equity Hedging Arrangements during the period commencing on
the Third Restatement Effective Date and ending on such date; (d) Restricted
Payments by the Company to enable Holdings to make payments in respect of
Qualified Holdings Obligations; (e) so long as no Default has occurred or is
continuing and if after giving effect thereto the Company would be in compliance
with Section 7.09 and the Total Debt Ratio would be less than 6.50 to 1.0,
Restricted Payments by the Company from the Cumulative Credit, (f) with respect
to any taxable year for which Holdings (or its successor) is not intended to be
treated as a REIT and so long as Holdings (or its direct or indirect parent) is
the common parent of a consolidated, combined, unitary, affiliated or similar
group (“Tax Group”) of which the Borrower or any of its Subsidiaries is a
member, Restricted Payments may be made to Holdings to pay the portion of the
tax liability of such Tax Group that is attributable to the Borrower and/or its
Subsidiaries (as applicable), to the extent the tax liability does not exceed
the amount of such taxes that would have been payable by the Borrower and/or its
applicable Subsidiaries on a stand-alone basis, reduced by any such payments
paid or to be paid directly by the Borrower or its Subsidiaries, provided that
to the extent any such Restricted Payment is

 

-82-



--------------------------------------------------------------------------------

attributable to a Unrestricted Subsidiary, the payment shall be limited to the
actual tax payment made by such Unrestricted Subsidiary to the Borrower or any
of its Restricted Subsidiaries; and (g) with respect to any taxable year for
which Holdings (or its successor) is intended to be treated as a REIT,
notwithstanding any other limitation hereunder (except as set forth in the
following sentence), Restricted Payments in an aggregate amount equal to (i) the
taxable income of Holdings as determined for purposes of Section 857 of the Code
(but without regard for any deduction for dividends paid) and (ii) any
additional amounts as may be necessary for Holdings to (A) qualify and remain
qualified for taxation as a REIT, such as the minimum amount required to be
distributed by Holdings to its shareholders to satisfy the requirement in
Section 857(a)(2)(B) of the Code that Holdings distribute all of its accumulated
earnings and profits accumulated in any non-REIT taxable years and (B) avoid
entity level income Tax under Section 857 of the Code or excise Tax under
Section 4981 of the Code. Notwithstanding the foregoing, no Restricted Payment
shall be permitted under the foregoing clause (g) if (x) any Event of Default
under clause (a) of Article VIII shall have occurred and be continuing based on
the failure of any Borrower to pay any principal of, or interest on, any Loan or
any reimbursement obligation in respect of any LC Disbursement, or any fee or
other amount payable under this Agreement, when and as the same shall become due
and payable and, in the case of payments of any interest, reimbursement
obligations or fees, such failure continues unremedied for a period of five
(5) Business Days or (y) any Event of Default under clause (g) or (h) of Article
VIII shall have occurred and be continuing.

Nothing herein shall be deemed to prohibit the payment of any dividend or
distribution by any Subsidiary of the Company so long as such dividends or
distributions are declared and paid ratably to the shareholders, partners and
other equity holders of such Subsidiary.

SECTION 7.07.TRANSACTIONS WITH AFFILIATES. Except as expressly permitted by this
Agreement, the Company will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly (a) make any Investment in an Affiliate;
(b) transfer, sell, lease, assign or otherwise dispose of any property to an
Affiliate unless such transaction is effected in the ordinary course of business
and the fair market value of such property transferred, sold, leased, assigned
or otherwise disposed of in any transaction or series of related transactions is
less than or equal to $5,000,000 per fiscal year; (c) merge into or consolidate
with an Affiliate, or purchase or acquire property from an Affiliate unless such
purchase or acquisition is effected in the ordinary course of business, the fair
market value of such property purchased or acquired in any transaction or series
of related transactions is less than or equal to $5,000,000 per fiscal year and
the consideration paid in connection therewith does not exceed fair market
value; or (d) enter into any other transaction directly or indirectly with or
for the benefit of an Affiliate (including, without limitation, guarantees and
assumptions of obligations of an Affiliate) unless such transaction is effected
in the ordinary course of business, the goods, services, obligations or other
consideration that is the subject of such transaction has a fair market value
(or other appropriate value determined by reference to similar transactions
conducted on an arms’ length basis) less than or equal to $5,000,000 per fiscal
year and the consideration received (or paid) by the Company or the relevant
Restricted Subsidiary, as the case may be, is not less than (if received) or
more than (if paid) the consideration that would be received or paid, as the
case may be, in a comparable transaction effected on an arms’ length basis with
a Person that is not an Affiliate; provided that:

(i) any Affiliate who is an individual may serve as a director, officer,
employee or consultant of the Company or any of its Restricted Subsidiaries and
receive reasonable compensation for his or her services in such capacity;

(ii) the Company and its Restricted Subsidiaries may engage in and continue the
transactions with or for the benefit of Affiliates which are described in
Schedule 7.07;

 

-83-



--------------------------------------------------------------------------------

(iii) the Company and its Restricted Subsidiaries may make Acquisitions of
Affiliates so long as (x) the consideration paid in connection therewith does
not exceed fair market value, as determined by the disinterested members of the
board of directors of the Company, (y) in the case of Acquisitions involving
consideration valued in excess of $1,000,000, the Company or Restricted
Subsidiary, as the case may be, shall have delivered a certificate of an
independent appraiser to such effect and (z) the aggregate amount of
consideration for all such Acquisitions after the Third Restatement Effective
Date, together with the aggregate amount of other Investments in Affiliates
permitted under Section 7.05(a)(v)(y), does not exceed $50,000,000;

(iv) the Company and its Restricted Subsidiaries may enter into and be obligated
with respect to site leases (and renewals and extensions thereof) entered into
in the ordinary course of business, so long as the Affiliates benefiting from
such site leases pay (or reimburse the Company or the Restricted Subsidiaries
for) their fair share of the expenses thereunder and such site leases are
otherwise no less favorable to the Company and its Restricted Subsidiaries than
a comparable transaction effected on an arms’ length basis with a Person that is
not an Affiliate; and

(v) the Company and its Restricted Subsidiaries may enter into and continue
agreements to provide management services to Affiliates, warehouse leases and
contracts for the sale of outdoor advertising services, in the form customarily
entered into, and Surety Bond and insurance programs, in each case referred to
in this clause (v) in the ordinary course of business and in which Affiliates
are co-obligors and co-beneficiaries, provided that all such Affiliates agree to
reimburse the Company and each Restricted Subsidiary for their fair share of
rent, premiums, deposits and other payments required to be made under any such
agreement or program.

SECTION 7.08.RESTRICTIVE AGREEMENTS. The Company will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Company or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Company or any other Restricted Subsidiary or
to Guarantee Indebtedness of the Company or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions imposed by the Senior Subordinated Notes Indentures,
any New Senior Subordinated Notes Indenture, any New Senior Notes Indenture or
the Senior Notes Indenture (or any indenture governing Permitted First Lien
Notes or any applicable governing agreement for any Refunding Indebtedness),
(iii) the foregoing shall not apply to restrictions and conditions existing on
the Third Restatement Effective Date identified on Schedule 7.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iv) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, (v) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

SECTION 7.09.CERTAIN FINANCIAL COVENANTS. The Company will not permit the
Secured Debt Ratio to exceed 3.003.50 to 1.00.

 

-84-



--------------------------------------------------------------------------------

SECTION 7.10.LINES OF BUSINESS. Neither the Company nor any of its Subsidiaries
shall engage to any substantial extent in any line or lines of business activity
which would cause earnings from outdoor advertising, out of home media, logo
signage and other activities reasonably ancillary thereto to constitute less
than 60% of EBITDA for any period.

SECTION 7.11.REPAYMENTS OF CERTAIN INDEBTEDNESS. Except as set forth in
Section 7.01(c) and Section 7.01(e), the Company will not, nor will it permit
any of its Restricted Subsidiaries to, purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or other acquisition of,
or make any voluntary payment or prepayment of the principal of or interest on,
or any other amount owing in respect of, any Subordinated Indebtedness, any
Senior Notes, any Indebtedness issued under Section 7.01(j), any Senior
Unsecured Indebtedness or any Refunding Indebtedness in respect of the foregoing
(herein, “Restricted Indebtedness”), except for (i) regularly scheduled payments
or prepayments of principal and interest in respect thereof required pursuant to
the instruments evidencing such Restricted Indebtedness, (ii) payments or
prepayments made from the proceeds of Refunding Indebtedness so long as
(x) notice of redemption, payment or prepayment of the Indebtedness to be paid
shall have been given to the holders thereof or shall be given substantially
contemporaneously with the incurrence of such Refunding Indebtedness and (y) the
proceeds of such Refunding Indebtedness shall have been deposited into escrow
with irrevocable instructions to the escrow agent to apply such proceeds to the
redemption of, or repurchase of, such Indebtedness to be paid, (iii) additional
payments or prepayments applied to the redemption (or repurchase and immediate
cancellation) of Restricted Indebtedness, so long as at the time thereof and
after giving effect thereto, (x) no Default shall have occurred and be
continuing and (y) the Senior Debt Ratio would be less than 4.50 to 1.

SECTION 7.12.MODIFICATIONS OF CERTAIN DOCUMENTS. The Company will not, and will
not permit any of its Restricted Subsidiaries to, consent to any amendment or
waiver of any of the documents or agreements evidencing or governing any Senior
Subordinated Notes, any Senior Notes or, after the issuance thereof in
accordance with the requirements of Section 7.01(b) or (c), as applicable, any
Refunding Indebtedness in a manner that is adverse in any material respect to
the Lenders. Without limiting the generality of the foregoing, except for
Guarantees by Restricted Subsidiaries of the Company required by the Senior
Subordinated Notes Indentures, any New Senior Subordinated Notes Indenture, any
New Senior Notes Indenture or the Senior Notes Indentures, as the case may be,
the Company will not permit any Restricted Subsidiary to Guarantee any other
Subordinated Indebtedness without the prior consent of the Required Lenders.

ARTICLE VIII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of, or interest on, any Loan or
any reimbursement obligation in respect of any LC Disbursement, or any fee or
other amount payable under this Agreement, when and as the same shall become due
and payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;

(b) any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with this Agreement, any of the other Loan
Documents or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any of the other Loan Documents or any amendment
or modification hereof or thereof shall prove to have been incorrect when made
or deemed made in any material respect;

 

-85-



--------------------------------------------------------------------------------

(c) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02, 6.03 (with respect to the Company’s
existence), 6.09 or 6.10 or in Article VII (other than Section 7.07 or 7.10); or
Holdings shall fail to observe or perform any covenant set forth in Article V of
the Holdings Guaranty and Pledge Agreement;

(d) any Borrower or any of its Subsidiaries shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (c) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent (given at the request of any Lender) to
the Company;

(e) Holdings, the Company or any of its Restricted Subsidiaries shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable;

(f) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any of its Restricted Subsidiaries or the debts of any
of them, or of a substantial part of the assets of any of them, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
of its Restricted Subsidiaries or for a substantial part of the assets of any of
them, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h) the Company or any of its Restricted Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any of its Restricted
Subsidiaries or for a substantial part of the assets of any of them, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing;

(i) the Company or any of its Restricted Subsidiaries shall become unable, admit
its inability in writing or fail generally to pay its debts as they become due;

 

-86-



--------------------------------------------------------------------------------

(j) a final judgment or judgments for the payment of money in excess of
$100,000,000 in the aggregate for the Company and its Restricted Subsidiaries
(not covered by insurance) shall be rendered by one or more courts,
administrative tribunals or other bodies having jurisdiction against the Company
or any of its Restricted Subsidiaries and the same shall not be discharged (or
provision shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within 60 days from the date of entry thereof and the
Company or the relevant Restricted Subsidiary shall not, within said period of
60 days, or such longer period during which execution of the same shall have
been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal;

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(l) a reasonable basis shall exist for the assertion against the Company or any
of its Subsidiaries of (or there shall have been asserted against the Company or
any of its Subsidiaries) claims or liabilities, whether accrued, absolute or
contingent, based on or arising from the generation, storage, transport,
handling or disposal of Hazardous Materials by the Company or any of its
Subsidiaries or Affiliates, or any predecessor in interest of the Company or any
of its Subsidiaries or Affiliates, or relating to any site or facility owned,
operated or leased by the Company or any of its Subsidiaries or Affiliates,
which claims or liabilities (insofar as they are payable by the Company or any
of its Subsidiaries but after deducting any portion thereof which is reasonably
expected to be paid by other creditworthy Persons jointly and severally liable
therefor), in the judgment of the Required Lenders are reasonably likely to be
determined adversely to the Company or any of its Subsidiaries, and the amount
thereof is, singly or in the aggregate, reasonably likely to have a Material
Adverse Effect;

(m) any of the following events shall occur and be continuing:

(i) the Company shall cease to be a Wholly Owned Subsidiary of Holdings;

(ii) the capital stock of Holdings owned directly or indirectly by Charles W.
Lamar, III or Kevin P. Reilly, Sr., either of their wives, children, children’s
spouses, grandchildren, trusts of which either of them, their wives, children,
children’s spouses and grandchildren are the sole beneficiaries and for which
one or more of such individuals are the sole trustee(s) and any Qualified Reilly
Partnership shall (on a fully diluted basis after giving effect to the exercise
of any outstanding rights or options to acquire capital stock of the Company)
cease to constitute at least such percentage of the aggregate voting stock of
Holdings as is sufficient at all times to elect a majority of the Board of
Directors of Holdings;

(iii) any Person or group (within the meaning of the Exchange Act and the rules
of the Securities and Exchange Commission thereunder as in effect on the Third
Restatement Effective Date), other than Charles W. Lamar, III or Kevin P.
Reilly, Sr. and any of the other permitted holders referred to in clause
(ii) above, shall acquire or own, directly or indirectly, beneficially or of
record, shares representing more than 20% of the ordinary voting power
represented by the issued and outstanding voting capital stock of Holdings, or
(y) acquire direct or indirect Control of Holdings;

 

-87-



--------------------------------------------------------------------------------

(iv) a majority of the seats (other than vacant seats) on the board of directors
of Holdings shall be occupied by Persons who were neither (x) nominated by the
board of directors of Holdings nor (y) appointed by directors so nominated; or

(v) the occurrence of any “Change of Control” under and as defined in any Senior
Subordinated Notes Indenture, any New Senior Subordinated Notes Indenture, any
New Senior Notes Indenture or any Senior Notes Indenture (or any indenture
governing Permitted First Lien Notes or any similar provision in the applicable
governing agreement for any Refunding Indebtedness);

(n) any of the following shall occur: (i) the Liens created by any Security
Document shall at any time (other than by reason of the Administrative Agent
relinquishing possession of certificates evidencing shares of stock of
Subsidiaries pledged thereunder) cease to constitute valid and perfected Liens
on the Collateral (as defined therein) intended to be covered thereby;
(ii) except for expiration in accordance with its terms, any Security Document
shall for whatever reason be terminated or shall cease to be in full force and
effect; or (iii) the enforceability of any Security Document shall be contested
by any Credit Party party thereto; or

(o) Holdings or any Obligor shall assert that its obligations hereunder or under
the Security Documents shall be invalid or unenforceable;

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of each Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower;
and in case of any event with respect to any Borrower described in clause (g) or
(h) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of each Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower.

ARTICLE IX

THE ADMINISTRATIVE AGENT

(a) Each of the Lenders and each of the Issuing Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

(b) The Administrative Agent shall have the same rights and powers in its
capacity as a Lender hereunder as any other Lender and may exercise the same as
though the Administrative Agent were not the Administrative Agent, and the
Administrative Agent and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with any Credit Party or any
Subsidiary or other Affiliate of any thereof as if it were not the
Administrative Agent hereunder.

 

-88-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall not have any duties or obligations except
those expressly set forth in this Agreement and the other Loan Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by this Agreement and the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders, and (c) except as expressly set forth herein and in the other
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
any Credit Party or any of their respective Subsidiaries that is communicated to
or obtained by the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders or,
if provided herein, with the consent or at the request of any other specified
number of Lenders, or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall not be deemed to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or the other Loan Documents, (ii) the contents of any certificate,
report or other document delivered hereunder or under any of the other Loan
Documents or in connection herewith of therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or in any other Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, the other Loan Documents or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

(d) The Administrative Agent shall not, except to the extent expressly
instructed by the Required Lenders with respect to collateral security under the
Security Documents, be required to initiate or conduct any litigation or
collection proceedings hereunder or under any other Loan Document.

(e) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for a Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

(f) The Administrative Agent may perform any and all of its duties, and exercise
its rights and powers, by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through its
Related Parties. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to its activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

-89-



--------------------------------------------------------------------------------

(g) Subject to the appointment and acceptance of a successor Administrative
Agent, as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Lenders and the Company. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Company, to appoint a successor Administrative Agent. If no successor
shall have been so appointed and shall have accepted such appointment within 30
days after such retiring Administrative Agent gives notice of its resignation,
then such retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Lenders, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent, by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Company to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After an Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

(h) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, any Issuing Lender or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Lender or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement and the other Loan Documents, any related agreement or any
document furnished hereunder or thereunder.

(i) The Administrative Agent shall not be responsible for monitoring the
existence or performance of any Secured Cash Management Agreement or Secured
Swap Agreement.

(j) No Person named as a Co-Syndication Agent, Co-Documentation Agent, Joint
Lead Arranger or Joint Bookrunner in this Agreement shall have any rights (other
than pursuant to Section 10.03(b)) or obligations under this Agreement or any
other Loan Document in its capacity as such.

(k) To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equal to any applicable
withholding tax. If the IRS or any Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold tax from any amount paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrowers and without limiting or expanding the obligation of the Borrowers to
do so) for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including any penalties, additions to tax or interest
thereto, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such tax was correctly or legally imposed
or asserted by the relevant Government Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Article IX. The agreements in
this Article IX shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement. Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. For purposes of this
paragraph (k), the term “Lender” includes any Issuing Lender.

 

-90-



--------------------------------------------------------------------------------

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, (I) unless sub-clause (i) in the immediately preceding clause
(l) is true with respect to a Lender or (II) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Credit Party, that:

(i) none of the Administrative Agent, or any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

 

-91-



--------------------------------------------------------------------------------

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c) The Administrative Agent, and each Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X

MISCELLANEOUS

SECTION 10.01.NOTICES.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it at: 5321 Corporate Boulevard, Baton Rouge,
Louisiana, 70808, Attention of Keith Istre (Telecopy No. (225) 923-0658);

 

-92-



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, Floor 03 Newark, DE,
19713-2107, United States, Attention of Dimple Patel (Telecopy No.
(302)-634-3301, with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue,
24th Floor, New York, New York 10179, Attention of Nicolas Gitron-Breer
(Telecopy No. (212) 270-5631); and

(iii) if to any Lender (including any Issuing Lender), to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications (including
email and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Changes to Notice Information. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt if received during the recipient’s normal
business hours, or, to the extent received after the recipient’s normal business
hours, on the next Business Day.

SECTION 10.02.WAIVERS; AMENDMENTS.

(a) Waivers. No failure or delay by the Administrative Agent, any Issuing Lender
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Lenders and the Lenders hereunder are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Credit Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 10.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Lender may have had notice or knowledge of such Default at the time.

(b) Amendments. Except as provided in Section 2.01(c) with respect to
Incremental Term Loans and Revolving Commitment Increases and as provided in
Section 2.19 with respect to any Extension, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Company and the Required
Lenders or by the Company and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall:

(i) increase the Commitment of any Lender without the consent of such Lender;

 

-93-



--------------------------------------------------------------------------------

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
consent of each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration or reduction of any Commitment, without the consent
of each Lender affected thereby, provided that, with respect to postponing the
payment of the principal amount of any Loan, each Term Lender of the applicable
Class shall be offered the opportunity to extend the payment of the principal
amount with respect to such Term Lender’s Term Loans and each Revolving Credit
Lender of the applicable Class shall be offered the opportunity to extend the
payment of the principal amount with respect to such Revolving Credit Lender’s
Revolving Credit Loans, as applicable, in accordance with Section 2.19;

(iv) change Section 2.16(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or prepayments required thereby, without in each case
the consent of each Lender adversely affected thereby;

(v) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder shall be applied between or among the Lenders or Classes
of Loans without the consent of the Required Lenders of each Class affected
thereby;

(vi) change any of the provisions of this Section 10.02 or the percentage in the
definition of “Required Lenders” without the consent of each Lender;

(vii) except in connection with a transaction permitted under Section 7.04,
release all or substantially all of the value of the Guarantees provided by the
Subsidiary Guarantors hereunder without the consent of each Lender; or

(viii) except in connection with a transaction otherwise expressly permitted by
this Agreement, release all or substantially all of the Collateral from the
Liens of the Security Documents without the consent of each Lender;

provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Lender hereunder
without the prior consent of the Administrative Agent or such Issuing Lender, as
the case may be.

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Company to satisfy a
condition precedent to the making of Revolving Credit Loans shall be effective
against the Revolving Credit Lenders unless the Required Revolving Credit
Lenders shall have concurred with such waiver or modification.

Notwithstanding the foregoing, this Agreement may be amended with the written
consent of the Administrative Agent, the LoanCredit Parties and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing or modification of all outstanding Term Loans of any Class
(“Replaced Term Loans”) with a replacement term loan facility hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, (b) no Class of Term Loans of the Company shall be
refinanced with any Replacement Term Loans of a Subsidiary Borrower, (c) the

 

-94-



--------------------------------------------------------------------------------

Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Replaced Term Loans
at the time of such refinancing and (d) all other terms applicable to such
Replacement Term Loans (other than interest rates and fees) shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Replaced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Loan Parties and the
Lenders providing the relevant Replacement Revolving Credit Commitments (as
defined below) to permit the replacement or modification of all outstanding
Revolving Credit Commitments (“Replaced Revolving Credit Commitments”) or any
previously established Class of Replacement Revolving Credit Commitments with a
replacement revolving credit facility hereunder (“Replacement Revolving Credit
Commitments”), provided that (a) the aggregate amount of such Replacement
Revolving Credit Commitments shall not exceed the aggregate amount of such
Replaced Revolving Credit Commitments, (b) such Replacement Revolving Credit
Commitments shall not have a scheduled termination prior to the scheduled
termination of the Replaced Revolving Credit Commitments and (c) all other terms
applicable to such Replacement Revolving Credit Commitments (other than interest
rates and fees) shall be substantially identical to, or less favorable to the
Lenders providing such Replacement Revolving Credit Commitments than, those
applicable to such Replaced Revolving Credit Commitments, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans.

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “adversely affected” thereby, such
waiver, amendment or modification shall, upon consent of such Lender, become
effective as to such Lender whether or not it becomes effective as to any other
Lender, so long as the Required Lenders consent to such waiver, amendment or
modification as provided above.

(c) Non-Consenting Lenders. If, in connection with any proposed amendment,
modification, waiver or consent (a “Proposed Change”) requiring the consent of
all Lenders or all affected Lenders, the consent of the Required Lenders (and,
to the extent any Proposed Change requires the consent of Lenders of any
Class pursuant to clause (v) of paragraph (b) of this Section, the consent of
the Required Lenders of such Class) to such Proposed Change is obtained, but the
consent of other Lenders whose consent is required is not obtained, any Lender
whose consent is required but has not been obtained shall be deemed a
“Non-Consenting Lender” and shall be subject to replacement at the election of
the Borrowers pursuant to Section 2.17(b).

(d) Pledge Agreements. Neither the Pledge Agreement nor the Holdings Guaranty
and Pledge Agreement, nor any provision thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Credit Parties party thereto, and by the Administrative Agent with the
consent of the Required Lenders, provided that, without the prior consent of
each Lender, the Administrative Agent shall not (except as provided herein or in
the Pledge Agreement) release all or any substantial part of the collateral or
otherwise terminate all or any substantial part of the Liens under the Pledge
Agreement or the Holdings Guaranty and Pledge Agreement or the Guarantee under
the Holdings Guaranty and Pledge Agreement, agree to additional obligations
being secured by all or any substantial part of such collateral (unless the Lien
for such additional obligations shall be junior to the Lien in favor of the
other obligations secured by the Pledge Agreement or the Holdings Guaranty and
Pledge Agreement, in which event the Administrative Agent may consent to such
junior Lien provided

 

-95-



--------------------------------------------------------------------------------

that it obtains the consent of the Required Lenders thereto), alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Pledge Agreement or the Holdings Guaranty and Pledge Agreement with
respect to all or any substantial part of such collateral, except that no such
consent shall be required, and the Administrative Agent is hereby authorized,
(i) to release any Lien covering property that is the subject of either a
disposition of property permitted hereunder or a disposition to which the
Required Lenders have consented, and (ii) in the case of any equity interest in
(x) any Foreign Subsidiary owned directly by the Company or any Subsidiary
Guarantor, to release any Lien in favor of the Administrative Agent pursuant to
the Pledge Agreement to the extent covering more than 65% of the voting capital
stock of such Foreign Subsidiary (it being understood that the Administrative
Agent shall not be required to release any other capital stock of a Foreign
Subsidiary owned directly by the Company or any Subsidiary Guarantor), and (y )
any Foreign Subsidiary which is not owned directly by the Company or any
Subsidiary Guarantor, to release any lien in favor of the Administrative Agent
pursuant to the Pledge Agreement on any equity interests in such Foreign
Subsidiary. Nothing in this Section 10.02(d) shall be deemed to limit the
provisions of Section 10.12.

SECTION 10.03.EXPENSES; INDEMNITY; DAMAGE WAIVER.

(a) Expenses. The Obligors jointly and severally agree to pay, or reimburse the
Administrative Agent or Lenders for paying, (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel, in connection with the
syndication of the credit facilities provided for herein, the preparation of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out of pocket
expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Lender or any Lender, including the fees,
charges and disbursements of any counsel for such Administrative Agent, Issuing
Lender or Lender, in connection with the enforcement or protection of its rights
in connection with this Agreement and the other Loan Documents, including its
rights under this Section 10.03, or in connection with the Loans made or Letters
of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof; provided, that the Lenders and
the Issuing Lenders (but not the Administrative Agent) shall be limited to one
counsel together for the Lenders and the Issuing Lenders as a group so long as
any Lender or any Issuing Lender, as the case may be, has not, in good faith
(and based on advice of counsel for such Lender or such Issuing Lender, as the
case may be), reasonably determined that its interests conflict sufficiently
with those of the other Lenders to warrant the employment of separate counsel
for such Lender or such Issuing Lender, as the case may be, in which case such
Lender or such Issuing Lender shall be paid, or reimbursed for payment of, the
fees, charges and disbursements of such separate counsel, and (iv) all transfer,
stamp, documentary or other similar taxes, assessments or charges levied by any
governmental or revenue authority in respect of this Agreement or any of the
other Loan Documents or any other document referred to herein or therein and all
costs, expenses, taxes, assessments and other charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.

(b) Indemnification by Credit Parties. The Obligors jointly and severally agree
to indemnify the Administrative Agent, each Issuing Lender and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, the other Loan
Documents or any agreement or instrument contemplated hereby, the performance by
the parties hereto and thereto of their respective obligations hereunder or
thereunder or the consummation

 

-96-



--------------------------------------------------------------------------------

of the Transactions or any other transactions contemplated hereby or thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any of their subsidiaries, or any
Environmental Liability related in any way to any Credit Party or any of their
subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) Indemnification by Lenders. To the extent that the Obligors fail to pay any
amount required to be paid by them to the Administrative Agent under paragraph
(a) or (b) of this Section 10.03, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such. To the
extent that the Obligors fail to pay any amount required to be paid by them to
an Issuing Lender under paragraph (a) or (b) of this Section 10.03, each
Revolving Credit Lender severally agrees to pay to such Issuing Lender such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Issuing Lender in its capacity as such.

(d) Waiver of Indirect or Consequential Damages, Etc. To the extent permitted by
applicable law, none of the Obligors shall assert, and each Obligor hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, the other Loan Documents or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e) Payment upon Demand. All amounts due under this Section 10.03 shall be
payable promptly after written demand therefor.

SECTION 10.04.SUCCESSORS AND ASSIGNS.

(a) Successors Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of an Issuing Lender that
issues any Letter of Credit), except that (i) no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, express or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Lender that issues any Letter of Credit), Participants (to the extent provided
in paragraph (c) of this Section) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Lenders and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

-97-



--------------------------------------------------------------------------------

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent of:

(A) the Company (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Company shall be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
has occurred and is continuing, any other assignee; provided, further that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(B) the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment of all or any portion of a Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund; and

(C) in the case of any assignment of the Revolving Credit Commitments, each
Issuing Lender.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate (or Approved
Fund) of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of Term A Loans, $1,000,0001,000,000, or, in the case
of Term B Loans, $250,000, unless each of the Company and the Administrative
Agent otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans,

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500,

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire,

(E) no assignment shall be permitted to be made to the Company or any of its
Affiliates except that so long as (i) no Default has occurred and is continuing,
and (ii) after giving effect to such assignment the Company would have Available
Liquidity of at least $100,000,000, a Lender may assign Term Loans to the
Borrower which has borrowed such Term Loans; provided that, notwithstanding
anything in this Agreement to the contrary, immediately upon acquisition by any
Borrower of any of such Borrower’s Term Loans, such Term Loans shall be deemed
to have been prepaid and shall no longer be outstanding for purposes of this
Agreement and any such prepayment shall effect a pro rata reduction of the
remaining scheduled amortization payments in respect of the applicable Class of
Term Loans, and

 

-98-



--------------------------------------------------------------------------------

(F) no such assignment shall be made (A) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), or (B) to
a natural Person.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement in
addition to any rights and obligations theretofore held by it as a Lender, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
as an agent of the Company, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal and
interest amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by any Borrower,
any Issuing Lender and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(ii)(C) of this Section and any written consent
to such assignment required by paragraph (b)(i) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Company, the Administrative Agent or the Issuing Lenders, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Company, the Administrative Agent,
the Issuing Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or

 

-99-



--------------------------------------------------------------------------------

instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b), or
the first proviso to Section 10.02(d), that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Company agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to
the requirements and limitations of such Sections, including the documentation
requirements of Section 2.15(e) (which documentation shall be provided solely to
the applicable Lender selling such participation) and Section 2.17) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers (and such agency being solely for tax purposes), maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and interest amounts) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive absent manifest
error and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. Any such Participant
Register shall be confidential, except to the extent the relevant parties,
acting reasonably and in good faith, determine that such disclosure is necessary
to establish that such Commitment, Loan or other Obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or
disclosure is otherwise required by applicable law or regulations.

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.13 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to a greater
payment results from a Change in Law occurring after the Participant becomes a
Participant.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e) Resignation as Issuing Lender after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time any Issuing Lender assigns all of
its Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.04(b), such Issuing Lender may, subject to the remainder of this
paragraph, upon thirty (30) days’ notice to the Borrower and the Lenders, resign
as an Issuing Lender. In the event of any such resignation as an Issuing Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor
Issuing Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of such Issuing Lender.
If any Issuing Lender resigns as Issuing Lender, it shall retain its rights,
powers, privileges and duties of such Issuing Lender hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
Issuing Lender and all the Guaranteed Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Revolving Credit
Loans or reimburse such Issuing Lender in respect of such LC Disbursement
pursuant to Section 2.04(e)). Upon the appointment of a successor Issuing
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and (b) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or its
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of such Issuing Lender with respect to such Letters of Credit.

 

-100-



--------------------------------------------------------------------------------

SECTION 10.05.SURVIVAL. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the other Loan Documents,
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement and the other Loan Documents, shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Lender or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect so long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or the other Loan Documents
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.13,
2.14, 2.15 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

SECTION 10.06.COUNTERPARTS; INTEGRATION; EFFECTIVENESS. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 10.07.SEVERABILITY. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08.RIGHT OF SETOFF. If an Event of Default shall have occurred and be
continuing, each Lender or an Affiliate of a Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Lender or an Affiliate of such Lender to or for the credit or the account of any
Borrower or any Subsidiary Guarantor against any of and all the obligations of
any Borrower or any Subsidiary Guarantor now or hereafter existing under this
Agreement held by such Lender or an Affiliate of such Lender, irrespective of
whether or not such Lender or an Affiliate of such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender and the Affiliates of each Lender under this Section 10.08
are in addition to any other rights and remedies (including other rights of
setoff) which such Lender and Affiliates of such Lender may have.

 

-101-



--------------------------------------------------------------------------------

SECTION 10.09.GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court (or, to the extent permitted by law, in such Federal court). Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Lender or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against any Obligor or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any court referred to in paragraph (b) of this Section 10.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01(a).
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

SECTION 10.10.WAIVER OF JURY TRIAL . EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.

SECTION 10.11.HEADINGS. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

-102-



--------------------------------------------------------------------------------

SECTION 10.12.RELEASE OF COLLATERAL AND GUARANTEES. The Administrative Agent and
the Lenders agree that:

(i) if all of the capital stock of any Subsidiary that is owned by the Company
and its Subsidiaries, or any other Collateral, is sold or transferred to any
Person (other than the Company or a Subsidiary Guarantor) as permitted by the
terms of this Agreement and the Pledge Agreement,

(ii) if any Subsidiary is merged or consolidated with or into any other Person
as permitted by the terms of this Agreement and such Subsidiary is not the
continuing or surviving corporation, or

(iii) if any Restricted Subsidiary is designated as an Unrestricted Subsidiary
in accordance with the requirements of Section 1.05,

then, and in any of such events, the Administrative Agent shall, upon request of
the Company (and upon the receipt by the Administrative Agent of such evidence
as the Administrative Agent may reasonably request to establish that such sale,
merger, consolidation or designation is permitted by the terms of this
Agreement), terminate the Guarantee of such Subsidiary under Article III,
release any Lien granted by such Subsidiary and authorize the Administrative
Agent to release the Lien created by the Pledge Agreement on any capital stock
or other properties or assets of such Subsidiary (it being understood that, in
the case of any release of the Guarantee and Liens on assets or capital stock of
a Restricted Subsidiary that is to be designated as an Unrestricted Subsidiary,
the Administrative Agent may condition the effectiveness of such release upon
the delivery to the respective trustees under the Senior Subordinated Notes
Indentures (or any Permitted First Lien Notes indenture or any agreement
relating to any Refunding Indebtedness) of the documents required pursuant
thereto to effect the release of such Restricted Subsidiary from its Guarantee
thereunder).

SECTION 10.13.SUCCESSOR FACILITY. This Agreement is intended to be a successor
to the Original Credit Agreement and to constitute the “Senior Credit Facility”
under and for all purposes of each of the Senior Subordinated Notes Indentures.

SECTION 10.14.USA PATRIOT ACT. Each Lender hereby notifies the Company that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with said Act.

SECTION 10.15.NO ADVISORY OR FIDUCIARY RESPONSIBILITY. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Lead Arrangers and the
Lenders are arm’s-length commercial transactions between the Company and its
Affiliates, on the one hand, and the Administrative Agent, the Lead Arrangers
and the Lenders, on the other hand, (B) the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Company is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Lead Arranger and
the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Company or any of
its Affiliates, or any other Person and

 

-103-



--------------------------------------------------------------------------------

(B) neither the Administrative Agent, any Lead Arranger nor any Lender has any
obligation to the Company or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lead Arrangers, the Lenders, and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and its Affiliates, and neither the Administrative Agent, any Lead
Arranger nor any Lender has any obligation to disclose any of such interests to
the Company or its any of its Affiliates. The Company hereby agrees not to
assert any claim against the Administrative Agent, the Lead Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

SECTION 10.16.ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS. Solely to the extent an EEA Financial Institution is a party to
this Agreement and notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

a reduction in full or in part or cancellation of any such liability;

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

Signature pages intentionally omitted

 

-104-